






--------------------------------------------------------------------------------

EXHIBIT 10.5
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 9, 2019
among
THE CHILDREN’S PLACE, INC.,
as the Lead Borrower
for
The Borrowers Party Hereto
The BORROWERS Party Hereto
The GUARANTORS Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wells Fargo Retail Finance, LLC),
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender
and
The LENDERS Party Hereto

--------------------------------------------------------------------------------














--------------------------------------------------------------------------------











TABLE OF CONTENTS
Section    Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
2

1.01    Defined Terms    2
1.02    Other Interpretive Provisions    66
1.03    Accounting Terms.    67
1.04    Rounding    68
1.05    Times of Day    68
1.06    Letter of Credit Amounts    68
1.07    Currency Equivalents Generally    68
1.08    Divisions    69
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
69

2.01    Committed Loans; Reserves    69
2.02    Borrowings, Conversions and Continuations of Committed Loans.    71
2.03    Letters of Credit.    74
2.04    Swing Line Loans    85
2.05    Prepayments    89
2.06    Termination or Reduction of Commitments    90
2.07    Repayment of Loans    92
2.08    Interest    92
2.09    Fees    93
2.10    Computation of Interest and Fees    94


i



--------------------------------------------------------------------------------










2.11    Evidence of Debt    94
2.12    Payments Generally; Administrative Agent’s Clawback    94
2.13    Sharing of Payments by Lenders    96
2.14    Settlement Among Lenders    97
2.15    Increase in Commitments    98
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER
100

3.01    Taxes    100
3.02    Illegality    103
3.03    Inability to Determine Rates    103
3.04    Increased Costs; Reserves on LIBO Rate Loans    104
3.05    Compensation for Losses    105
3.06    Mitigation Obligations; Replacement of Lenders    106
3.07    Survival    107
3.08    Designation of Lead Borrower as Borrowers’ Agent    107
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
107

4.01    Conditions of Initial Credit Extension    107
4.02    Conditions to all Credit Extensions    111
ARTICLE V. REPRESENTATIONS AND WARRANTIES
112

5.01    Existence, Qualification and Power    112
5.02    Authorization; No Contravention    112


ii



--------------------------------------------------------------------------------










5.03    Governmental Authorization; Other Consents    113
5.04    Binding Effect    113
5.05    Financial Statements; No Material Adverse Effect    113
5.06    Litigation    114
5.07    No Default    114
5.08    Ownership of Property; Liens    114
5.09    Environmental Compliance    115
5.10    Insurance    116
5.11    Taxes    116
5.12    ERISA, Canadian Pension Plan Compliance    116
5.13    Subsidiaries; Equity Interests    117
5.14    Margin Regulations; Investment Company Act    118
5.15    Disclosure    119
5.16    Compliance with Laws    119
5.17    Intellectual Property; Licenses, Etc    119
5.18    Labor Matters    119
5.19    Security Documents    120
5.20    Solvency    121
5.21    Deposit Accounts; Credit Card Arrangements    121
5.22    Brokers    121
5.23    Customer and Trade Relations    121
5.24    Material Contracts    122


iii



--------------------------------------------------------------------------------










5.25    Casualty    122
5.26    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    122
5.27    Patriot Act, Etc    123
5.28    Swap Contracts    123
ARTICLE VI. AFFIRMATIVE COVENANTS
123

6.01    Financial Statements    123
6.02    Certificates; Other Information    125
6.03    Notices    128
6.04    Payment of Obligations    129
6.05    Preservation of Existence, Etc    129
6.06    Maintenance of Properties    129
6.07    Maintenance of Insurance    130
6.08    Compliance with Laws    132
6.09    Books and Records; Accountants    132
6.10    Inspection Rights    132
6.11    Use of Proceeds    134
6.12    Additional Loan Parties    134
6.13    Cash Management    135
6.14    Information Regarding the Collateral    136
6.15    Physical Inventories    137
6.16    Environmental Laws    138
6.17    Further Assurances    138


iv



--------------------------------------------------------------------------------










6.18    Compliance with Terms of Leaseholds    139
6.19    Material Contracts    140
6.20    ERISA    140
6.21    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    141
ARTICLE VII. NEGATIVE COVENANTS
141

7.01    Liens    141
7.02    Investments    141
7.03    Indebtedness; Disqualified Stock    141
7.04    Fundamental Changes    142
7.05    Dispositions    142
7.06    Restricted Payments    142
7.07    Payments and Prepayments of Indebtedness    143
7.08    Change in Nature of Business    143
7.09    Transactions with Affiliates    143
7.10    Burdensome Agreements    143
7.11    Use of Proceeds    143
7.12    Amendment of Material Documents    144
7.13    Corporate Name; Fiscal Year    144
7.14    Blocked Accounts; Credit Card Processors    144
7.15    Consignments    145
7.16    Antilayering    145
7.17    Consolidated Fixed Charge Coverage Ratio    145


v



--------------------------------------------------------------------------------










7.18    Foreign Transfers    145
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
145

8.01    Events of Default    145
8.02    Remedies Upon Event of Default    149
8.03    Application of Funds    150
ARTICLE IX. ADMINISTRATIVE AND COLLATERAL AGENT
152

9.01    Appointment and Authority    152
9.02    Rights as a Lender    153
9.03    Exculpatory Provisions    153
9.04    Reliance by Agents    154
9.05    Delegation of Duties    154
9.06    Resignation of Agents    154
9.07    Non-Reliance on Administrative Agent and Other Lenders    155
9.08    Administrative Agent May File Proofs of Claim    156
9.09    Collateral and Guaranty Matters    156
9.10    Notice of Transfer    157
9.11    Reports and Financial Statements    157
9.12    Agency for Perfection    158
9.13    Indemnification of Agents    158
9.14    Relation among Lenders    158
9.15    Defaulting Lenders    159


vi



--------------------------------------------------------------------------------










9.16    Providers    161
ARTICLE X. MISCELLANEOUS
162

10.01    Amendments, Etc    162
10.02    Notices; Effectiveness; Electronic Communications    164
10.03    No Waiver; Cumulative Remedies    166
10.04    Expenses; Indemnity; Damage Waiver    166
10.05    Payments Set Aside    168
10.06    Successors and Assigns    168
10.07    Treatment of Certain Information; Confidentiality    173
10.08    Right of Setoff    174
10.09    Interest Rate Limitation    174
10.10    Counterparts; Integration; Effectiveness    175
10.11    Survival    175
10.12    Severability    176
10.13    Replacement of Lenders    176
10.14    Governing Law; Jurisdiction; Etc    177
10.15    Waiver of Jury Trial    178
10.16    No Advisory or Fiduciary Responsibility    178
10.17    Patriot Act and Canadian AML Legislation Notice    179
10.18    Time of the Essence    180
10.19    Press Releases    180
10.20    Additional Waivers    180


vii



--------------------------------------------------------------------------------










10.21    No Strict Construction    182
10.22    Foreign Asset Control Regulations    182
10.23    Attachments    182
10.24    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    182
10.25    Keepwell    183
10.26    Amendment and Restatement    183
10.27    Judgment Currency    184
SIGNATURES………………………………………………………………………….S-1


viii



--------------------------------------------------------------------------------










SCHEDULES
1.01        Guarantors
1.02        Existing Shareholders
1.04        New Headquarters Lease Guaranty
1.05        New Headquarters Lease Side Letter
1.06        Specified Account Debtors
2.01        Commitments and Applicable Percentages
2.03(o)        Existing Letters of Credit
5.01        Loan Parties Organizational Information
5.06        Litigation
5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate
5.09        Environmental Matters
5.10        Insurance
5.13        Subsidiaries; Other Equity Investments
5.17        Intellectual Property; Licenses
5.18        Labor Matters
5.21(a)        DDAs
5.21(b)        Credit Card Arrangements
5.24        Material Contracts
6.02        Financial and Collateral Reporting
6.13        Credit Card Notifications; Blocked Account Agreements
7.01        Existing Liens
7.02        Existing Investments
7.03        Existing Indebtedness
10.02        Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Fixed Rate Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E    Assignment and Assumption
F    Joinder Agreement
G    Borrowing Base Certificate
H    Credit Card Notification






ix



--------------------------------------------------------------------------------











AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 9, 2019, among
THE CHILDREN’S PLACE, INC., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the other Borrowers now or hereafter
party hereto;
the BORROWERS now or hereafter party hereto;
the GUARANTORS now or hereafter party hereto;
each lender from time to time party hereto (individually, a “Lender” and,
collectively, the “Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders have indicated their willingness to lend, in
each case on the terms and conditions set forth herein;
WHEREAS, prior to the date of this Agreement, the Borrowers (other than
Children’s Place Canada), on the one hand, and Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Retail Finance, LLC), as
Administrative Agent and Collateral Agent thereunder, and the lenders party
thereto, on the other hand, previously entered into a Credit Agreement dated as
of July 31, 2008 (as amended and in effect, the “Existing Credit Agreement”),
pursuant to which the lenders party thereto provided the Borrowers with certain
financial accommodations; and
WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as set
forth herein (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1

--------------------------------------------------------------------------------










1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ACH” means automated clearing house transfers.
“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC or a
“document of title” as defined in the PPSA, as applicable) that (a) is issued by
a common carrier which is not an Affiliate of the Approved Foreign Vendor or any
Loan Party which is in actual possession of such Inventory, (b) is issued to the
order of a Loan Party or, if so requested by the Collateral Agent, to the order
of the Collateral Agent, (c) names the Collateral Agent as a notify party and
bears a conspicuous notation on its face of the Collateral Agent’s security
interest therein, (d) is not subject to any Lien (other than in favor of the
Agent), and (e) is on terms otherwise reasonably acceptable to the Collateral
Agent.
“Accommodation Payment” as defined in Section 10.20(d).
“Account” means “accounts” as defined in the UCC or the PPSA, as applicable, and
also means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
(c) for a policy of insurance issued or to be issued, (d) for a secondary
obligation incurred or to be incurred or (e) arising out of the use of a credit
or charge card or information contained on or for use with the card.
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) a
purchase or other acquisition of a material portion of the assets or properties
of another Person, (d) any merger, amalgamation or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a Controlling
interest in the Equity Interests, of any Person, (e) any merger, amalgamation or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of a material portion of the
assets of any Person, or (f) any acquisition by such Person of any group of
Store locations comprising more than five percent (5%) of the number of Stores
operated by the acquiring Person as of the date of such acquisition, in each
case acquired in any transaction or group of transactions which are part of a
common plan.
“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).
“Adjustment Date” means the first day of each Fiscal Quarter, commencing August
4, 2019.
“Administrative Agent” means Wells Fargo Bank (as successor by merger to Wells
Fargo Retail Finance, LLC), in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.


2

--------------------------------------------------------------------------------










“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
“Agent Parties” shall have the meaning specified in Section 10.02(c).
“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.
“Aggregate Borrowing Base” means the sum of the U.S. Borrowing Base and the
Canadian Borrowing Base.
“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
Restatement Date, the Aggregate Commitments are $325,000,000.
“Agreement” means this Credit Agreement as amended, restated, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof.
“Agreement Currency” has the meaning specified in Section 10.27.
“Alabama Capital Lease” means a capital lease for the inventory handling system
of the Borrowers and/or any of their Affiliates located at the Alabama Property.
“Alabama Sale-Leaseback Transaction” means the sale-leaseback of the Alabama
Property pursuant to a lease on market terms.
“Alabama Property” means the land, together with the buildings, structures,
parking areas, and other improvements thereon, owned by Services Company and
located at 1377 Airport Road, Fort Payne, Alabama.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
the Corruption of Foreign Public Officials Act (Canada), as amended, and all
other applicable laws and regulations or ordinances concerning or relating to
bribery, money laundering or corruption in any jurisdiction in which any Loan
Party or any of its Subsidiaries or Affiliates is located or is doing business.


3

--------------------------------------------------------------------------------










“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Commitment Fee Percentage” means 0.20%.
“Applicable Margin” means:
(a)    from and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and
(b)    from and after the Restatement Date, the Applicable Margin shall be
determined from the following pricing grid based upon the Average Excess
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided that, if any of the financial statements delivered
pursuant to Section 6.01 of this Agreement or any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of an audit,
but excluding revisions resulting from (i) normal year-end audit adjustments and
changes in GAAP or its application to the financial statements delivered
pursuant to Section 6.01 of this Agreement or (ii) any other cause other than
the correction of an error, omission or misrepresentation of the Loan Parties),
or if the information set forth in any such financial statements or any such
Borrowing Base Certificate, otherwise proves to be false or incorrect when
delivered such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.
Level
Average Excess Availability
LIBOR and BA Rate Margin
Base Rate Margin
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Greater than or equal to 50% multiplied by the Revolving Credit Ceiling
1.125%
0.375%
0.5625%
0.625%
II
Less than 50% multiplied by the Revolving Credit Ceiling
1.375%
0.50%
0.6875%
0.875%

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the applicable
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite


4

--------------------------------------------------------------------------------










the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Administrative Agent in its discretion, (b) has
received timely payment or performance of all obligations owed to it by the Loan
Parties, (c) has not asserted and has no right to assert any reclamation,
repossession, diversion, stoppage in transit, Lien or title retention rights in
respect of such Inventory, and (d), if so requested by the Administrative Agent,
has entered into and is in full compliance with the terms of a Foreign Vendor
Agreement.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate or branch of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2019, and the related Consolidated statements of income or operations and cash
flows for such Fiscal Year of the Lead Borrower and its Subsidiaries, including
the notes thereto.
“Availability Period” means the period from and including the Restatement Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, or (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable discretion as being appropriate: (a) to reflect the impediments to
the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default has occurred and is continuing (provided that, in the case of
this clause (d) only, the reserve shall be reasonably related to the event
giving rise to such Default or Event of Default). Without


5

--------------------------------------------------------------------------------










limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) such reserves as the Administrative Agent from time to time
determines in its reasonable discretion as being appropriate based on: (i) rent;
(ii) customs duties and other costs to release Inventory which is being imported
into the United States or Canada; (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Collateral Agent in the Collateral; (iv) salaries, wages
and benefits due to employees of any Borrower which may have priority over the
interests of the Collateral Agent in the Collateral; (v) Customer Credit
Liabilities (provided that the Administrative Agent shall only impose reserves
in respect of Customer Credit Liabilities if either (A) an Event of Default has
occurred and is continuing or (B) Excess Availability is less than $50,000,000);
(vi) reserves for reasonably anticipated changes in the NRLV of Eligible
Inventory between appraisals; (vii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral; (viii) Cash Management Reserves; (ix) Bank
Products Reserves; and (x) Canadian Priority Payables Reserves.
“Average Excess Availability” shall mean the average daily Excess Availability
for the immediately preceding Fiscal Quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates or branches (but excluding Cash Management
Services), including, without limitation on account of (a) Swap Contracts, (b)
merchant services constituting a line of credit, (c) leasing, (d) Factored
Receivables, (e) supply chain finance services including, without limitation,
trade payable services and supplier accounts receivable purchases, and (f)
commercial equipment financing and leasing, including vendor finance and chattel
paper purchases and syndication.
“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its reasonable discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“BA Rate” means, for any Interest Period, the rate per annum determined by the
Administrative Agent by reference to the average rate per annum as reported on
the “Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. 2000 definitions, as modified and amended from
time to time, or any successor page or, if no longer available, such other page
or commercially available service displaying Canadian interbank bid rates for
Canadian Dollar bankers' acceptances as the Administrative Agent may designate
from time to time, or if no such substitute service is available, the rate
quoted by a bank named in Schedule I of the Bank Act (Canada) selected by the
Administrative Agent at which such bank is offering to


6

--------------------------------------------------------------------------------










purchase Canadian Dollar bankers' acceptances), as of 10:00 a.m. Eastern
(Toronto) time on the date of commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the BA Rate Loan requested (whether as an initial BA Rate Loan or as a
continuation of a BA Rate Loan or as a conversion of a Canadian Dollar Base Rate
Loan to a BA Rate Loan) by the Canadian Borrowers in accordance with this
Agreement; provided that, if any such reported rate is below zero (0), then the
rate determined pursuant to this definition of BA Rate shall be deemed to be
zero (0). Each determination of the BA Rate shall be made by the Administrative
Agent and shall be conclusive in the absence of manifest error.
“BA Rate Loan” means a Loan to the Canadian Borrowers denominated in Canadian
Dollars bearing interest at a rate determined by reference to the BA Rate.
“Base Rate” means, for any day, a fluctuating rate per annum equal to (i) with
respect to Loans or Borrowings denominated in Dollars, the highest of (a) the
Federal Funds Rate plus ½%, (b) the LIBO Rate (which rate shall be calculated
based upon an Interest Period of one month and shall be determined on a daily
basis), plus one percentage point, and (c) the rate of interest announced, from
time to time, within Wells Fargo at its principal office in San Francisco as its
“prime rate”, with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate (and, if
any such announced rate is below zero, then the rate determined pursuant to this
clause (c) shall be deemed to be zero); and (ii) with respect to Loans or
Borrowings to the Canadian Borrowers denominated in Canadian Dollars, the
Canadian Base Rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Blocked Account” has the meaning provided in Section 6.13(a)(i).
“Blocked Account Agreement” has the meaning provided in Section 6.13(a)(i).
“Blocked Account Bank” means Wells Fargo Bank and each other bank with whom
deposit accounts are maintained in which any funds of any of the Loan Parties
from one or more DDAs are concentrated and with whom a Blocked Account Agreement
has been, or is required to be, executed in accordance with the terms hereof.
“Borrowers” means, collectively, the U.S. Borrowers and the Canadian Borrowers,
and “Borrower” means any one such Person individually as the context requires.
“Borrowing” means a Committed Borrowing and/or a Swing Line Borrowing as the
context requires.


7

--------------------------------------------------------------------------------










“Borrowing Base” means the Canadian Borrowing Base and/or the U.S. Borrowing
Base as the context requires.
“Borrowing Base Certificate” has the meaning provided in Section 6.02(c).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, (a)
if such day relates to any LIBO Rate Loan, means any such day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
market, and (b) if such day relates to any Canadian Base Rate Loans, BA Rate
Loans, or otherwise in respect of Obligations of any Canadian Loan Party, the
term “Business Day” shall also exclude any day on which banks in Toronto, Canada
are authorized or required by law to remain closed.
“Canadian AML Legislation” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended, and any other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws in effect in Canada from time to time, including any
regulations, guidelines or orders thereunder.
“Canadian Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) zero percent (0%) per annum, (b) the BA Rate existing on such day (which
rate shall be calculated based upon an Interest Period of 1 month), plus one
percentage point (1%), and (c) the "prime rate" for Canadian Dollar commercial
loans made in Canada as reported by Thomson Reuters under Reuters Instrument
Code <CAPRIME=> on the “CA Prime Rate (Domestic Interest Rate) – Composite
Display” page (or any successor page or such other commercially available
service or source (including the Canadian Dollar “prime rate” announced by the
Canadian Reference Bank). Each determination of the Canadian Base Rate shall be
made by the Administrative Agent and shall be conclusive in the absence of
manifest error.
“Canadian Base Rate Loan” means a Canadian Loan that bears interest based on the
Canadian Base Rate.
“Canadian Borrowers” means, collectively, Children’s Place Canada and each other
Canadian Subsidiary who shall from time to time enter into a Joinder Agreement
as a Canadian Borrower.
“Canadian Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of the Canadian Borrowers’ Eligible Credit Card
Receivables multiplied by ninety percent (90%);
plus
(b)    the face amount of the Canadian Borrowers’ Eligible Trade Receivables
(net of Receivables Reserves applicable thereto) multiplied by ninety percent
(90%);
plus


8

--------------------------------------------------------------------------------










(c)    the Cost of the Canadian Borrowers’ Eligible Inventory, net of Inventory
Reserves, multiplied by (x) during the Seasonal Increase Period, ninety-two and
one-half percent (92.5%) of the NRLV of such Eligible Inventory, and (y) at all
other times, ninety percent (90%) of the NRLV of such Eligible Inventory;
plus
(d)    the Cost of the Canadian Borrowers’ Eligible In-Transit Inventory, net of
Inventory Reserves, multiplied by ninety percent (90%) of the NRLV of Eligible
In-Transit Inventory; provided that in no event shall the amount available to be
borrowed pursuant to this clause (d) exceed 25% of the lesser of the Canadian
Borrowing Base and the Canadian Revolving Credit Ceiling then in effect;
plus
(e)    with respect to any Eligible Letter of Credit of the Canadian Borrowers,
the Cost of the Inventory supported by such Eligible Letter of Credit, net of
Inventory Reserves, multiplied by the lesser of (i) eighty-five percent (85%) of
the NRLV of the Inventory supported by such Eligible Letter of Credit, and (ii)
eighty five percent (85%);
plus
(f)    the Cost of the Canadian Borrowers’ Eligible Warehoused Inventory, net of
Inventory Reserves, multiplied by ninety percent (90%) of the NRLV of such
Eligible Warehoused Inventory; provided that in no event shall the amount
available to be borrowed pursuant to this clause (f) exceed the lesser of (i)
ten percent (10%) of the lesser of the Canadian Borrowing Base and the Canadian
Revolving Credit Ceiling then in effect, or (ii) $2,000,000;
minus
(g)    the then amount of all Availability Reserves in respect of the Canadian
Loan Parties.
“Canadian Commitment” means, as to each Canadian Lender, its obligation to (a)
make Committed Loans to the Canadian Borrowers pursuant to Section 2.01, (b)
purchase participations in Canadian L/C Obligations, and (c) purchase
participations in Canadian Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Canadian Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Canadian Lender becomes a party hereto, as applicable, as
such amount may be reduced from time to time in accordance with this Agreement.
“Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type and, in the case of LIBO Rate Loans
and BA Rate Loans, having the same Interest Period made by each of the Canadian
Lenders pursuant to Section 2.01.
“Canadian Committed Loan” has the meaning specified in Section 2.01(b).


9

--------------------------------------------------------------------------------










“Canadian Defined Benefit Plan” means  any Canadian Pension Plan which contains
a “defined benefit provision,” as defined in subsection 147.1(1) of the Canadian
Tax Act.
“Canadian Dollars” and “CAD$” mean lawful money of Canada.
“Canadian Guarantors” means, collectively, TCP Investment Canada II Corp., and
each other Canadian Subsidiary who shall from time to time enter into a Joinder
Agreement as a Canadian Guarantor.
“Canadian Guaranty” means the Canadian Guarantee dated as of the Restatement
Date made by the Canadian Loan Parties in favor of the Administrative Agent and
the other Credit Parties.
“Canadian L/C Obligations” means, as at any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Canadian Letters of Credit,
plus (b) the aggregate amount of outstanding reimbursement obligations with
respect to Canadian Letters of Credit which remain unreimbursed or which have
not been paid through a Canadian Loan. For purposes of computing the amounts
available to be drawn under any Canadian Letter of Credit, the amount of such
Canadian Letter of Credit shall be determined in accordance with Section 1.06.
For all purposes of this Agreement, if on any date of determination a Canadian
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of any Rule under the ISP or any article
of the UCP, such Canadian Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Canadian Lender” means each Lender having a Canadian Commitment, and shall
include the Canadian Swing Lender, and shall also include any other Person made
a party as to this Agreement pursuant to the provisions of Section 10.01 of this
Agreement; and “Canadian Lenders” means each of the Lenders with a Canadian
Commitment or any one or more of them.
“Canadian Letter of Credit” means a Letter of Credit issued on behalf of any
Canadian Loan Party or any of its Canadian Subsidiaries.
“Canadian Letter of Credit Sublimit” means $10,000,000.00.
“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrowers under Article II in the form of a Committed Loan or a Swing
Line Loan.
“Canadian Loan Party” means Canadian Borrowers, Canadian Guarantors and any
other Loan Party that is a Canadian Subsidiary.
“Canadian Pension Event” means (a) the termination or partial termination of a
Canadian Defined Benefit Plan or the filing of a notice of interest to terminate
in whole or in part a Canadian Defined Benefit Plan, or (b) the institution of
proceedings by any Governmental Authority to terminate a Canadian Defined
Benefit Plan in whole or in part or have a replacement administrator appointed
to administer a Canadian Defined Benefit Plan, or (c) any other event or
condition or declaration or application which might constitute grounds for the
termination or winding up of a


10

--------------------------------------------------------------------------------










Canadian Defined Benefit Plan, in whole or in part, or the appointment by any
Governmental Authority of a replacement administrator or trustee to administer a
Canadian Defined Benefit Plan.
“Canadian Pension Plan” means each pension plan required to be registered under
Canadian federal or provincial laws which is maintained or contributed to by, or
to which there is an obligation to contribute by, any Loan Party in respect of
any Person’s employment in Canada with such Loan Party, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively, or any similar plan
maintained by any other province.
“Canadian Priority Payables Reserve” means reserves for: (a) amounts owing or in
respect of which any Loan Party has an obligation to remit to a Governmental
Authority of Canada or other Person in Canada pursuant to any applicable law,
rule or regulation, with respect to (i) goods and services taxes, sales taxes,
employee income taxes, municipal taxes and other taxes payable or to be remitted
or withheld; (ii) workers’ compensation or employment insurance; (iii) wages,
salaries, commissions and vacation pay as provided for under the Wage Earners
Protection Program Act (Canada); and (iv) other like charges and demands; in
each case in this paragraph (a), to the extent that any Governmental Authority
of Canada or other Person in Canada may claim a lien, security interest,
hypothec, trust or other claim or other Lien ranking or which would reasonably
be expected to rank in priority to or pari passu with one or more of the Liens
granted in the Loan Documents; and (b) the aggregate amount of any other
liabilities of any Loan Party (i) in respect of which a trust or deemed trust
has been imposed or may reasonably be likely to be imposed on any Collateral in
Canada to provide for payment, (ii) in respect of rights or claims of suppliers
under section 81.1 of the Bankruptcy and Insolvency Act (Canada); (iii) in
respect of pension fund obligations, including in respect of unpaid or
unremitted pension plan contributions, amounts representing any unfunded
liability, solvency deficiency or wind-up deficiency whether or not due with
respect to a Canadian Pension Plan (including “normal cost”, “special payments”
and any other payments in respect of any funding deficiency or shortfall), (iv)
which are secured by a lien, security interest, pledge, charge, right or claim
on any Collateral (other than Permitted Liens that do not have priority over
Administrative Agent’s Liens), or (iv) in respect of directors and officers,
debtor-in possession financing, administrative charges, critical supplier
charges or shareholder charges; in each case in this paragraph (b), pursuant to
any applicable law, rule or regulation in Canada and which such lien, trust,
security interest, hypothec, pledge, charge, right, claim or other Lien ranks or
in the reasonable discretion of the Administrative Agent, could reasonably be
expected to rank in priority to or pari passu with one or more of the Liens
granted in the Loan Documents.
“Canadian Reference Bank” means The Toronto-Dominion Bank or such other bank
named in Schedule I of the Bank Act (Canada) that is designated by the
Administrative Agent from time to time as the Canadian Reference Bank for the
purposes of this Agreement.
“Canadian Revolving Credit Ceiling” means $25,000,000 on and after the
Restatement Date, as such amount may be modified in accordance with the terms of
this Agreement.
“Canadian Security Agreement” means the Canadian Security Agreement dated as of
the Restatement Date among the Canadian Loan Parties and the Collateral Agent.


11

--------------------------------------------------------------------------------










“Canadian Subsidiary” means any Subsidiary of any Borrower that is organized
under the laws of Canada or any province or territory thereof.
“Canadian Swing Line” means the revolving credit facility made available by the
Canadian Swing Line Lender pursuant to Section 2.04.
“Canadian Swing Line Lender” means Wells Fargo Canada, in its capacity as
provider of Canadian Swing Line Loans, or any successor swing line lender
hereunder.
“Canadian Swing Line Loan” has the meaning specified in Section 2.04(a).
“Canadian Swing Line Sublimit” means an amount equal to the lesser of
(a) $5,000,000 or (b) the Canadian Commitments. The Canadian Swing Line Sublimit
is part of, and not in addition to, the Canadian Commitments.
“Canadian Total Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans and all Canadian L/C Obligations.
“Canadian Underlying Issuer” means The Toronto-Dominion Bank or one of its
Affiliates or such other Person that is acceptable to the Administrative Agent.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
“Cash Collateralize” has the meaning specified in Section 2.03(k).
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability of at least the greater of (x) 12.5% of the Loan Cap and (y)
$32,500,000 at any time. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Administrative Agent’s
option (i) so long as such Specified Event of Default has not been waived,
and/or (ii) if the Cash Dominion Event arises as a result of the Borrowers’
failure to maintain Excess Availability as required hereunder, until Excess
Availability has exceeded the greater of (x) 12.5% of the Loan Cap and (y)
$32,500,000 for forty-five (45) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if a
Specified Event of


12

--------------------------------------------------------------------------------










Default is no longer continuing and/or Excess Availability exceeds the required
amount for forty-five (45) consecutive days) at all times after a Cash Dominion
Event has occurred and been discontinued on three (3) occasions after the
Restatement Date. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its reasonable discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by a Lender or any of its Affiliates or branches,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) foreign exchange facilities, (d) credit or debit cards, (e) any
services related to the acceptance and/or processing of payment cards or
devices, and (f) purchase cards.
“Cash on Hand” means, as of any date of determination, the amount of
unrestricted cash of the Borrowers that is (a) deposited in an account of the
Borrowers maintained with Wells Fargo Bank or its Affiliates, which account is
subject to a valid, enforceable and first priority perfected security interest
in favor of the Collateral Agent pursuant to and/or better evidenced by a
control agreement, in form and substance satisfactory to the Collateral Agent,
and (b) not subject to any Lien, except in favor of the Collateral Agent.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States, Canadian or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:


13

--------------------------------------------------------------------------------










(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the existing shareholders of the Lead Borrower set forth on
Schedule 1.02 or a “person” or “group” Controlled by one of the existing
shareholders of the Lead Borrower set forth on Schedule 1.02, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such “person” or “group” has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
25% or more of the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
(b)    the Lead Borrower fails at any time to own, directly or indirectly, 100%
of the Equity Interests of each other Loan Party free and clear of all Liens
(other than Liens in favor of the Collateral Agent), except where such failure
is as a result of a transaction permitted by the Loan Documents.
“Children’s Place Canada” means The Children’s Place (Canada), LP, an Ontario
limited partnership.
“Closing Date” means July 31, 2008.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Collateral Agent with reasonable access to the Collateral held by such
bailee or other Person or located in or on such Real Estate, (iv) as to any
landlord, provides the Collateral Agent with a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (v) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.
“Collateral Agent” means Wells Fargo Bank (as successor by merger to Wells Fargo
Retail Finance, LLC), acting in such capacity for its own benefit and the
ratable benefit of the other Credit Parties.


14

--------------------------------------------------------------------------------










“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
Inventory by a Borrower in the ordinary course of business of such Borrower.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitment” means the Canadian Commitment and/or the U.S. Commitment as the
context requires.
“Commitment Fee” has the meaning provided in Section 2.09(a).
“Commitment Increases” shall have the meaning provided in Section 2.15(a).
“Committed Borrowing” means a U.S. Committed Borrowing and/or a Canadian
Committed Borrowing as the context requires.
“Committed Loans” means U.S. Committed Loans and/or Canadian Committed Loans as
the context requires.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of LIBO
Rate Loans or BA Rate Loans, pursuant to Section 2.02, which, if in writing,
shall be substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” has the meaning provided in Section 6.13(c).
“Confirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents dated as of the Restatement Date, by and
among the U.S. Loan Parties and the Agents.
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.


15

--------------------------------------------------------------------------------










“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for federal,
state, provincial, local and foreign income Taxes, (iii) depreciation and
amortization expense, (iv) non-cash stock-based compensation expense and (v)
other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Lead Borrower and its Subsidiaries for such Measurement Period), minus (b)
the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, provincial, local and foreign income tax credits and
(ii) all non-cash items increasing Consolidated Net Income (in each case of or
by the Lead Borrower and its Subsidiaries for such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA minus (ii) Capital Expenditures, minus
(iii) the aggregate amount of federal, state, provincial, local and foreign
income Taxes paid in cash to (b) the sum of (i) Debt Service Charges plus (ii)
the aggregate amount of all Restricted Payments made in cash, in each case, of
or by the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Group” means the Lead Borrower and its Subsidiaries which are
Consolidated for financial reporting purposes in accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of Capital Lease Obligations with respect to such
period that is treated as interest in accordance with GAAP, in each case of or
by the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) any income (or loss)
included in the Consolidated net income of the Lead Borrower during such
Measurement Period in which any other Person has a joint interest, except to the
extent actually paid in cash to the Lead Borrower or any of its Subsidiaries
during such period, (c) with respect to any Person which was not a member of the
Consolidated Group throughout such Measurement Period, the income (or loss) of
such Person accrued prior to the date it became a member of the Consolidated
Group, and (d) the income of any Subsidiary of the Lead Borrower during such
Measurement Period to the extent that such Subsidiary is prohibited by its
Organization Documents


16

--------------------------------------------------------------------------------










or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary from making a Restricted
Payment in cash during such Measurement Period, except that the Lead Borrower’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the calculated cost of purchases, based upon the Borrowers’
accounting practices in effect on the Restatement Date (as such accounting
practices may change or be modified from time to time in accordance with GAAP),
as determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non‑purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.
“Covenant Compliance Event” means either (a) the occurrence and continuance of
an Event of Default, or (b) the failure of the Borrowers to maintain Excess
Availability of at least the greater of (x) 10% of the Loan Cap and (y)
$32,500,000 at any time. For purposes hereof, the occurrence of a Covenant
Compliance Event shall be deemed continuing at the Administrative Agent’s option
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Covenant Compliance Event arises as a result of the Borrowers’ failure to
achieve Excess Availability as required hereunder, until Excess Availability has
exceeded the greater of (x) 10% of the Loan Cap and (y) $32,500,000 for
forty-five (45) consecutive days, in which case a Covenant Compliance Event
shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Covenant Compliance Event shall be deemed continuing (even if an
Event of Default is no longer continuing and/or Excess Availability exceeds the
required amount for ninety (90) consecutive days) at all times after a Covenant
Compliance Event has occurred and been discontinued on three (3) occasions after
the Restatement Date. The termination of a Covenant Compliance as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Covenant Compliance Event in the event that the conditions set forth in this
definition again arise.
“Credit Card Issuer” shall mean any Person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).


17

--------------------------------------------------------------------------------










“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
“Credit Card Receivables” means each “payment intangible” (as defined in the UCC
or an “intangible” or “account” as defined in the PPSA, as applicable) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such Credit Card Issuer in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates and branches, (ii) each Agent, (iii) each L/C Issuer, (iv) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (v) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vi) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A) one
primary counsel for the Agents and one local counsel in each applicable
jurisdiction, (B) outside consultants for the Agents, (C) appraisers, (D)
commercial finance examinations, (E) photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees and publication, (F) the Administrative Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP or
Canadian AML Legislation searches related to any Loan Party or its Subsidiaries,
and (G) all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations, (ii) in connection
with (A) the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral (including, without
limitation, in connection with, during the continuation of an Event of Default,
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated), or (D) any
workout, restructuring or negotiations in respect of any Obligations, (iii) all
customary fees and charges (as adjusted from time to time) of the Agents with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of the Borrowers (whether by wire transfer or otherwise), together with
any out-of-pocket costs and


18

--------------------------------------------------------------------------------










expenses incurred in connection therewith, and (iv) customary charges imposed or
incurred by the Administrative Agent resulting from the dishonor of checks
payable by or to any Loan Party; (b) with respect to the L/C Issuer, and its
Affiliates and branches, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the L/C Issuer or any Affiliate or branch of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one primary counsel
and one local counsel in each applicable jurisdiction (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel), one outside consultant and one financial advisor, in each
case representing or advising all such Credit Parties.
“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.
“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Loan Party, a customs broker,
freight forwarder or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent.
“DDA” means each checking or other demand deposit account maintained by any of
the Loan Parties.
“Debt Service Charges” means, for any Measurement Period, the sum of (a)
Consolidated Interest Charges for such Measurement Period, plus (b) principal
payments made or required to be made on account of Indebtedness (excluding the
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, , the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding Up and Restructuring Act (Canada), the restructuring
provisions of applicable Canadian corporate statutes, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, arrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


19

--------------------------------------------------------------------------------










“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate (in respect of LIBO
Rate Loans and Base Rate Loans in Dollars) or the Canadian Base Rate (in respect
of BA Rate Loans and Canadian Base Rate Loans, respectively) plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, as applicable, plus
(iii) 2% per annum; provided, however, that with respect to a LIBO Rate Loan or
BA Rate Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Margin) otherwise applicable to such LIBO Rate
Loan or BA Rate Loan plus 2% per annum, and (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Margin for Standby Letters of
Credit or Commercial Letters of Credit, as applicable, plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within one (1) Business Day of the date such Loans were
required to be funded hereunder, or (ii) pay to any Agent, L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within one (1) Business Day
of the date when due, (b) has notified any Borrower, any Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by the Administrative Agent or
Lead Borrower, to confirm in writing to the Administrative Agent and Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Lead Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any proceeding under any Debtor Relief Laws,
(ii) had appointed for it a receiver, interim receiver, custodian, conservator,
trustee, monitor, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation, the Canada Deposit
Insurance Corporation or any other state, federal or foreign regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to Lead Borrower, L/C Issuer,
and each Lender.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to or


20

--------------------------------------------------------------------------------










in favor of any Person) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith .
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


21

--------------------------------------------------------------------------------










“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates or
branches; (b) a bank, insurance company, or company engaged in the business of
making commercial loans, which Person, together with its Affiliates, has a
combined capital and surplus in excess of $250,000,000; (c) an Approved Fund;
(d) any Person to whom a Credit Party assigns its rights and obligations under
this Agreement as part of an assignment and transfer of such Credit Party’s
rights in and to a material portion of such Credit Party’s portfolio of asset
based credit facilities, and (e) any other Person (other than a natural person);
provided, however, that each Eligible Assignee described in clauses (a) through
(e), above, shall be reasonably acceptable to, and subject to the approval of,
the Administrative Agent, the L/C Issuer, the Swing Line Lender, and the Lead
Borrower (each such approval not to be unreasonably withheld or delayed) to the
extent provided in Section 10.06(b) of this Agreement; provided further that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means Credit Card Receivables due to a
Borrower on a non-recourse basis from Visa, Mastercard, American Express
Company, Discover, and other major credit card processors, in each case
acceptable to the Administrative Agent in its reasonable discretion, as they
arise in the ordinary course of business, which have been earned by performance,
and are deemed by the Administrative Agent in its reasonable discretion to be
eligible for inclusion in the calculation of the Borrowing Base. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Administrative Agent, any Credit Card Receivable
included within any of the following categories shall not constitute an Eligible
Credit Card Receivable:
(a)    Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC or an “intangible” or “account” as defined in the PPSA,
as applicable);
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;


22

--------------------------------------------------------------------------------










(c)    Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title, free and clear of any Lien (other than Liens
granted to the Collateral Agent);
(d)    Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent (it being the intent that chargebacks
in the ordinary course by the credit card processors shall not be deemed
violative of this clause);
(e)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(f)    Credit Card Receivables as to which the credit card processor has the
right under certain circumstances to require a Loan Party to repurchase the
Credit Card Receivables from such credit card processor;
(g)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;
(h)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;
(i)    Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; or
(j)    Credit Card Receivables which the Administrative Agent determines in its
reasonable discretion to be uncertain of collection.
“Eligible Franchise Receivables” means Accounts deemed by the Administrative
Agent in its reasonable discretion to be eligible for inclusion in the
calculation of the U.S. Borrowing Base, which are due from foreign franchisees
of the U.S. Borrowers for royalties, goods sold and received and other amounts
due to the U.S. Borrowers under the applicable franchise agreements, to the
extent that such amounts due are supported by stand-by letters of credit
assigned to the Administrative Agent and which letters of credit (i) are from
issuers and on terms acceptable to the Administrative Agent in its reasonable
discretion, and (ii) may not be amended, revised, or surrendered without the
consent of the Administrative Agent, and as to which the Administrative Agent
has received all reporting and related information as required under Section
6.02(b)(ii).
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication (including of any other Eligible Inventory), Inventory:
(a)    which has been shipped from a location outside of the United States or
Canada for receipt by a Borrower within forty-five (45) days of the date of
shipment, but which has not yet been delivered to such Borrower;


23

--------------------------------------------------------------------------------










(b)    for which the purchase order is in the name of a Borrower and title to
such Inventory and risk of loss has passed to such Borrower;
(c)    for which an Acceptable Document of Title has been issued, and in each
case as to which the Collateral Agent has control (as defined in the UCC or the
PPSA, as applicable) over, or possession of, the documents of title which
evidence ownership of the subject Inventory (such as, if requested by the
Collateral Agent, by the delivery of a Customs Broker Agreement);
(d)    which is insured against types of loss, damage, hazards and risks, and in
amounts, reasonably satisfactory to the Collateral Agent;
(e)    for which the common carrier is not an Affiliate of the applicable vendor
or supplier;
(f)    the Foreign Vendor with respect to such Inventory is an Approved Foreign
Vendor;
(g)    for which payment of the purchase price has been made by the Borrowers or
the purchase price is supported by a Commercial Letter of Credit; and
(h)    which otherwise would constitute Eligible Inventory;
provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation, stoppage in transit or any event
has occurred or is reasonably anticipated by the Administrative Agent to arise
which may otherwise adversely impact the ability of the Collateral Agent to
realize upon such Inventory. The Administrative Agent shall notify the Lead
Borrower of any such exclusion and the reasons therefor as soon as reasonably
practicable, provided that the effectiveness of such exclusion shall not be
conditioned upon such notification.
Each Committed Loan Notice or Swing Line Loan Notice, as the context requires,
shall be deemed a certification by the Borrowers that, to the best knowledge of
the Borrowers, all Eligible In-Transit Inventory included in the most recent
Borrowing Base Certificate meets all of the Borrowers’ representations and
warranties contained in the Loan Documents concerning Eligible Inventory, that
the Borrowers know of no reason why such Eligible Inventory would not be
accepted by the Borrowers when it arrives and that the shipment, as evidenced by
the documents, conforms to the related order documents.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory (other than Eligible In-Transit Inventory,
Inventory supported by an Eligible Letter of Credit, or Eligible Warehoused
Inventory) of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of the Borrowers’ business and
deemed by the Administrative Agent in its reasonable discretion to be eligible
for inclusion in the calculation of the Borrowing Base, in each case that,
except as otherwise agreed by the


24

--------------------------------------------------------------------------------










Administrative Agent, complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. Except as otherwise agreed by the Administrative Agent, the following
items of Inventory shall not be included in Eligible Inventory:
(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
(b)    Inventory that is leased by, or is on consignment to, a Borrower;
(c)    Inventory (other than Eligible In-Transit Inventory, Inventory supported
by an Eligible Letter of Credit, or Eligible Warehoused Inventory) that is not
located in the United States (excluding territories or possessions of the United
States) or Canada at a location that is owned or leased by a Borrower, except to
the extent that the Borrowers have furnished the Administrative Agent with (i)
any UCC financing statements, PPSA financing statements or other documents that
the Administrative Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (ii) a Collateral Access
Agreement executed by the Person owning any such location;
(d)    Inventory that is located in a distribution center or warehouse leased by
a Borrower unless the applicable lessor or warehouseman has delivered to the
Administrative Agent a Collateral Access Agreement or the Administrative Agent
has imposed an Availability Reserve in such amount as the Administrative Agent
may determine in its reasonable discretion;
(e)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or are special order or custom items,
work‑in‑process, raw materials, or that constitute spare parts, promotional,
marketing, packaging and shipping materials or supplies used or consumed in a
Borrower’s business, (iv) are not in compliance with all standards imposed by
any Governmental Authority having regulatory authority over such Inventory, its
use or sale, or (v) are bill and hold goods;
(f)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Collateral Agent;
(g)    Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(h)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
(i)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit; or


25

--------------------------------------------------------------------------------










(j)    Inventory as to which either the Borrowers or the Agents do not have the
right to utilize any Intellectual Property necessary or appropriate to realize
on such Inventory as set forth in the applicable Security Documents in a manner
consistent with the most recent appraisal obtained by the Administrative Agent
in accordance with Section 6.10 hereof.
“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit deemed by the Administrative Agent in its reasonable
discretion to be eligible for inclusion in the calculation of the Borrowing
Base, which Commercial Letter of Credit supports the purchase of Inventory, (a)
which Inventory does not constitute Eligible In-Transit Inventory and for which
no documents of title have then been issued, (b) which Inventory otherwise would
constitute Eligible Inventory when purchased, (c) which Commercial Letter of
Credit has an expiry within one hundred twenty (120) days of the date of initial
issuance of such Commercial Letter of Credit, (d) which Commercial Letter of
Credit provides that it may be drawn only after the Inventory is completed and
after an Acceptable Document of Title has been issued for such Inventory
reflecting a Borrower or the Collateral Agent as consignee of such Inventory,
and (e) which will constitute Eligible In-Transit Inventory upon satisfaction of
the requirements of clause (d) hereof.
“Eligible Real Estate” means the Alabama Property and any other Real Estate of a
U.S. Borrower which satisfies all of the following conditions and is otherwise
deemed by the Required Lenders in their reasonable discretion to be eligible for
inclusion in the calculation of the U.S. Borrowing Base:
(a)    The applicable U.S. Borrower owns fee title to such Real Estate;
(b)    The applicable U.S. Borrower has executed and delivered to the Collateral
Agent such mortgages, information and documents as may be reasonably requested
by the Collateral Agent, including, without limitation, such as may be necessary
to comply with FIRREA and other applicable Law;
(c)    The Collateral Agent shall have received fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or marked-up
title insurance commitments having the effect of a policy of title insurance)
(the “Mortgage Policies”) in form and substance, with the endorsements
reasonably required by the Administrative Agent (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured (to the extent required by
the Administrative Agent) by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property or leasehold interests described therein, free and clear
of all defects (including, but not limited to, mechanics’ and materialmen’s
Liens) and encumbrances, excepting only Permitted Encumbrances having priority
over the Lien of the Collateral Agent under applicable Law or otherwise
reasonably acceptable to the Agent;
(d)    The Collateral Agent has a perfected first‑priority Lien on such Real
Estate, subject only to Permitted Encumbrances;


26

--------------------------------------------------------------------------------










(e)    The Administrative Agent shall have received an appraisal (based upon
FMV) of such Real Estate complying with the requirements of FIRREA by a third
party appraiser reasonably acceptable to the Administrative Agent and otherwise
in form and substance reasonably satisfactory to the Administrative Agent;
(f)    Such Real Estate is used by a U.S. Borrower for offices or as a Store or
distribution center;
(g)    As to any particular property, the applicable U.S. Borrower is in
compliance with the representations, warranties and covenants set forth in the
mortgage relating to such Real Estate;
(h)     the Collateral Agent shall have received American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the jurisdictions in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Collateral Agent;
(i)    the Administrative Agent shall have received a Phase I Environmental Site
Assessment in accordance with ASTM Standard E1527-05, in form and substance
reasonably satisfactory to the Administrative Agent, from an environmental
consulting firm reasonably acceptable to the Administrative Agent, which report
shall identify recognized environmental conditions and shall to the extent
possible quantify any related costs and liabilities, associated with such
conditions and the Administrative Agent shall be satisfied with the nature and
amount of any such matters. The Administrative Agent may, upon the receipt of a
Phase I Environmental Site Assessment require the delivery of further
environmental assessments or reports to the extent such further assessments or
reports are recommended in the Phase I Environmental Site Assessment; and
(j)    the applicable U.S. Borrower shall have delivered to the Collateral Agent
evidence of flood insurance naming the Collateral Agent as mortgagee as required
by the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended and in effect, which shall be reasonably
satisfactory in form and substance to the Collateral Agent.
“Eligible Trade Receivables” means Accounts deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base arising from the sale of the Loan Parties’ Inventory (but
excluding, for the avoidance of doubt, Credit Card Receivables) that satisfy the
following criteria at the time of creation and continue to meet the same at the
time of such determination: each such Account (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from an account debtor,
and in each case


27

--------------------------------------------------------------------------------










originated in the ordinary course of business of such Loan Party, and (ii) in
each case is acceptable to the Administrative Agent in its reasonable
discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (r) below as determined by
the Administrative Agent in its reasonable discretion. Without limiting the
foregoing, to qualify as an Eligible Trade Receivable, an Account shall indicate
no Person other than a Loan Party as payee or remittance party. In determining
the amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Parties to reduce the amount of such
Eligible Trade Receivable. Except as otherwise agreed by the Administrative
Agent, any Account included within any of the following categories shall not
constitute an Eligible Trade Receivable:
(a)    Accounts that are not evidenced by an invoice;
(b)    Accounts that have been outstanding for more than ninety (90) days from
the date of invoice or more than sixty (60) days past the due date;
(c)    Accounts due from any account debtor for which more than fifty percent
(50%) of the Accounts owing from such account debtor are ineligible pursuant to
clause (b), above;
(d)    All Accounts owed by an account debtor and/or its Affiliates together to
the extent such Accounts exceed (x) thirty percent (30%), or (y) with respect to
any of the Specified Account Debtors, fifty percent (50%) (or such higher
percentages now or hereafter established by the Administrative Agent for any
particular account debtor) of the amount of all Accounts at any one time (but
the portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Trade Receivables, in the Administrative Agent’s reasonable
discretion); provided that no portion of any Accounts owed by any Investment
Grade Account Debtor shall be deemed ineligible solely by reason of this clause
(d);
(e)    Accounts (i) that are not subject to a perfected first‑priority security
interest in favor of the Collateral Agent, or (ii) with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Collateral Agent pursuant to the
Security Documents);
(f)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(g)    Accounts which arise out of any sale made not in the ordinary course of
business or are not payable in Dollars or, as regards Canadian Loan Parties,
Canadian Dollars;
(h)    Other than as set forth in clause (o) below, Accounts which are owed by
any account debtor whose principal place of business is not within the United
States or Canada;


28

--------------------------------------------------------------------------------










(i)    Accounts which are owed by any Affiliate or any employee of a Loan Party;
(j)    Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Collateral Agent have not been duly obtained, effected or given and are not
in full force and effect;
(k)    Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee, interim receiver,
receiver, monitor or similar Person appointed for all or a substantial part of
its property, has made an assignment for the benefit of creditors or has
suspended its business;
(l)    Accounts due from any Governmental Authority except to the extent that
(i) the subject account debtor is the federal government of the United States
and the relevant Loan Party has complied with the Federal Assignment of Claims
Act of 1940, (ii) the subject account debtor is Her Majesty in right of Canada
or any provincial or local Governmental Authority, or any ministry, in each
case, in Canada, and the relevant Loan Party has complied with the particular
prescriptions of the Financial Administration Act (Canada) and/or any analogous
Canadian provincial, territorial, or municipal legislations and regulations, or
(iii) the subject account debtor is another Governmental Authority and the
relevant Loan Party has complied with all applicable Laws analogous to those
otherwise described in this clause (l);
(m)    Accounts (i) owing from any Person that is also a supplier to or creditor
of a Loan Party or any of its Subsidiaries, but only to the extent of the
indebtedness owed to such supplier or creditor, unless such Person has waived
any right of setoff in a manner reasonably acceptable to the Administrative
Agent or (ii) representing any manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling a Loan Party or any of its
Subsidiaries to discounts on future purchase therefrom;
(n)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back, but only to the extent of such right of return,
set off, or charge back;
(o)    Accounts arising out of sales to account debtors outside the United
States or Canada unless such Accounts are fully backed by one or more
irrevocable letters of credit on terms, and issued by a financial institution,
reasonably acceptable to the Administrative Agent and each such irrevocable
letter of credit is in the possession of the Administrative Agent;
(p)    Accounts evidenced by a promissory note or other instrument;
(q)    Accounts consisting of amounts due from vendors as rebates or allowances;
(r)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity; or


29

--------------------------------------------------------------------------------










(s)    Accounts which the Administrative Agent determines in its reasonable
discretion to be unacceptable for borrowing.
“Eligible Warehoused Inventory” means Inventory not intended to be sold at
retail in a Store location, subject to a fully perfected first priority security
interest in favor of the Collateral Agent for the benefit of the Credit Parties,
and located in a warehouse in the United States or Canada which is either owned
by a Borrower or maintained pursuant to an agreement between a Borrower and the
owner of such warehouse (including an agreement between a Borrower and an agent
of such Borrower which stores such Inventory on its premises pending
instructions from such Borrower as to its sale to a wholesale vendor) with
respect to which (i) either (a) no negotiable or non-negotiable document
covering the goods has been issued or (b) in the event a negotiable or
non-negotiable document covering the goods has been issued, there has been
created in favor of the Collateral Agent for the benefit of the Credit Parties a
perfected first priority security interest in such document pursuant to the
Uniform Commercial Code and/or the PPSA in all applicable jurisdictions and all
other applicable Law (in addition to the security interest in the goods), (ii)
the Administrative Agent has received a Collateral Access Agreement from the
owner and/or operator of such warehouse, and (iii) which otherwise would
constitute Eligible Inventory.
“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Agents, from time to time in their reasonable discretion
establish for estimable amounts that are reasonably likely to be expended by any
of the Loan Parties in order for such Loan Party and its operations and property
(a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws.
“Environmental Laws” means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equipment” has the meaning set forth in the Security Agreement or the Canadian
Security Agreement, as applicable.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for


30

--------------------------------------------------------------------------------










the purchase or acquisition from such Person of shares of capital stock of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification to the Lead Borrower or any ERISA
Affiliate that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination of a Pension Plan or a Multiemployer Plan under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate; or (g) the determination that any Pension Plan
is considered to be an “at-risk” plan, or that any Multiemployer Plan is
considered to be in “endangered” or “critical” status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.
“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a)    The lesser of:
(i)    the Aggregate Borrowing Base; or
(ii)    the Revolving Credit Ceiling;


31

--------------------------------------------------------------------------------










minus
(b)    The aggregate Outstanding Amount of all Credit Extensions.
“Excess Availability Reserve” means an amount equal to the lesser of (a) the
product of (i) the amount generated by clauses (a) through (e) of each Borrowing
Base multiplied by (ii) ten percent (10%) or (b) the product of (i) the
Revolving Credit Ceiling then in effect multiplied by (ii) ten percent (10%);
provided, however, if the amount generated by clauses (a) through (e) of each
Borrowing Base minus the amount set forth in clause (a) above is greater than
the Revolving Credit Ceiling then in effect, the Excess Availability Reserve
shall be $0.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or Canada or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(d), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a), (d) any U.S. federal, state or
local backup withholding tax, (e) any U.S. federal withholding tax imposed under
FATCA, and (f) any Canadian withholding tax that is imposed on amounts payable
to a Lender as a result of such Lender (i) not dealing at arm's length (within
the meaning of the Income Tax Act (Canada)) with a Loan Party, or (ii) being a
"specified non-resident shareholder" of a Loan Party or a non-resident person
not dealing at arm's length with a "specified shareholder" of a Loan Party (in
each case within the meaning of the Income Tax Act (Canada)) (other than where
the non-arm’s length relationship arises, or where the Lender is a “specified
shareholder”, or does not deal at arm’s


32

--------------------------------------------------------------------------------










length with a “specified shareholder”, as a result of the Lender having become a
party to, received or perfected a security interest under or received or enforce
any rights under, a Loan Document).
“Executive Order” has the meaning set forth in Section 10.22.
“Existing Credit Agreement” has the meaning specified in the recitals hereto
“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement, as listed on Schedule 2.03(o) hereto.
“Existing Obligations” has the meaning set forth in Section 10.26.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means (i) the Guaranty dated as of the Closing Date made by
the Guarantors party thereto in favor of the Administrative Agent and the other
Credit Parties, as ratified pursuant to the Confirmation Agreement, (ii) the
Canadian Guaranty, and (iii) each other Guaranty hereafter made by a Guarantor
in favor of the Administrative Agent and the Lenders, in form reasonably
satisfactory to the Administrative Agent.
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it (and, if any


33

--------------------------------------------------------------------------------










such rate is below zero, then the rate determined pursuant to this definition
shall be deemed to be zero).
“Fee Letter” means the letter agreement, dated as of the Restatement Date, among
the Borrowers and the Agents, as such letter agreement is amended, modified or
supplemented from time to time following the Restatement Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.
“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period that ends
on the Saturday closest to January 31st of each calendar year.
“Fixed Rate Borrowing” means a Borrowing comprised of LIBO Rate Loans or BA Rate
Loans.
“Fixed Rate Loan Notice” means a notice for a Fixed Rate Borrowing or
continuation pursuant to Section 2.02(b), which shall be substantially in the
form of Exhibit A.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate as set forth in the most recent appraisal of such Eligible
Real Estate as determined from time to time by an independent appraisal firm
engaged by, and acceptable to, the Administrative Agent.
“Foreign Assets Control Regulations” has the meaning set forth in Section 10.22.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.
“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Collateral Agent in form and substance satisfactory to the Collateral Agent and
pursuant to which,


34

--------------------------------------------------------------------------------










among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


35

--------------------------------------------------------------------------------










“Guarantor” means each Subsidiary of the Lead Borrower listed on Schedule 1.01
annexed hereto and each other Subsidiary of the Lead Borrower that shall be
required to execute and deliver a Facility Guaranty or Facility Guaranty
supplement pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” shall have the meaning provided in Section 2.15(d).
“Increased Financial Reporting Event” means if at any time Excess Availability
is less than the greater of (i) 25% of the Loan Cap at such time, or (ii)
$75,000,000.
“Increased Lender” shall have the meaning provided in Section 2.15(f).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, payable in accordance with customary trade
practices);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capital Lease Obligations of
such Person, but excluding any obligations of such Person in respect of
operating leases;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the


36

--------------------------------------------------------------------------------










greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(a).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan or BA
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the first day of each month (or if such day is not a Business Day, on the next
succeeding Business Day) and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan and BA Rate Loan, the period
commencing on the date such LIBO Rate Loan or BA Rate Loan is disbursed or
converted to or


37

--------------------------------------------------------------------------------










continued as a LIBO Rate Loan or BA Rate Loan and ending on the date one, two,
three or six months thereafter, as selected by the Lead Borrower in its Fixed
Rate Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a Fixed Rate Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Inventory” has the meaning given that term in the UCC or the PPSA, as
applicable, and shall also include, without limitation, all: (a) goods which (i)
are leased by a Person as lessor, (ii) are held by a Person for sale or lease or
to be furnished under a contract of service, (iii) are furnished by a Person
under a contract of service, or (iv) consist of raw materials, work in process,
or materials used or consumed in a business; (b) goods of said description in
transit; (c) goods of said description which are returned, repossessed or
rejected; and (d) packaging, advertising, and shipping materials related to any
of the foregoing.
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the realizable value of
the Eligible Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


38

--------------------------------------------------------------------------------










“Investment Grade Account Debtor” means an account debtor that, at the time of
determination, as a corporate credit rating and/or family rating, as applicable,
of BBB- or higher by S&P or Baa3 or higher by Moody’s.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the L/C Issuer for use.
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by, among or between the L/C Issuer (including a
Canadian Underlying Issuer), the Administrative Agent and a Borrower (or any
Subsidiary) or in favor of the Administrative Agent or L/C Issuer (including a
Canadian Underlying Issuer) and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit F
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.
“Judgment Currency” has the meaning specified in Section 10.27.
“Laws” means each international, foreign, federal, state, provincial,
territorial, municipal, and local statute, treaty, rule, guideline, regulation,
ordinance, code and administrative or judicial precedent or authority, including
the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, request, license, authorization
and permit of, and agreement with, any Governmental Authority, in each case
whether or not having the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof, or the renewal thereof.
“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder (which successor may only be a U.S. Lender selected by the
Administrative Agent in its discretion), (b) Wells Fargo Canada, including, to
the extent applicable, represented by or acting for, through or on behalf of a
Canadian Underlying Issuer, in its capacity as issuer of Canadian Letters of
Credit hereunder, or any successor issuer of Canadian Letters of Credit
hereunder (which successor may only be a Canadian Lender selected by the
Administrative Agent in its discretion), and (c) any other Lender selected by
the Lead Borrower in its discretion with the consent of the Administrative Agent
and such Lender (which consent shall not be unreasonably withheld). The L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branches of the L/C Issuer and/or for such Affiliate or
branch to act as an advising, transferring, confirming and/or nominated bank in
connection with the issuance or administration of any such Letter of Credit, in
which case the term


39

--------------------------------------------------------------------------------










“L/C Issuer” shall include any such Affiliate or branch with respect to Letters
of Credit issued by such Affiliate or branch.
“L/C Obligations” means U.S. L/C Obligations and/or Canadian L/C Obligations as
the context requires.
“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent. A Lender may designate a different Lending Office with
respect to its Canadian Commitment and its U.S. Commitment.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder by the L/C Issuer. Without limiting the
foregoing, all Existing Letters of Credit shall be deemed to have been issued
hereunder and shall for all purposes be deemed to be “Letters of Credit”
hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).
“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at the Lead Borrower’s option, less than) the
Aggregate Commitments.


40

--------------------------------------------------------------------------------










“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum as published by ICE Benchmark Administration Limited (or any
successor page or other commercially available source as the Administrative
Agent may designate from time to time) as of 11:00 a.m., London time, two
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBO Rate Loan requested (whether as an initial LIBO Rate Loan or as a
continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to a
LIBO Rate Loan) by Borrowers in accordance with this Agreement (and, if any such
published rate is below zero, then the rate shall be deemed to be zero). Each
determination of the LIBO Rate shall be made by the Administrative Agent and
shall be conclusive in the absence of manifest error.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing” or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means a Canadian Loan and/or a U.S. Loan as the context requires.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Aggregate Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, each Request for Credit
Extension, the Confirmation Agreement, each Facility Guaranty and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, or in connection with any transaction arising out of any Cash
Management Services and Bank Products provided by a Lender or any of its
Affiliates or branches, each as amended and in effect from time to time.


41

--------------------------------------------------------------------------------










“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Margin Stock” is as defined in Regulation U of the FRB as in effect from time
to time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Loan Parties and their Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agents or the Lenders under any Loan Document or a material
adverse effect on (i) the Collateral, (ii) the validity, perfection or priority
of any Lien granted by any Loan Party in favor of any Agent on any material
portion of the Collateral, or (iii) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which would be reasonably
likely to result in a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $3,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof.
“Maturity Date” means May 9, 2024.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed trailing twelve (12) Fiscal Months.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means the Mortgage on the Alabama Property by Services Company in
favor of the Collateral Agent.
“Mortgage Policy” has the meaning specified in the definition of Eligible Real
Estate.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Proceeds” means:


42

--------------------------------------------------------------------------------










(a)    with respect to any Disposition by any Loan Party or any of its
Subsidiaries (including, without limitation, any Disposition of the Alabama
Property in connection with the Alabama Sale-Leaseback Transaction), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or to establish an escrow for the future repayment thereof) in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and
(b)    with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
“New Headquarters Lease” means that certain Lease Agreement, dated as of March
11, 2009, by and between 500 Plaza Drive Corp., as the landlord, and Services
Company, as the tenant, for the leased premises located at 500 Plaza Drive,
Secaucus, New Jersey (as modified pursuant to the terms of the New Headquarters
Lease Side Letter), as amended, modified, supplemented, restated or extended and
in effect from time to time.
“New Headquarters Lease Guaranty” means that certain Guaranty, dated as of March
11, 2009, made by the Lead Borrower in favor of 500 Plaza Drive Corp. (as
modified pursuant to the terms of the New Headquarters Lease Side Letter),
pursuant to which the Lead Borrower guarantees the payment and performance of
all obligations of Services Company under the New Headquarters Lease, in the
form attached hereto as Schedule 1.04.
“New Headquarters Lease Side Letter” means that certain letter agreement, dated
as of March 11, 2009, by and among the Lead Borrower, Services Company and 500
Plaza Drive Corp., in the form attached hereto as Schedule 1.05.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


43

--------------------------------------------------------------------------------










“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“NPL” means the National Priorities List under CERCLA.
“NRLV” means the net appraised retail liquidation value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory) as
determined from time to time by an independent appraiser engaged by the
Administrative Agent.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest
,fees, costs, expenses and indemnities are allowed claims in such proceeding,
and (b) any Other Liabilities; provided that the Obligations shall not include
any Excluded Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.
“Other Liabilities” means any obligation on account of (i) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (ii) any transaction with any Lender or any of their respective
Affiliates or branches, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


44

--------------------------------------------------------------------------------










“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made:
(a)    as regards the U.S. Borrowers, such Credit Extension results in the U.S.
Total Outstandings exceeding the lesser of the Revolving Credit Ceiling or the
U.S Borrowing Base at such time;
(b)    as regards the Canadian Borrowers, such Credit Extension results in the
Canadian Total Outstandings exceeding the lesser of the Canadian Revolving
Credit Ceiling or the Canadian Borrowing Base at such time; or
(c)    as regards any Borrower, such Credit Extension results in the Total
Outstandings exceeding the lesser of the Revolving Credit Ceiling or the
Aggregate Borrowing Base at such time.
“Patriot Act” has the meaning specified in Section 5.27.
“Participant” has the meaning specified in Section 10.06(d).
“Payment Conditions” means, at the time of determination with respect to any
transaction or payment to which the Payment Conditions applies, that (a) no
Default or Event of Default has occurred and is continuing or would arise as a
result of such transaction or payment, and (b) at least five (5) days prior to
the consummation of such transaction or the making of such payment, the Lead
Borrower shall have provided to the Administrative Agent a certificate signed by
a Responsible Officer of the Lead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that:
(i) either:
(A) Excess Availability immediately prior to, and projected pro forma Excess
Availability (measured as of the end of each Fiscal Month) for the twelve Fiscal
Months immediately following, and after giving effect to, such transaction or
payment shall be equal to or greater than twenty (20%) percent of the lesser of
(x) the Aggregate Commitments and (y) the Aggregate Borrowing Base, or
(B) (1) Excess Availability immediately prior to, and projected pro forma Excess
Availability (measured as of the end of each Fiscal Month) for the twelve Fiscal
Months immediately following, and after giving effect to, such transaction or
payment shall be equal to or greater than fifteen (15%) percent of the lesser of
(x) the Aggregate Commitments and (y) the Aggregate Borrowing Base, and (2) the
Consolidated Fixed Charge Coverage Ratio immediately prior to, and the projected
pro forma Consolidated Fixed Charge Coverage Ratio (measured as of the end of
each Fiscal Month)


45

--------------------------------------------------------------------------------










for the twelve (12) Fiscal Months immediately following, and after giving effect
to, the proposed transaction or payment, shall be equal to or greater than
1.00:1.00, and
(ii) the Loan Parties, on a Consolidated basis, are, and will continue to be,
Solvent after giving effect to such transaction or payment.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;
(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(c)    The Lead Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the acquisition
documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;
(d)    Either (i) the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its discretion, or (ii) the Loan Parties shall have
provided the Administrative Agent with a solvency opinion from an unaffiliated
third party valuation firm reasonably satisfactory to the Administrative Agent;


46

--------------------------------------------------------------------------------










(e)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;
(f)    If the assets acquired in such Acquisition are to be included in the
Borrowing Base, the Administrative Agent shall have received (i) the results of
appraisals of the assets (or the assets of the Person) to be acquired in such
Acquisition and of a commercial finance examination of the Person which is (or
whose assets are) being acquired, and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent;
(g)    Any assets acquired shall be utilized in, and if the Acquisition involves
a merger, amalgamation, consolidation or Acquisition of Equity Interests, the
Person which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;
(h)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary shall have been joined as a “Borrower” hereunder or as a Guarantor,
as the Administrative Agent shall determine, and the Collateral Agent shall have
received a security interest and/or mortgage interest in such Subsidiary’s
Equity Interests, Inventory, Accounts and other property of the same nature as
constitutes collateral under the Security Documents (subject only to Permitted
Encumbrances having priority by operation of law); and
(i)    After giving effect to such Acquisition, the Payment Conditions shall be
satisfied.
“Permitted Disposition” means any of the following:
(a)    Dispositions of Inventory in the ordinary course of business, including
(i) liquidations or other Dispositions of Inventory in connection with Store
closings in the ordinary course of business and (ii) Dispositions of Inventory
in wholesale transactions and sales to franchisees, provided that no such sale
shall be made for and amount below cost;
(b)    bulk sales or other Dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory Dispositions
shall not exceed (i) in any Fiscal Year of the Lead Borrower and its
Subsidiaries, five percent (5%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Restatement Date, ten percent (10%) of the number
of the Loan Parties’ Stores in existence as of the Restatement Date (net of new
Store openings), provided further that all sales of Inventory in connection with
Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided further
that all Net Proceeds received in connection


47

--------------------------------------------------------------------------------










therewith are applied to the Obligations if then required in accordance with
Section 2.05 hereof;
(c)    (x) non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries, (y) exclusive licenses of Intellectual Property within
the United States or Canada in connection with wholesale arrangements (but not,
for the avoidance of doubt, in connection with retail store operations), and (z)
exclusive licenses of Intellectual Property in jurisdictions outside of the
United States and Canada for the use of such Intellectual Property, in each case
of clauses (x), (y) and (z) on an arms’ length basis in the ordinary course of
business and on terms and conditions that do not restrict the Agents’ right to
utilize such Intellectual Property in connection with any realization on the
Collateral as set forth in the applicable Security Documents in a manner
consistent with the most recent appraisal obtained by the Administrative Agent
in accordance with Section 6.10 hereof;
(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;
(e)    (i) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value and (ii) other
Dispositions of Equipment having a fair market value not to exceed $500,000 in
the aggregate in any Fiscal Year;
(f)    sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;
(g)    sales, transfers and Dispositions of or by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party;
(h)    as long as no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, the Alabama Capital Lease; provided that
the Collateral Agent shall have received a Collateral Access Agreement from the
lessor under the Alabama Capital Lease; and
(i)    as long as no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, the Alabama Sale-Leaseback Transaction;
provided that (i) such sale is made for fair market value, (ii) the Net Proceeds
paid in cash are in an amount at least equal to the greater of the amounts
advanced, or available to be advanced, against the Alabama Property under the
U.S. Borrowing Base, (iii) all Net Proceeds received in connection with any such
transaction are applied to the Obligations, and (iv) the Collateral Agent shall
have received a Collateral Access Agreement from the purchaser of the Alabama
Property.


48

--------------------------------------------------------------------------------










Notwithstanding the foregoing or anything to the contrary contained herein, (x)
in the event of a Disposition otherwise permitted hereunder of Intellectual
Property that is material to the business of the Loan Parties (“Material
Intellectual Property”), such Disposition shall not be a Permitted Disposition
unless the terms of such Disposition would not restrict the Agents’ right to
utilize such Material Intellectual Property in connection with any realization
on the Collateral as set forth in the applicable Security Documents in a manner
consistent with the most recent appraisal obtained by the Administrative Agent
in accordance with Section 6.10 hereof, and (y) no Loan Party nor any Subsidiary
shall sell, transfer or otherwise dispose of any Material Intellectual Property
other than as provided in clause (x) (in each case, pursuant to a Disposition, a
Permitted Investment, a Permitted Encumbrance or otherwise) without the consent
of the Administrative Agent and the Required Lenders.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04;
(c)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA or applicable
Law relating to Canadian Pension Plans;
(d)    Liens or deposits to secure the performance of bids, trade contracts and
leases (other than obligations for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;
(g)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor


49

--------------------------------------------------------------------------------










with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is otherwise permitted hereunder;
(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (d) of the definition of Permitted Indebtedness so long
as (i) the Indebtedness secured thereby does not exceed the cost of acquisition
of such fixed or capital assets and (ii) such Liens shall not extend to any
other property or assets of the Loan Parties;
(i)    Liens in favor of the Collateral Agent;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default;
(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens arising from precautionary UCC or PPSA filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;
(n)    [Reserved];
(o)    Liens referred to in Schedule B of the Mortgage Policy insuring the
Mortgage; and
(p)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
provided, however, that, except as provided in any one or more of clauses (a)
through (o) above, the term “Permitted Encumbrances” shall not include any Lien
securing obligations for borrowed money.
“Permitted Indebtedness” means:


50

--------------------------------------------------------------------------------










(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any Permitted Refinancing Indebtedness in respect thereof;
(b)    Indebtedness of any Loan Party to any other Loan Party; provided that
such Indebtedness shall (i) be evidenced by such documentation as the
Administrative Agent may reasonably require, (ii) constitute “Collateral” under
this Agreement and the Security Documents, (iii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent, and (iv)
be otherwise permitted pursuant to Section 7.03;
(c)    transfers permitted by Section 7.18 and (ii) intercompany Indebtedness
incurred in the ordinary course of business between the Loan Parties located
within the United States or Canada, on the one hand, and their Affiliates in
Puerto Rico and Asia, on the other hand, to the extent otherwise permitted
pursuant to clause (h) of the definition of Permitted Investments;
(d)    without duplication of Indebtedness described in clause (f) of this
definition, so long as the Payment Conditions are satisfied, purchase money
Indebtedness of any Loan Party to finance the acquisition of any fixed or
capital assets, including the Alabama Capital Lease and other Capital Lease
Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and any Permitted Refinancing Indebtedness in respect thereof;
provided, however, that, if requested by the Collateral Agent, the Loan Parties
shall cause the holders of any such Indebtedness incurred after the Restatement
Date to enter into a Collateral Access Agreement;
(e)    any liability or obligation of any Borrower to any other Borrower or to
any Affiliate of any Borrower, and any liability or obligation of any Affiliate
of any Borrower to any Borrower or to any other Affiliate of any Borrower, to
reimburse or share the costs of any services or third party expenses in
accordance with the terms of any intercompany cost-sharing agreement or
arrangement, provided that no Default or Event of Default shall have occurred
and be continuing or would arise therefrom;
(f)    Subordinated Indebtedness;
(g)    Indebtedness incurred in connection with the Alabama Sale-Leaseback
Transaction, provided that (i) such sale is made for fair market value, (ii) the
Net Proceeds paid in cash are in an amount at least equal to the greater of the
amounts advanced or available to be advanced against the Alabama Property under
the Borrowing Base, (iii) all Net Proceeds received in connection with any such
Indebtedness are applied to the Obligations, and (iv) the Collateral Agent shall
have received a Collateral Access Agreement from the purchaser of the Alabama
Property;
(h)    the Obligations;
(i)    [reserved];


51

--------------------------------------------------------------------------------










(j)    [reserved];
(k)    [reserved];
(l)    the New Headquarters Lease Guaranty;
(m)    [reserved];
(n)    [reserved];
(o)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party); and
(p)    other unsecured Indebtedness so long as the Payment Conditions are
satisfied.
“Permitted Investments” means:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or Canadian government or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States or Canadian government is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States or under the laws of Canada or any province thereof
and, in each case, (i) rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and
(ii) with maturities of not more than 180 days from the date of acquisition
thereof;
(c)    time deposits with, or insured certificates of deposit, guaranteed
investment certificates or bankers’ acceptances of, any commercial bank that (i)
(A) is a Lender, (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, or (C) is organized under the federal laws of Canada, (ii) issues (or
the parent of which issues) commercial paper rated as described in clause (b) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of


52

--------------------------------------------------------------------------------










the repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, or similar applicable Law in Canada which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and which invest solely in one or more of the types of securities described in
clauses (a) through (d) above;
(f)    Investments existing on the Restatement Date, and set forth on Schedule
7.02, but not any increase in the amount thereof or any other modification of
the terms thereof;
(g)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in any other Loan Party, and
(iii) additional Investments by any Loan Party in Subsidiaries that are not Loan
Parties so long as the Payment Conditions are satisfied;
(h)    so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, the Lead Borrower may make loans and advances to its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;
(i)    intercompany loans and advances or other intercompany Indebtedness
permitted pursuant to clauses (b), (c), (e), (i) and (j) of the definition of
Permitted Indebtedness;
(j)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(k)    Guarantees constituting Permitted Indebtedness;
(l)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(m)    so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, (i) loans and advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business for travel, entertainment, relocation and analogous business purposes,
and (ii) other loans and advances to officers, directors and employees of the
Loan Parties and Subsidiaries in an aggregate amount not to exceed $6,000,000 at
any time outstanding;


53

--------------------------------------------------------------------------------










(n)    other Investments pursuant to the TCP Investment Policy; and
(o)    Investments constituting Permitted Acquisitions;
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless such Investments are
pledged to the Collateral Agent as additional Collateral for the Obligations
pursuant to such agreements as may be reasonably required by the Collateral
Agent.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent
(including through Wells Fargo Canada as regards the Canadian Loan Parties), in
its discretion, which:
(a)    Is made (i) to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or (ii) to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; or (iii) to pay any other
amount chargeable to any Loan Party hereunder; and
(b)    Together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of (A) the Revolving Credit Ceiling as regards
U.S. Loan Parties and (B) the Canadian Revolving Credit Ceiling as regards
Canadian Loan Parties at any time or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case, the Required Lenders otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; provided further that in
no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 or Section 8.02 hereof).
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
refinancing, refunding, renewal or extension of any Indebtedness of such Person
(or any successor of such Person); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and the direct or contingent obligor with respect thereto
is not changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, (iii) the terms relating to principal amount, amortization,
maturity, and collateral (if any), of any such refinancing, refunding, renewing
or extending Indebtedness, and of any agreement


54

--------------------------------------------------------------------------------










entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate, (iv) no Permitted Refinancing
Indebtedness shall have direct or indirect obligors who were not also obligors
of the Indebtedness being refinanced, refunded, renewed or extended, or greater
guarantees or security, than the Indebtedness being refinanced, refunded,
renewed or extended, and (v) if the Indebtedness being refinanced, refunded,
renewed or extended is Subordinated Indebtedness, such refinancing, refunding,
renewal or extension (A) is subordinated in right of payment to the Obligations
on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation governing the Subordinated Indebtedness being
refinanced, refunded, renewed or extended, and (B) contains covenants and events
of default that are not more restrictive taken as a whole than the covenants and
events of default contained in the documentation governing the Indebtedness
being refinanced (as determined in good faith by the Lead Borrower).
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02.
“Portal” has the meaning specified in Section 2.02.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations and minister’s orders made pursuant thereto, provided that if
perfection or the effect of perfection or non-perfection or the priority of any
Lien created hereunder or under any other Loan Document on the Collateral is
governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction in Canada other than the Province of Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation (including
the Civil Code of Quebec and the regulations thereunder) in effect from time to
time in such other jurisdiction in Canada for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.
“Prepayment Event” means:
(a)    Any sale, transfer or other Disposition (including, without limitation,
any Disposition of the Alabama Property in connection with the Alabama
Sale-Leaseback Transaction, but excluding any Disposition permitted pursuant to
clauses (a), (c), (d), (e), (f) and (g) of the definition of Permitted
Dispositions) of any property or asset of a Loan Party; provided that any
individual Disposition for which any Loan Party or any of its


55

--------------------------------------------------------------------------------










Subsidiaries receives Net Proceeds in an amount not to exceed $2,500,000 prior
to the occurrence of a Cash Dominion Event shall not be deemed a Prepayment
Event;
(b)    Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
property or asset of a Loan Party, unless (i) the proceeds therefrom are
required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent or (ii) prior to the occurrence
of a Cash Dominion Event, the proceeds therefrom are utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received within 180 days of the occurrence of the damage to or
loss of the assets being repaired or replaced; provided that any individual
casualty or other insured damage to, or taking under power of eminent domain or
by condemnation, expropriation or similar proceeding of, any property or asset
of a Loan Party for which any Loan Party receives Net Proceeds in an amount not
to exceed $2,500,000 prior to the occurrence of a Cash Dominion Event shall not
be deemed a Prepayment Event;
(c)    The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);
(d)    The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness; or
(e)    The receipt by any Loan Party of any Extraordinary Receipts; provided
that the receipt of any individual Extraordinary Receipt in an amount not to
exceed $2,500,000 prior to the occurrence of a Cash Dominion Event shall not be
deemed a Prepayment Event.
“Provider” has the meaning specified in Section 9.16.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s reasonable discretion as being
appropriate to reflect the impediments to the Agents’ ability to realize upon
any Eligible Real Estate. Without limiting the


56

--------------------------------------------------------------------------------










generality of the foregoing, Realty Reserves may include (but are not limited
to) (i) Environmental Compliance Reserves, (ii) reserves for (A) municipal taxes
and assessments, (B) repairs and (C) remediation of title defects, and (iii)
reserves for Indebtedness secured by Liens having priority over the Liens of the
Collateral Agent.
“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in its reasonable discretion with respect to
the determination of the collectability in the ordinary course of Eligible Trade
Receivables and Eligible Franchise Receivables, including, without limitation,
on account of dilution.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.11(a).
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, an electronic notice via the
Portal or Fixed Rate Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding 50.1%
or more of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
50.1% or more of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves and Realty Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party or any of the other individuals
designated in writing to the Administrative Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder, including, with respect to the Portal, any
person authorized and authenticated through the Portal in accordance with the
Administrative Agent’s procedures for such authentication. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all


57

--------------------------------------------------------------------------------










necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restatement Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Revolving Credit Ceiling” means $325,000,000 on and after the Restatement Date,
as such amount may be modified in accordance with the terms of this Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC or the Government of Canada).
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority (including the Government of Canada), (b) a Person or
legal entity that is a target of Sanctions, (c) any Person operating, organized
or resident in a Sanctioned Entity, or (d) any Person directly or indirectly
owned or controlled (individually or in the aggregate) by or acting on behalf of
any such Person or Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the Government
of Canada, (c) the United Nations Security Council, (d) the European Union or
any European Union member state, (e) Her Majesty’s Treasury


58

--------------------------------------------------------------------------------










of the United Kingdom, or (f) any other Governmental Authority with jurisdiction
over any Credit Party or any Loan Party or any of their respective Subsidiaries
or Affiliates.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Seasonal Increase Period” means a period of ninety (90) consecutive days
elected by the Lead Borrower each year upon thirty (30) days’ prior notice to
the Administrative Agent.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of December 20, 2012 among the U.S. Loan Parties and the Collateral Agent, as
ratified pursuant to the Confirmation Agreement.
“Security Documents” means the Security Agreement, the Mortgage, the Blocked
Account Agreements, the Credit Card Notifications, the Canadian Security
Agreement, the deed of hypothec dated as of on or about the Restatement Date
among the Canadian Loan Parties and the Collateral Agent, and each other
security agreement, deed of hypothec or other instrument or document executed
and delivered to the Collateral Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.
“Services Company” means The Children’s Place Services Company, LLC, a Delaware
limited liability company.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Shareholders’ Equity” means, as of any date of determination, Consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or transaction, for which such Person’s properties and assets
would constitute unreasonably small capital after giving due consideration to
the prevailing practices in the industry in which such Person is engaged, and
(f) as to any Canadian Loan Party, such Canadian Loan Party


59

--------------------------------------------------------------------------------










is not an “insolvent person” as defined in the Bankruptcy and Insolvency Act
(Canada). The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Account Debtors” means the account debtors set forth on Schedule
1.06.
“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b)(i), 8.01(b)(ii), 8.01(d), 8.01(e),
8.01(f), 8.01(g), 8.01(h), 8.01(i), 8.01(j), 8.01(l), 8.01(m), 8.01(n), 8.01(q),
8.01(r) or 8.01(s).
“Spot Rate” has the meaning given to such term in Section 1.07 hereof.
“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Stock Repurchase Transaction” has the meaning provided in Section 7.06(c)
hereof.
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares or


60

--------------------------------------------------------------------------------










Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the U.S. Swing Line and/or the Canadian Swing Line as the
context requires.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means the U.S. Swing Line Lender and/or the Canadian Swing
Line Lender as the context requires.
“Swing Line Loan” means a U.S. Swing Line Loan and/or a Canadian Swing Line Loan
as the context requires.


61

--------------------------------------------------------------------------------










“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means the U.S. Swing Line Sublimit and/or the Canadian
Swing Line Sublimit as the context requires.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority in connection with any and all payments to be made by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document,
including any interest, additions to tax or penalties applicable thereto.
“TCP Canada Inc.” means TCP Canada Inc., a Nova Scotia company.
“TCP IH II, LLC” means TCP IH II, LLC, a Delaware limited liability company, the
sole member of which is The Children’s Place Canada Holdings, Inc.
“TCP Investment Canada I Corp.” means TCP Investment Canada I Corp., a Nova
Scotia unlimited liability company, and the sole limited partner of Children’s
Place Canada.
“TCP Investment Canada II Corp.” means TCP Investment Canada II Corp., a Nova
Scotia unlimited liability company, the general partner of Children’s Place
Canada.
“TCP Investment Policy” means the investment policy of the Lead Borrower as
reviewed and approved annually by the audit committee of the Lead Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“The Children’s Place Canada Holdings, Inc.” means The Children’s Place Canada
Holdings, Inc., a Delaware corporation, and a wholly owned Subsidiary of the
Lead Borrower.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.22.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Canadian Base Rate Loan, a LIBO Rate Loan or a BA Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of


62

--------------------------------------------------------------------------------










law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by the
L/C Issuer for use.
“UFCA” has the meaning specified in Section 10.20(d).
“UFTA” has the meaning specified in Section 10.20(d).
“Uncapped Excess Availability” means, as of any date of determination thereof by
the Administrative Agent, the result, if a positive number, of:
(a)    the Aggregate Borrowing Base;
minus
(b)    the aggregate Outstanding Amount of all Credit Extensions.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“U.S. Borrowers” means, collectively, the Lead Borrower, Services Company, and
each other Domestic Subsidiary who shall from time to time enter into a Joinder
Agreement as a U.S. Borrower.
“U.S. Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of the U.S. Borrowers’ Eligible Credit Card Receivables
multiplied by ninety percent (90%);
plus


63

--------------------------------------------------------------------------------










(b)    the face amount of the U.S. Borrowers’ Eligible Trade Receivables (net of
Receivables Reserves applicable thereto) multiplied by ninety percent (90%);
plus
(c)    at any time that Excess Availability is greater than $60,000,000, the
face amount of the U.S. Borrowers’ Eligible Franchise Receivables (net of
Receivables Reserves applicable thereto) multiplied by ninety percent (90%);
provided that in no event shall the amount available to be borrowed pursuant to
this clause (c) exceed $20,000,000;
plus
(d)    the Cost of the U.S. Borrowers’ Eligible Inventory, net of Inventory
Reserves, multiplied by (x) during the Seasonal Increase Period, ninety-two and
one-half percent (92.5%) of the NRLV of such Eligible Inventory, and (y) at all
other times, ninety percent (90%) of the NRLV of such Eligible Inventory;
plus
(e)    the Cost of the U.S. Borrowers’ Eligible In-Transit Inventory, net of
Inventory Reserves, multiplied by ninety percent (90%) of the NRLV of Eligible
In-Transit Inventory; provided that in no event shall the amount available to be
borrowed pursuant to this clause (e) exceed 25% of the Loan Cap then in effect;
plus
(f)    with respect to any Eligible Letter of Credit of the U.S. Borrowers, the
Cost of the Inventory supported by such Eligible Letter of Credit, net of
Inventory Reserves, multiplied by the lesser of (i) eighty-five percent (85%) of
the NRLV of the Inventory supported by such Eligible Letter of Credit, and (ii)
eighty five percent (85%);
plus
(g)    the lesser of (i) FMV of the U.S. Borrowers’ Eligible Real Estate, net of
Realty Reserves, multiplied by sixty percent (60%) and (ii) $15,000,000.00;
plus
(h)    the Cost of the U.S. Borrowers’ Eligible Warehoused Inventory, net of
Inventory Reserves, multiplied by ninety percent (90%) of the NRLV of such
Eligible Warehoused Inventory; provided that in no event shall the amount
available to be borrowed pursuant to this clause (h) exceed the lesser of (i)
ten percent (10%) of the Loan Cap then in effect at such time, or (ii)
$20,000,000;
minus
(i)    the then amount of all Availability Reserves.


64

--------------------------------------------------------------------------------










“U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make
Committed Loans to the U.S. Borrowers pursuant to Section 2.01, (b) purchase
participations in U.S. L/C Obligations, and (c) purchase participations in U.S.
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such U.S. Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such U.S. Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“U.S. Committed Borrowing” means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of LIBO Rate Loans, having the
same Interest Period made by each of the U.S. Lenders pursuant to Section 2.01.
“U.S. Committed Loan” has the meaning specified in Section 2.01(a).
“U.S. L/C Obligations” means, as at any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding U.S. Letters of Credit, plus (b)
the aggregate amount of outstanding reimbursement obligations with respect to
U.S. Letters of Credit which remain unreimbursed or which have not been paid
through a U.S. Loan. For purposes of computing the amounts available to be drawn
under any U.S. Letter of Credit, the amount of such U.S. Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a U.S. Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of any Rule under the ISP or any article of the UCP, such U.S. Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“U.S. Lender” means each Lender having a U.S. Commitment, and shall include the
U.S. Swing Lender, and shall also include any other Person made a party as to
this Agreement pursuant to the provisions of Section 10.01 of this Agreement;
and “U.S. Lenders” means each of the Lenders with a U.S. Commitment or any one
or more of them.
“U.S. Letter of Credit” means a Letter of Credit issued on behalf of any U.S.
Loan Party or any of its Domestic Subsidiaries.
“U.S. Loan” means an extension of credit by a U.S. Lender to the U.S. Borrowers
under Article II in the form of a U.S. Committed Loan or a U.S. Swing Line Loan.
“U.S. Loan Party” means U.S. Borrowers and any other Loan Party that is a
Domestic Subsidiary.
“U.S. Swing Line” means the revolving credit facility made available by the U.S.
Swing Line Lender pursuant to Section 2.04.
“U.S. Swing Line Lender” means Wells Fargo Bank, in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender hereunder.
“U.S. Swing Line Loan” has the meaning specified in Section 2.04(a).


65

--------------------------------------------------------------------------------










“U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 or (b) the U.S. Commitments. The U.S. Swing Line Sublimit is part
of, and not in addition to, the U.S. Commitments.
“U.S. Total Outstandings” means the aggregate Outstanding Amount of all U.S.
Loans and all U.S. L/C Obligations.
“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association.
“Wells Fargo Canada” means Wells Fargo Capital Finance Corporation Canada.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
Dollars or, as applicable in accordance with this Agreement, Canadian Dollars,
in full in cash or immediately available funds (or, in the case of


66

--------------------------------------------------------------------------------










contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts) and any other contingent Obligation,
including indemnification obligations, providing Cash Collateralization) or
other collateral as may be requested by any Agent of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (A) unasserted contingent
indemnification Obligations, (B) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash Collateralized or other collateral as may be requested by any Agent, and
(C) any Obligations relating to Swap Contracts that, at such time, are allowed
by the applicable provider of such Swap Contracts to remain outstanding without
being required to be repaid, and (ii) the termination of the Aggregate
Commitments and the Loan Documents.
(e)    For purposes of any Collateral located in the Province of Quebec or
charged by any hypothec and for all other purposes pursuant to which the
interpretation or construction of this Agreement or any other Loan Document may
be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (i) “personal property” shall
include “movable property”, (ii) “real property” shall include “immovable
property”, (iii) “tangible property” shall include “corporeal property”, (iv)
“intangible property” shall include “incorporeal property”, (v) “security
interest”, “mortgage” and “lien” shall include a “hypothec”, “prior claim” and a
“resolutory clause”, (vi) all references to filing, registering or recording
under the UCC or PPSA shall include publication under the Civil Code of Quebec,
(vii) all references to “perfection” of or “perfected” liens or security
interests shall include a reference to “opposable” or “set up” liens or security
interests as against third parties, (viii) any “right of offset”, “right of
setoff” or similar expression shall include a “right of compensation”, (ix)
“goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (x) an “agent” shall
include a “mandatary”, (xi) “construction liens” shall include “legal
hypothecs”, (xii) “joint and several” shall include solidary and “jointly and
severally” shall include “solidarily”, (xiii) “gross negligence or willful
misconduct” shall be deemed to be “intentional or gross fault”, (xiv)
“beneficial ownership” shall include “ownership on behalf of another as
mandatary”, (xv) “easement” shall include “servitude”, (xvi) “priority” shall
include “prior claim”, (xvii) “survey” shall include “certificate of location
and plan”, (xviii) “fee simple title” or “fee owned” shall include “absolute
ownership” (xix) “ground lease” shall include an “emphyteusis”, (xx) “account”
and “accounts receivable” shall include “claims”, (xxi) “guarantee” and
“guarantor” shall include “suretyship” and “surety”, respectively, and (xxii)
“foreclosure” shall include “the exercise of a hypothecary right”. The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated hereby be drawn up in
the English language only and that all other documents contemplated hereunder or
relating hereto, including notices, shall also be drawn up in the English
language only. Les parties aux présentes confirment que c’est leur volonté que
cette convention et les autres documents de crédit soient rédigés en langue
anglaise seulement et que tous les documents, y compris tous avis, envisagés par
cette convention et les autres documents peuvent être rédigés en langue anglaise
seulement.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such


67

--------------------------------------------------------------------------------










change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that, except as otherwise provided in Section 2.03(l), with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.
1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II or as otherwise expressly provided herein or in any of
the other Loan Documents) to be in Dollars shall also include the equivalent of
such amount in any currency other than Dollars, such equivalent amount thereof
in the applicable currency to be determined by the Administrative Agent at such
time on the basis of the Spot Rate (as defined below) for the purchase of such
currency with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a
currency means the rate determined by the Administrative Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date of such determination; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency. For purposes of this Agreement and the other Loan Documents,
where the permissibility of a transaction or determinations of required actions
or circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, unless the context of this Agreement or any other
Loan Document clearly requires otherwise, such amounts shall be deemed to refer
to Dollars and any requisite currency translation shall be based on the Spot
Rate and the permissibility of actions already taken shall not be affected by
subsequent fluctuations in the Spot Rate. All certificates, reports and notices
delivered under this Agreement shall express any amounts, calculations or
determinations in Dollars. Wherever in this Agreement and the other Loan
Documents in


68

--------------------------------------------------------------------------------










connection with a borrowing, conversion, continuation or prepayment of a Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Loan or
Letter of Credit is to be denominated in Canadian Dollars, such amount shall be
the same dollar figure but denominated in Canadian Dollars. Principal, interest,
reimbursement obligations, cash collateral for reimbursement obligations, fees,
and all other amounts payable to the Agents, Lenders or other Credit Parties
under this Agreement and the other Loan Documents shall be payable (except as
otherwise specifically provided herein) in the currency in which such
Obligations are denominated.
1.08    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s Laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans; Reserves.
(a)    Subject to the terms and conditions set forth herein, each U.S. Lender
severally agrees to make loans in Dollars (each such loan, a “U.S. Committed
Loan”) to the U.S. Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such US. Lender’s U.S. Commitment,
or (y) such U.S. Lender’s Applicable Percentage of the U.S. Borrowing Base;
subject in each case to the following limitations:
(i)    after giving effect to any U.S. Committed Borrowing, the U.S. Total
Outstandings shall not exceed the lesser of (A) the U.S. Commitments, or (B) the
U.S. Borrowing Base;
(ii)    after giving effect to any U.S. Committed Borrowing, the aggregate
Outstanding Amount of the U.S. Committed Loans of any U.S. Lender, plus such
U.S. Lender’s Applicable Percentage of the Outstanding Amount of all U.S. L/C
Obligations, plus such U.S. Lender’s Applicable Percentage of the Outstanding
Amount of all U.S. Swing Line Loans shall not exceed such U.S. Lender’s U.S.
Commitment;
(iii)    the Outstanding Amount of all U.S. L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit;
(iv)    the Outstanding Amount of all Credit Extensions shall not at any time
exceed the Revolving Credit Ceiling; and
(v)    after giving effect to all Credit Extensions to the U.S. Borrowers, no
Overadvance shall exist.
Within the limits of each U.S. Lender’s U.S. Commitment, and subject to the
other terms and conditions hereof, the U.S. Borrowers may borrow under this
Section 2.01, prepay under


69

--------------------------------------------------------------------------------










Section 2.05, and reborrow under this Section 2.01 U.S. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
(b)    Subject to the terms and conditions set forth herein, each Canadian
Lender severally agrees to make loans in Dollars or Canadian Dollars (each such
loan, a “Canadian Committed Loan”) to the Canadian Borrowers from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the lesser of (x) the amount of such Canadian
Lender’s Canadian Commitment, or (y) such Canadian Lender’s Applicable
Percentage of the Canadian Borrowing Base; subject in each case to the following
limitations:
(i)    after giving effect to any Canadian Committed Borrowing, the Canadian
Total Outstandings shall not exceed the lesser of (A) the Canadian Commitments,
or (B) the Canadian Borrowing Base;
(ii)    after giving effect to any Canadian Committed Borrowing, the aggregate
Outstanding Amount of the Canadian Committed Loans of any Canadian Lender, plus
such Canadian Lender’s Applicable Percentage of the Outstanding Amount of all
Canadian L/C Obligations, plus such Canadian Lender’s Applicable Percentage of
the Outstanding Amount of all Canadian Swing Line Loans shall not exceed such
Canadian Lender’s Canadian Commitment;
(iii)    the Outstanding Amount of all Canadian L/C Obligations shall not at any
time exceed the Canadian Letter of Credit Sublimit;
(iv)    the Outstanding Amount of all Credit Extensions to the Canadian
Borrowers shall not at any time exceed the Canadian Revolving Credit Ceiling;
(v)    the Outstanding Amount of all Credit Extensions shall not at any time
exceed the Revolving Credit Ceiling;
(vi)    after giving effect to all Credit Extensions to the Canadian Borrowers,
no Overadvance shall exist.
Within the limits of each Canadian Lender’s Canadian Commitment, and subject to
the other terms and conditions hereof, the Canadian Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Canadian Committed Loans may be Base Rate Loans, BA Rate Loans or LIBO
Rate Loans, as further provided herein.
(c)    The Reserves as of the Restatement Date are identified in the Borrowing
Base Certificate delivered pursuant to Section 4.01(c).
(d)    The Administrative Agent shall have the right, at any time and from time
to time on or after the Restatement Date in its reasonable discretion to
establish, modify or eliminate Reserves.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    U.S. Committed Loans (other than Swing Line Loans) shall be either Base
Rate Loans or LIBO Rate Loans and Canadian Committed Loans (other than Swing
Line Loans) shall be either Base Rate Loans, BA Rate Loans or LIBO Rate Loans,
in each case as the Lead Borrower may request subject to and in accordance with
this Section 2.02. All Swing Line Loans shall be only Base Rate Loans. Subject
to the


70

--------------------------------------------------------------------------------










other provisions of this Section 2.02, Committed Borrowings of more than one
Type may be incurred at the same time.
(b)    Each request for a Committed Borrowing consisting of a Base Rate Loan
shall be made by electronic request of the Lead Borrower through the
Administrative Agent’s Commercial Electronic Office Portal or through such other
electronic portal provided by the Administrative Agent (the “Portal”), which
must be received by the Administrative Agent not later than (x) 12:00 noon on
the requested date of any U.S. Committed Borrowing of Base Rate Loans, and (y)
11:00 a.m. on the requested date of any Canadian Committed Borrowing of Base
Rate Loans. The Borrowers hereby acknowledge and agree that any request made
through the Portal shall be deemed made by a Responsible Officer of the
Borrowers. Each request for a Committed Borrowing consisting of a LIBO Rate Loan
or BA Rate Loan shall be made pursuant to the Lead Borrower’s submission of a
Fixed Rate Loan Notice, which must be received by the Administrative Agent not
later than 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBO Rate Loans or BA Rate Loans. Each Fixed Rate
Loan Notice shall specify (i) the Type and requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), (ii) the
principal amount of LIBO Rate Loans to be borrowed or continued (which shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof) or the principal amount of BA Rate Loans to be borrowed or continued
(which shall be in a principal amount of CAD$1,000,000 or a whole multiple of
CAD$500,000 in excess thereof), and (iii) the duration of the Interest Period
with respect thereto. If the Lead Borrower fails to specify an Interest Period
in the Fixed Rate Loan Notice, it will be deemed to have specified an Interest
Period of one month. On the requested date of any LIBO Rate Loan or BA Rate
Loan, (i) in the event that Base Rate Loans are outstanding in an amount equal
to or greater than the requested LIBO Rate Loan or BA Rate Loan, as applicable,
all or a portion of such Base Rate Loans in Dollars shall be automatically
converted to a LIBO Rate Loan in the amount requested by the Lead Borrower and
all or a portion of such Canadian Base Rate Loans shall be automatically
converted to a BA Rate Loan in the amount requested by the Lead Borrower, and
(ii) if Base Rate Loans in Dollars are not outstanding in an amount at least
equal to the requested LIBO Rate Loan or if Canadian Base Rate Loans are not
outstanding in an amount at least equal to the requested BA Rate Loan, the Lead
Borrower shall make an electronic request via the Portal for additional
applicable Base Rate Loans in an such amount, when taken with the outstanding
Base Rate Loans (which shall be converted automatically at such time), as is
necessary to satisfy the requested LIBO Rate Loan or BA Rate Loan. If the Lead
Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be
responsible for all amounts due pursuant to Section 3.05 hereof arising on
account of such failure. If the Lead Borrower fails to give a timely notice with
respect to any continuation of a LIBO Rate Loan or BA Rate Loan, then the
applicable Committed Loans shall be converted to Base Rate Loans (if in Canadian
Dollars, to Canadian Base Rate Loans), effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans or
BA Rate Loans. If no election as to whether a US Loan is to be a Base Rate Loan
or a Canadian Loan (denominated in Dollars) or a LIBO Rate Loan is contained in
the applicable request, then the requested Revolving Loan shall be a Base Rate
Loan. If no election as to whether a Canadian Loan denominated in Canadian
Dollars is to be a BA Rate Loan or Canadian Base Rate Loan is contained in the
applicable request, then the requested Canadian Revolving Loan shall be a
Canadian Base Rate Loan. All requests for a Committed Borrowing which are not
made by electronic request of the Lead Borrower through the Portal shall be
subject to (and unless the Administrative Agent elects otherwise in the exercise
of its sole discretion, such Committed Borrowing shall not be made until the
completion of) the Administrative Agent’s authentication process (with results
satisfactory to the Administrative Agent) prior to the funding of any such
requested Committed Loan.
(c)    The Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Lead Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the


71

--------------------------------------------------------------------------------










Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall use reasonable efforts to make all funds
so received available to the Borrowers in like funds by no later than 4:00 p.m.
on the day of receipt by the Administrative Agent either by (i) crediting the
account of the applicable Borrowers on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower.
(d)    The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge (including direct wire fees), Credit
Party Expenses, or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document, as and when due and
payable, and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby. The Administrative Agent shall advise the Lead
Borrower of any such advance or charge promptly after the making thereof. Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrowers’ obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan and
a BA Rate Loan may be continued or converted only on the last day of an Interest
Period for such BA Rate Loan. Upon the occurrence and during the continuance of
a Default, the Administrative Agent may, and at the direction of the Required
Lenders shall, prohibit Loans from being requested as, converted to or continued
as, LIBO Rate Loans or BA Rate Loans.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans and BA Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Lead Borrower and the Lenders of any change in Wells Fargo Bank’s prime rate
used in determining the Base Rate or any change of any component rate comprised
in the Canadian Base Rate giving rise to a change in the Canadian Base Rate
promptly following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
(h)    The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the L/C Issuer and the Borrowers and each
Lender and L/C Issuer shall be bound thereby. Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Loan and an Obligation and shall be repaid by
the Borrowers in accordance with the provisions of Section 2.05(c). The making
of any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letters of
Credit or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. Without limiting the foregoing,
the Administrative Agent shall have no liability for, and no Loan Party or
Credit Party shall have the right


72

--------------------------------------------------------------------------------










to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Unintentional Overadvances.
2.03    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue, or, in the case of Canadian Letters of
Credit, to cause a Canadian Underlying Issuer (including as a Canadian Lender’s
agent) a requested Letter of Credit for the account of one or more of the Loan
Parties. If the L/C Issuer, at its option, elects to cause a Canadian Underlying
Issuer to issue a requested Canadian Letter of Credit, then the L/C Issuer
agrees that it will enter into arrangements relative to the reimbursement of
such Canadian Underlying Issuer (which may include, among other means, by
becoming an applicant with respect to such Canadian Letter of Credit or entering
into undertakings or other arrangements that provide for reimbursement of such
Canadian Underlying Issuer with respect to drawings under such Canadian Letter
of Credit) with respect to Canadian Letters of Credit issued by such Canadian
Underlying Issuer. By submitting a request to the L/C Issuer for the issuance of
a Letter of Credit, the Borrowers shall be deemed to have requested that the L/C
Issuer issue the requested Letter of Credit. Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be (i) irrevocable and be made in writing pursuant to a
Letter of Credit Application by a Responsible Officer, (ii) delivered to the L/C
Issuer and the Administrative Agent via telefacsimile or other electronic method
of transmission reasonably acceptable to the L/C Issuer not later than 11:00
a.m. at least two Business Days (or such other date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the requested date of issuance, amendment,
renewal, or extension, and (iii) subject to the L/C Issuer’s authentication
procedures with results satisfactory to the L/C Issuer. Each such request shall
be in form and substance reasonably satisfactory to the Agent and the L/C Issuer
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
the Administrative Agent or the L/C Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
the L/C Issuer generally requests for Letters of Credit in similar
circumstances. The Administrative Agent’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, the L/C Issuer may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.
(b)    The L/C Issuer shall have no obligation to issue a U.S. Letter of Credit
if, after giving effect to the requested issuance, (i) the U.S. Total
Outstandings would exceed the lesser of the U.S. Commitments or the U.S.
Borrowing Base, (ii) the aggregate Outstanding Amount of the U.S. Committed
Loans of any U.S. Lender, plus such U.S. Lender’s Applicable Percentage of the
Outstanding Amount of all U.S. L/C Obligations, plus such U.S. Lender’s
Applicable Percentage of the Outstanding Amount of all U.S. Swing Line Loans
would exceed such Lender’s U.S. Commitment, or (iii) the Outstanding Amount of
the U.S. L/C Obligations would exceed the Letter of Credit Sublimit. The L/C
Issuer shall have no obligation to issue a Canadian Letter of Credit if, after
giving effect to the requested issuance, (i) the Canadian Total Outstandings
would exceed the lesser of the Canadian Commitments or the Canadian Borrowing
Base, (ii) the aggregate Outstanding Amount of the Canadian Committed Loans of
any Canadian Lender, plus such Canadian Lender’s Applicable Percentage of the
Outstanding Amount of all Canadian L/C Obligations, plus such Canadian Lender’s
Applicable Percentage of the Outstanding Amount


73

--------------------------------------------------------------------------------










of all Canadian Swing Line Loans would exceed such Lender’s Canadian Commitment,
or (iv) the Outstanding Amount of the Canadian L/C Obligations would exceed the
Canadian Letter of Credit Sublimit.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.15(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.15(b). Additionally, the L/C Issuer shall have no obligation to issue and/or
extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit or request that the L/C Issuer refrain from the issuance
of letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of the L/C
Issuer applicable to letters of credit generally, (C) the expiry date of such
requested Letter of Credit that is a Standby Letter of Credit would occur later
than the date that is twelve (12) months after the date of issuance thereof,
provided, that, such Standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration, subject to the terms hereof (including, without limitation, clause (E)
below and Section 2.03(h)), (D) the expiry date of such requested Letter of
Credit that is a Commercial Letter of Credit would occur later than the date
that is the earlier of (i) 120 days after the date of the issuance of such
Commercial Letter of Credit and (ii) the Letter of Credit Expiration Date, and
(E) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.
(d)    Any L/C Issuer (other than Wells Fargo Bank, Wells Fargo Canada (or the
Canadian Underlying Issuer) or any of their Affiliates) shall notify the
Administrative Agent in writing no later than the Business Day immediately
following the Business Day on which such L/C Issuer issued any Letter of Credit;
provided that (i) until the Administrative Agent advises any such L/C Issuer
that the provisions of Section 4.02 are not satisfied, or (ii) unless the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and such L/C Issuer, such
L/C Issuer shall be required to so notify the Administrative Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such L/C Issuer may agree. Each Letter of Credit shall
be in form and substance reasonably acceptable to the L/C Issuer, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
the L/C Issuer makes a payment under a Letter of Credit, the Borrowers shall pay
to the Administrative Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Committed Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4.02 hereof) and, initially, shall bear interest at the rate then
applicable to Committed Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Committed Loan hereunder, the Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to the L/C
Issuer shall be automatically converted into an obligation to pay the resulting
Committed Loan. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the L/C Issuer or, to the extent that the
Lenders have made payments pursuant to


74

--------------------------------------------------------------------------------










Section 2.03(e) to reimburse the L/C Issuer, then to such Lenders and the L/C
Issuer as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had requested the amount thereof
as a Committed Loan and the Administrative Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the L/C Issuer or the Lenders, the
L/C Issuer shall be deemed to have granted to each Lender, and each Lender shall
be deemed to have purchased, a participation in each Letter of Credit issued by
the L/C Issuer, in an amount equal to its Applicable Percentage of such Letter
of Credit, and each such Lender agrees to pay to the Administrative Agent, for
the account of the L/C Issuer, such Lender’s Applicable Percentage of any Letter
of Credit Disbursement made by the L/C Issuer under the applicable Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the L/C Issuer, such Lender’s Applicable Percentage of each
Letter of Credit Disbursement made by the L/C Issuer and not reimbursed by
Borrowers on the date due as provided in Section 2.03(d), or of any
reimbursement payment that is required to be refunded (or that the
Administrative Agent or the L/C Issuer elects, based upon the advice of counsel,
to refund) to the Borrowers for any reason. Each Lender acknowledges and agrees
that its obligation to deliver to the Administrative Agent, for the account of
the L/C Issuer, an amount equal to its respective Applicable Percentage of each
Letter of Credit Disbursement pursuant to this Section 2.03(e) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of a Default or Event of Default or the failure to
satisfy any condition set forth in Section 4.02 hereof. If any such Lender fails
to make available to the Administrative Agent the amount of such Lender’s
Applicable Percentage of a Letter of Credit Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and the
Administrative Agent (for the account of the L/C Issuer) shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Article III) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;


75

--------------------------------------------------------------------------------










(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    any prohibition on payment or delay in payment of any amount payable by
the L/C Issuer to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions;
(x)    the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;
(xi)    any foreign language translation provided to the L/C Issuer in
connection with any Letter of Credit;
(xii)    any foreign law or usage as it relates to the L/C Issuer’s issuance of
a Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by the L/C Issuer in connection therewith;
or
(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrowers
under this Section 2.03(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.


76

--------------------------------------------------------------------------------










(g)    The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies
against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrowers taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure.
(h)    The Borrowers are responsible for the final text of the Letter of Credit
as issued by the L/C Issuer, irrespective of any assistance the L/C Issuer may
provide such as drafting or recommending text or by the L/C Issuer’s use or
refusal to use text submitted by the Borrowers. The Borrowers understand that
the final form of any Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by the L/C Issuer, and Borrowers
hereby consent to such revisions and changes not materially different from the
application executed in connection therewith. The Borrowers are solely
responsible for the suitability of the Letter of Credit for the Borrowers’
purposes. The Borrowers will examine the copy of the Letter of Credit and any
other documents sent by the L/C Issuer in connection therewith and shall
promptly notify the L/C Issuer (not later than three (3) Business Days following
the Borrowers’ receipt of documents from the L/C Issuer) of any non-compliance
with the Borrowers’ instructions and of any discrepancy in any document under
any presentment or other irregularity. The Borrowers understand and agree that
the L/C Issuer is not required to extend the expiration date of any Letter of
Credit for any reason. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the L/C Issuer, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrowers do not at any time
want the then current expiration date of such Letter of Credit to be extended,
the Borrowers will so notify the Administrative Agent and the L/C Issuer at
least 30 calendar days before the L/C Issuer is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)    The Borrowers’ reimbursement and payment obligations under this Section
2.03 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement or any Loan Document, or any term or
provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement


77

--------------------------------------------------------------------------------










therein being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit;
(iii)    the L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, the L/C Issuer or any other
Person;
(vi)    the L/C Issuer or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at the L/C Issuer’s
counters or are different from the electronic presentation;
(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or
(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;


78

--------------------------------------------------------------------------------










(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state,
provincial or local restrictions on the transaction of business with certain
prohibited Persons;
(k)    Upon the request of the Administrative Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Obligation that remains outstanding (other than
L/C Obligations consisting of the remaining undrawn stated amount


79

--------------------------------------------------------------------------------










resulting from a partial drawing), or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall, in each case, promptly Cash Collateralize the then Outstanding
Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 105% (in the
case of Letters of Credit denominated in a currency other than Dollars, in an
amount at least equal to 110%) of the Outstanding Amount of all L/C Obligations,
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby Consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrowers hereby grant to the Collateral Agent a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo Bank or an account maintained by the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrowers will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations. If the Borrowers fail
to provide Cash Collateral as required by this Section 2.03, Section 2.05 or
Section 8.02(c), the Lenders may (and, upon direction of the Administrative
Agent, shall) advance, as Committed Loans, the amount of the cash collateral
required pursuant to the terms of this Agreement so that the then Outstanding
Amount of all L/C Obligations is cash collateralized in accordance with the
terms hereof (whether or not the Aggregate Commitments have terminated, an
Overadvance exists or the conditions in Section 4.02 are satisfied).
(l)    The Borrowers shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each Commercial Letter of Credit, equal to
the Applicable Margin multiplied by the daily Stated Amount under such Letter of
Credit, and (ii) for each Standby Letter of Credit, equal to the Applicable
Margin multiplied by the daily Stated Amount under such Letter of Credit. For
purposes of computing the daily Stated Amount available to be drawn under any
Letter of Credit, the Stated Amount of the Letter of Credit shall be determined
in accordance with Section 1.06; provided that, for purposes only of calculating
the Letter of Credit Fee owing hereunder, the daily Stated Amount available to
be drawn under any Letter of Credit that provides for one or more automatic
increases in the Stated Amount thereof shall be deemed to be the maximum Stated
Amount then in effect under such Letter of Credit (at the time of each such
calculation of the Letter of Credit Fee), rather than the maximum Stated Amount
for which such Letter of Credit may be honored. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each month,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a monthly basis in arrears. If there is any change in the
Applicable Margin during any month, the daily amount available to be drawn under
of each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such month that such Applicable Margin
was in effect. Notwithstanding anything to the contrary contained herein, while
any Event of Default has occurred and is continuing, the Administrative Agent
may, and upon the request of the Required Lenders shall, notify the Lead
Borrower that all Letter of Credit Fees shall accrue at the Default Rate and
thereafter such Letter of Credit Fees shall accrue at the Default Rate to the
fullest extent permitted by applicable Laws.
(m)    In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay immediately upon demand to the Administrative
Agent for the account of the L/C


80

--------------------------------------------------------------------------------










Issuer as non-refundable fees, commissions, and charges (it being acknowledged
and agreed that any charging of such fees, commissions, and charges to the Loan
Account pursuant to the provisions of Section 2.02(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this Section
2.03(m)): (i) a fronting fee which shall be imposed by the L/C Issuer equal to
0.125% per annum times the average amount of the L/C Obligations during the
immediately preceding month (or portion thereof), plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, the L/C Issuer, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).
(n)    Unless otherwise expressly agreed by the L/C Issuer and the Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit.
(o)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(p)    The Borrowers shall, upon the request of the Administrative Agent,
consign to the Borrowers, the Collateral Agent or the L/C Issuer any bill of
lading for Inventory which is supported by an Eligible Letter of Credit issued
by the L/C Issuer.
(q)    In the event of a direct conflict between the provisions of this Section
2.03 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern.
(r)    The provisions of this Section 2.03 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(s)    At the Borrowers’ cost and expense, the Borrowers shall execute and
deliver to the L/C Issuer such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by the
L/C Issuer to enable the L/C Issuer to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
the L/C Issuer’s rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Each Borrower
irrevocably appoints the L/C Issuer as its attorney-in-fact and authorizes the
L/C Issuer, without notice to the Borrowers, to execute and deliver ancillary
documents and letters customary in the letter of credit business that may
include but are not limited to advisements, indemnities, checks, bills of
exchange and issuance documents. The power of attorney granted by the Borrowers
is limited solely to such actions related to the issuance, confirmation or
amendment of any Letter of Credit and to ancillary documents or letters
customary in the letter of credit business. This appointment is coupled with an
interest.


81

--------------------------------------------------------------------------------










(t)    The Borrowers, the Agents, the Lenders and the L/C Issuer agree that the
Existing Letters of Credit shall be deemed Letters of Credit hereunder as if
issued by the L/C Issuer hereunder and, from and after the Restatement Date,
shall be subject to and governed by the terms and conditions hereof.
2.04    Swing Line Loans.
(a)    The Swing Line.
(i)    Subject to the terms and conditions set forth herein, the U.S. Swing Line
Lender agrees, in reliance upon the agreements of the other U.S. Lenders set
forth in this Section 2.04, to make loans (each such loan, a “U.S. Swing Line
Loan”) to the U.S. Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the U.S. Swing Line Sublimit, notwithstanding the fact that such
U.S. Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of U.S. Committed Loans and U.S. L/C Obligations of the U.S.
Lender acting as U.S. Swing Line Lender, may exceed the amount of such U.S.
Lender’s Commitment; provided, however, that after giving effect to any U.S.
Swing Line Loan, (i) the Total U.S. Outstandings shall not exceed the lesser of
(A) the U.S. Commitments, or (B) the U.S. Borrowing Base, and (ii) the aggregate
Outstanding Amount of the U.S. Committed Loans of any U.S. Lender at such time,
plus such U.S. Lender’s Applicable Percentage of the Outstanding Amount of all
U.S. L/C Obligations at such time, plus such U.S. Lender’s Applicable Percentage
of the Outstanding Amount of all U.S. Swing Line Loans at such time shall not
exceed such U.S. Lender’s U.S. Commitment, and provided, further, that the U.S.
Borrowers shall not use the proceeds of any U.S. Swing Line Loan to refinance
any outstanding Swing Line Loan.
(ii)    Subject to the terms and conditions set forth herein, the Canadian Swing
Line Lender agrees, in reliance upon the agreements of the other Canadian
Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Canadian Swing Line Loan”) to the Canadian Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Canadian Swing Line Sublimit,
notwithstanding the fact that such Canadian Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Canadian Committed
Loans and Canadian L/C Obligations of the Canadian Lender acting as Canadian
Swing Line Lender, may exceed the amount of such Canadian Lender’s Commitment;
provided, however, that after giving effect to any Canadian Swing Line Loan, (i)
the Total Canadian Outstandings shall not exceed the lesser of (A) the Canadian
Commitments, or (B) the Canadian Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Canadian Committed Loans of any Canadian Lender at
such time, plus such Canadian Lender’s Applicable Percentage of the Outstanding
Amount of all Canadian L/C Obligations at such time, plus such Canadian Lender’s
Applicable Percentage of the Outstanding Amount of all Canadian Swing Line Loans
at such time shall not exceed such Canadian Lender’s U.S. Commitment, and
provided, further, that the Canadian Borrowers shall not use the proceeds of any
Canadian Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate or, if a Canadian Swing Line Loan
in Canadian Dollars, the Canadian Base Rate. Immediately upon the making of a
Swing Line Loan, each applicable Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage


82

--------------------------------------------------------------------------------










times the amount of such Swing Line Loan. The Swing Line Lender shall have all
of the benefits and immunities (A) provided to the Agents in Article IX with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made by it or proposed to be made by it as if
the term “Administrative Agent” as used in Article IX included the Swing Line
Lender with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the Swing Line Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender shall, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrowers at its office by crediting the
account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender, at any time in its sole and absolute discretion,
may request, on behalf of the applicable Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the U.S. Commitments or Canadian
Commitments, as applicable, and the conditions set forth in Section 4.02. Each
Lender shall make an amount equal to its Applicable Percentage of the amount of
such Swing Line Loan available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified by the Swing Line
Lender, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the applicable
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


83

--------------------------------------------------------------------------------










(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the principal amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.


84

--------------------------------------------------------------------------------










(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than 1:00
p.m. (A) three Business Days prior to any date of prepayment of LIBO Rate Loans
or BA Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof and any prepayment of BA Rate Loans
shall be in a principal amount of CAD$1,000,000 or a whole multiple of
CAD$500,000 in excess thereof; and (iii) unless a Cash Dominion Event has
occurred and is continuing, any prepayment of Base Rate Loans in Dollars shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof and any prepayment of Canadian Base Rate Loans shall be in a principal
amount of CAD$500,000 or a whole multiple of CAD$100,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBO Rate Loans or BA Rate Loans, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a LIBO Rate Loan and a BA Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 3:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000 or, as regards Canadian Swing Line Loans in Canadian Dollars,
CAD$100,000 . Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(c)    If for any reason the U.S. Total Outstandings at any time exceed the
lesser of the U.S. Commitments or the U.S. Borrowing Base, each as then in
effect, the U.S. Borrowers shall immediately prepay U.S. Committed Loans and/or
U.S. Swing Line Loans and/or Cash Collateralize the U.S. L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the U.S.
Borrowers shall not be required to Cash Collateralize the U.S. L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the U.S.
Loans the U.S. Total Outstandings exceed the lesser of the U.S. Commitments or
the U.S. Borrowing Base, each as then in effect. If for any reason the Canadian
Total Outstandings at any time exceed the lesser of the Canadian Commitments or
the Canadian Borrowing Base, each as then in effect, the Canadian Borrowers
shall immediately prepay Canadian Committed Loans and/or Canadian Swing Line
Loans and/or Cash Collateralize the Canadian L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Canadian Borrowers
shall not be required to Cash Collateralize the Canadian L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Canadian Loans the Canadian Total Outstandings exceed the lesser of the Canadian
Commitments or the Canadian Borrowing Base, each as then in effect.


85

--------------------------------------------------------------------------------










(d)    After the occurrence and during the continuance of a Cash Dominion Event,
the Borrowers shall prepay the Loans and Cash Collateralize the L/C Obligations
in accordance with the provisions of Section 6.13 hereof. In addition, the
Borrowers shall prepay the Loans and Cash Collateralize the L/C Obligations in
an amount equal to the Net Proceeds received by a Loan Party on account of a
Prepayment Event, irrespective of whether or not a Cash Dominion Event then
exists and is continuing. The Agents shall not be obligated to release their
Liens on any Collateral until such Net Proceeds have been so received (to the
extent required in this clause (d)). The application of such Net Proceeds to the
Loans shall not reduce the Commitments. If all Obligations then due are paid,
any excess Net Proceeds shall be remitted to the operating account of the
Borrowers maintained with the Administrative Agent.
(e)    Prepayments made pursuant to this Section 2.05, first, shall be applied
to the Swing Line Loans, second, shall be applied ratably to the outstanding
Committed Loans, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, fourth, the amount remaining, if any, after the prepayment in
full of all Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrowers for use in the ordinary course of their business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable, and, to the extent not so applied, shall
thereafter be returned to the Borrowers.
2.06    Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the U.S. Commitments, the Canadian Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
(A) thirty (30) days prior to the date of any termination of the Aggregate
Commitments and (B) five (5) Business Days prior to the date of any reduction of
the Aggregate Commitments, the U.S. Commitments, the Canadian Commitments the
Letter of Credit Sublimit or the Swing Line Sublimit, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or reduce
(A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the U.S. Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the U.S. Total Outstandings would
exceed the U.S. Commitments, (C) the Canadian Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Canadian Total
Outstandings would exceed the Canadian Commitments, (D) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, (E) the Canadian Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of Canadian L/C Obligations not fully
Cash Collateralized hereunder would exceed the Canadian Letter of Credit
Sublimit, (F) the U.S. Swing Line Sublimit if, after giving effect thereto, and
to any concurrent payments hereunder, the Outstanding Amount of U.S. Swing Line
Loans hereunder would exceed the U.S. Swing Line Sublimit, and (G) the Canadian
Swing Line Sublimit if, after giving effect thereto, and to any concurrent
payments hereunder, the Outstanding Amount of Canadian Swing Line Loans
hereunder would exceed the Canadian Swing Line Sublimit. For the avoidance of
doubt, the termination of the U.S. Commitments hereunder shall constitute a
termination of the Canadian Commitments without any further action required on
the part of any Person.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the U.S. Commitments, the Canadian Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, the
U.S. Commitments, the Canadian Commitments, such Letter of Credit Sublimit or
Swing Line Sublimit shall be automatically reduced by the amount of such excess.


86

--------------------------------------------------------------------------------










(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the U.S. Commitments, the Canadian Commitments, or the Aggregate Commitments
under this Section 2.06. Upon any reduction of the Aggregate Commitments, the
U.S. Commitments or the Canadian Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees (including, without limitation, Commitment Fees and Letter of
Credit Fees) and interest in respect of the Aggregate Commitments, U.S.
Commitments, and Canadian Commitments accrued until the effective date of any
termination of the Aggregate Commitments, the U.S. Commitments or the Canadian
Commitments, shall be paid on the effective date of such termination.
(d)    In connection with any reduction in the Aggregate Commitments (or U.S.
Commitments) prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to the
Administrative Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as the Administrative Agent shall reasonably
request, in order to enable the Administrative Agent and the Lenders to comply
with any of the requirements under Regulations T, U or X of the FRB.
2.07    Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Margin; (ii) each BA Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the BA Rate for such Interest Period plus the Applicable Margin
(iii) each Base Rate Loan in Dollars shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin; (iv) each Canadian Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Canadian Base Rate
plus the Applicable Margin; and (v) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, if in Dollars, the Base Rate and if in Canadian
Dollars, the Canadian Base Rate plus the Applicable Margin.
(b)    If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(c)    If any other Event of Default has occurred and is continuing, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
notify the Lead Borrower that all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter, until such Event of Default has been duly waived as
provided in Section 10.01 hereof, such Obligations shall bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.


87

--------------------------------------------------------------------------------










(d)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(e)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(f)    For the purpose of complying with the Interest Act (Canada), it is
expressly stated that where interest is calculated pursuant hereto at a rate
based upon a period of time different from the actual number of days in the year
(for the purposes of this Section 2.09(f), the “first rate”), the yearly rate or
percentage of interest to which the first rate is equivalent is the first rate
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in the shorter period,
and the Canadian Loan Parties acknowledge that there is a material distinction
between the nominal and effective rates of interest and that they are capable of
making the calculations necessary to compare such rates and that the
calculations herein are to be made using the nominal rate method and not on any
basis that gives effect to the principle of deemed reinvestment of interest.
Each Canadian Loan Party hereby confirms that it fully understands and is able
to calculate the rate of interest applicable to the Loans based on the
methodology for calculating per annum rates provided for in this Agreement. Each
Canadian Loan Party hereby irrevocably agrees not to plead or assert, whether by
way of defense or otherwise, in any proceeding relating to this Agreement or any
other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Loan
Parties as required pursuant to Section 4 of the Interest Act (Canada).
2.09    Fees. In addition to certain fees described in subsections (l) and (m)
of Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender, in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Percentage” times the average daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first day of each month (or if such day is not a Business Day, on
the next succeeding Business Day), commencing with the first such date to occur
after the Restatement Date, and on the last day of the Availability Period. The
Commitment Fee shall be calculated monthly in arrears.
(b)    Other Fees. The Borrowers shall pay to the Administrative Agent fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest and fees
shall be made on the basis of a 360-day year (or a 365 day year or 366 day year,
as the case may be, in the case of Base Rate Loans at a time when the Base Rate
is computed by reference to Wells Fargo Bank's prime rate, Canadian Base Rate
Loans and BA Rate Loans) and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12, bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


88

--------------------------------------------------------------------------------










2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars or Canadian Dollars, as applicable, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. Subject
to Section 2.14 hereof, the Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (a)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans or BA Rate Loans (or in the
case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing


89

--------------------------------------------------------------------------------










available to the Administrative Agent, then the applicable Lender and the
applicable Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the
principal amount so paid shall constitute such Lender’s Committed Loan included
in such Committed Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest, within seven (7) days after it is determined by
the Administrative Agent that the conditions to the applicable Credit Extension
set forth in Article IV have not been satisfied.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


90

--------------------------------------------------------------------------------










2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Settlement Among Lenders.
(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Applicable Percentage of repayments, and (ii)
each Lender shall transfer to the Administrative Agent (as provided below) or
the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the


91

--------------------------------------------------------------------------------










Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
equal to the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
2.15    Increase in Commitments.
(a)    Request for Increase. Provided that no Default or Event of Default then
exists or would arise therefrom, upon notice to the Administrative Agent (which
shall promptly notify the U.S. Lenders), the Lead Borrower may from time to
time, request an increase in the Aggregate Commitments by an amount not
exceeding $50,000,000 in the aggregate (each, a “Commitment Increase”, and
collectively, the “Commitment Increases”); provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000, (ii) the Lead
Borrower may make a maximum of 3 such requests, and (iii) the amount of the
Aggregate Commitments, as the same may be increased pursuant to any Commitment
Increases, shall not exceed $375,000,000 at any time. At the time of sending
such notice, the Lead Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each U.S. Lender is requested to
respond to the Administrative Agent (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the U.S. Lenders).
Notwithstanding anything to the contrary, no increase in the Aggregate
Commitments requested hereunder shall effect an increase in the Canadian
Commitments.
(b)    Lender Elections to Increase. Each U.S. Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its U.S. Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
U.S. Lender not responding within such time period shall be deemed to have
declined to increase its U.S. Commitment.
(c)    Notification by Agent; Additional Commitment Lenders. The Administrative
Agent shall notify the Borrowers and each U.S. Lender of the U.S. Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), to the extent that the existing U.S. Lenders decline to increase
their U.S. Commitments, or decline to increase their U.S. Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible Assignees to become Lenders (each an “Additional Commitment Lender”)
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Aggregate Commitments requested by the Borrowers and not
accepted by the existing U.S. Lenders, provided, however, that without the
consent of the Administrative Agent, at no time shall the U.S. Commitment of any
Additional Commitment Lender be less than $10,000,000.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Lead Borrower and the U.S.
Lenders of the final allocation of such increase and the Increase Effective Date
and on the Increase Effective Date (i) the Aggregate Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified,
without further action, to reflect the revised U.S. Commitments and Applicable
Percentages of the Lenders.
(e)    Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan


92

--------------------------------------------------------------------------------










Party dated as of the Increase Effective Date (in sufficient copies for each
U.S. Lender) signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such Commitment Increase, and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrowers, the Administrative Agent,
and any Additional Commitment Lender shall have executed and delivered a Joinder
to the Loan Documents in such form as the Administrative Agent shall reasonably
require; (iii) the Borrowers shall have paid such fees and other compensation to
the Additional Commitment Lenders as the Borrowers and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Borrowers and the
Administrative Agent may agree; (v) the Borrowers and the Additional Commitment
Lender shall have delivered such other instruments, documents and agreements as
the Administrative Agent may reasonably have requested; (vi) no Default or Event
of Default exists; and (vii) if any Loan Party or any of its Subsidiaries owns
any Margin Stock, Borrowers shall have delivered to the Administrative Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as the Administrative Agent shall reasonably request, in order to
enable the Administrative Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the FRB. The Borrowers shall prepay
any Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(f)    Adjustments Upon Increase. If Committed Loans shall be outstanding
immediately after giving effect to an increase pursuant to Section 2.15(a), upon
the Administrative Agent’s execution and delivery of written confirmation
thereof, each U.S. Lender shall be deemed to have sold and assigned to the
applicable U.S. Lender making such increase (each such U.S. Lender, an
“Increased Lender”), without recourse, and each applicable Increased Lender
shall be deemed to have purchased and assumed from each U.S. Lender the amount
of such U.S. Lender’s outstanding Committed Loans as shall be necessary to
result (after giving effect to the assignments of all Lenders) in the Committed
Loans made by each U.S. Lender and by each Increased Lender being equal to its
Applicable Percentage multiplied by the aggregate amount of all Committed Loans
outstanding as of such date. At the direction of the Administrative Agent, each
Increased Lender shall make all payments to the Administrative Agent and the
Administrative Agent shall make such payments to the U.S. Lenders as may be
necessary to carry the foregoing into effect. The Borrowers hereby agree that
any amount that an Increased Lender so pays to another U.S. Lender pursuant to
Section 2.15(a) shall be entitled to all rights of a Lender under this Agreement
and such payments to the U.S. Lenders shall constitute Committed Loans held by
each such Increased Lender under this Agreement and that each such Increased
Lender may, to the fullest extent permitted by law, exercise all of its right of
payment (including the right of set off) with respect to such amounts as fully
as if such Increased Lender had initially advanced to the U.S. Borrowers the
amount of such payments. In connection with the assignment and acceptance
provided in this Section 2.15(f), the assignment of LIBO Rate Loans shall not be
treated as a prepayment of such LIBO Rate Loans for purposes of Section 3.05.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER


93

--------------------------------------------------------------------------------










3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Loan Parties shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Loan
Parties shall make such deductions and (iii) the Loan Parties shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Law.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Loan Parties to a Governmental
Authority, the Lead Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from


94

--------------------------------------------------------------------------------










time to time thereafter upon the request of the Lead Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.
(f)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal income withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Agent (or, in the case of a Participant, the Lender
granting the participation) such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Agent (or,
in the case of a Participant, the Lender granting the participation) as may be
necessary for the Administrative Agent or the Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending


95

--------------------------------------------------------------------------------










Office to make, maintain or fund LIBO Rate Loans or BA Rate Loans, or to
determine or charge interest rates based upon the LIBO Rate or BA Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market or to transact bankers’ acceptances in the Canadian interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Loans or BA Rate Loans or to convert Base Rate Loans to LIBO Rate Loans or
BA Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Lead Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBO Rate Loans or BA Rate Loans, as applicable,
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
or BA Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBO Rate Loans or BA Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or BA Rate Loan
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank market or bankers’ acceptances
are not being offered to banks in the Canadian interbank market for the
applicable amount and Interest Period of such LIBO Rate Loan or BA Rate Loan,
respectively, (b) adequate and reasonable means do not exist for determining the
LIBO Rate or BA Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan or BA Rate Loan, or (c) the LIBO Rate or BA Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan or BA Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans or BA Rate Loans, as applicable, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBO Rate Loans or
BA Rate Loans, as applicable, or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
3.04    Increased Costs; Reserves on LIBO Rate Loans.
(a)    Increased Costs Generally. If any (i) Change in Law, or (ii) compliance
by any Lender or the L/C Issuer with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority (including Regulation D of the FRB):
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in
(including, without limitation, in respect of any Letter of Credit) by, any
Lender (except any reserve requirement reflected in the LIBO Rate) or the L/C
Issuer;


96

--------------------------------------------------------------------------------










(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan or BA Rate Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
or Canadian interbank market any other condition, cost or expense affecting this
Agreement or LIBO Rate Loans or BA Rate Loans made by such Lender or any Letter
of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or BA Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
applicable Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim


97

--------------------------------------------------------------------------------










compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBO Rate Loan or BA Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Lead Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded (i) each
LIBO Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit
or other borrowing in the London interbank market and (ii) each BA Rate Loan
made by it at the BA Rate for such Loan by a borrowing in the Canadian interbank
market, in each case for a comparable amount and for a comparable period,
whether or not such LIBO Rate Loan or BA Rate Loan was in fact so funded.
Anything to the contrary contained herein notwithstanding, none of any Agent,
any Lender or any of their Participants, is required to acquire eurodollar
deposits or bankers’ acceptances to fund or otherwise match fund any Obligation
as to which interest accrues based on the LIBO Rate or BA Rate.
A certificate of the Administrative Agent or a Lender delivered to the Lead
Borrower setting forth the amount that the Administrative Agent or such Lender
is entitled to receive pursuant to this Section 3.05 shall be conclusive absent
manifest error. The Borrowers shall pay such amount to


98

--------------------------------------------------------------------------------










the Administrative Agent or such Lender, as the case may be, within ten (10)
days after receipt thereof.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
3.08    Designation of Lead Borrower as Borrowers’ Agent.
(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers. Without limiting the generality of the foregoing, each U.S.
Borrower expressly acknowledges and agrees that it is jointly and severally
liable for the Canadian Obligations, and each Canadian Borrower expressly
acknowledges and agrees that it is jointly and severally liable for the
Obligations.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.


99

--------------------------------------------------------------------------------










ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Restatement Date (or, in the
case of certificates of governmental officials, a recent date before the
Restatement Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(ii)    a Note executed by the applicable Borrowers in favor of each Lender
requesting a Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation;
(v)    favorable opinions of (A) Greenberg Traurig LLP, counsel to the Loan
Parties, (B) Burr & Forman LLP, local Alabama real estate counsel to the Loan
Parties, and (C) Borden Ladner Gervais LLP, Canadian counsel to the Loan Parties
and Stewart McKelvey, special Nova Scotia counsel to the Loan Parties, each
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
either that (1) no consents, licenses or approvals (other than those referenced
in Section 4.01(a)(iii) of this Agreement) are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect, and (D) to the Solvency of the Loan Parties on a Consolidated basis
as of the Restatement Date after giving effect to the transactions contemplated
hereby;


100

--------------------------------------------------------------------------------










(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;
(viii)    [reserved];
(ix)    the Security Documents (including, without limitation, an amendment to
the Mortgage), each duly executed by the applicable Loan Parties;
(x)    all other Loan Documents, each duly executed by the applicable Loan
Parties and the other parties thereto;
(xi)    (A)    appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Administrative Agent of all Inventory of Children’s
Place Canada, the results of which are satisfactory to the Agent and (B) a
written report regarding the results of a commercial finance examination of the
Canadian Loan Parties, which shall be satisfactory to the Agent;
(xii)    results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, or
subordination agreements reasonably satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit or other arrangements
reasonably satisfactory to the Collateral Agent for the delivery of such
termination statements and releases have been made;
(xiii)    (A)    all documents and instruments, including Uniform Commercial
Code and PPSA financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent and (B) the Credit Card
Notifications and Blocked Account Agreements required pursuant to Section 6.13
hereof;
(xiv)    so-called “date-down” and “mortgage modification” endorsements to the
Mortgage Policy; and
(xv)    such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.
(b)    After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Excess Availability shall
be not less than $110,000,000.
(c)    The Administrative Agent shall have received a Borrowing Base Certificate
dated the Restatement Date, relating to the month ended on May 4, 2019, and
executed by a Responsible Officer of the Lead Borrower.
(d)    The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Loan Parties and that there has been


101

--------------------------------------------------------------------------------










no Material Adverse Effect since the date of the most recent financial
information delivered to the Administrative Agent.
(e)    The Administrative Agent shall have received and be satisfied with a
detailed forecast for the period commencing on the Restatement Date and ending
with the end of the then Fiscal Year.
(f)    There shall not be pending any litigation or other proceeding, the result
of which, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(g)    The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.
(h)    All fees required to be paid to the Agents on or before the Restatement
Date shall have been paid in full, and all fees required to be paid to the
Lenders on or before the Restatement Date shall have been paid in full.
(i)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Restatement Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act and the Canadian AML Legislation.
(k)    No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Restatement
Date.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Date specifying its
objection thereto.


4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Fixed Rate Loan Notice
requesting only a continuation of LIBO Rate Loans or BA Rate Loans) and each L/C
Issuer to issue each Letter of Credit is subject to the following conditions
precedent:
(a)    The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or
in all respects, as applicable) as of such earlier date, and (iii) for purposes
of this Section 4.02, the


102

--------------------------------------------------------------------------------










representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, any Agent, any Lender or any of their Affiliates.
(e)    The amount of any requested Loan or Letter of Credit shall not exceed
and, after giving effect to the requested Loan or other extension of credit
hereunder, the U.S. Total Outstandings shall not exceed the lesser of the
Revolving Credit Ceiling or the U.S. Borrowing Base at such time.
(f)    The amount of any requested Loan or Letter of Credit shall not exceed
and, after giving effect to the requested Loan or other extension of credit
hereunder, the Canadian Total Outstandings shall not exceed the lesser of the
Canadian Revolving Credit Ceiling or the Canadian Borrowing Base at such time.
(g)    The amount of any requested Loan or Letter of Credit shall not exceed
and, after giving effect to the requested Loan or other extension of credit
hereunder, the Total Outstandings shall not exceed the lesser of the Revolving
Credit Ceiling or the Aggregate Borrowing Base at such time.
Each Request for Credit Extension (other than a Fixed Rate Loan Notice
requesting only a continuation of LIBO Rate Loans or BA Rate Loans) submitted by
the Lead Borrower shall be deemed to be a representation and warranty by the
Borrowers that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension. The
conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties, but until the Required Lenders otherwise direct the Administrative
Agent to cease making Loans and the L/C Issuer to cease issuing Letters of
Credit, the Lenders will fund their Applicable Percentage of all Loans and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Administrative Agent; provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof: (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated,


103

--------------------------------------------------------------------------------










organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation, organization or
formation; (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business as currently conducted or as
proposed to be conducted and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and (c) is duly qualified and
is licensed and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Restatement Date, each Loan Party’s
name as it appears in official filings in its jurisdiction of incorporation or
organization and the name under which each Loan Party conducts its business (if
different), its jurisdiction of incorporation or organization, organization
type, organization number, if any, issued by its jurisdiction of incorporation,
formation or organization, its federal employer identification number, the
address of its chief executive office and principal place of business, and, with
respect to each Canadian Loan Party, the address of its registered office.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is, or is to be, a
party has been duly authorized by all necessary corporate or other
organizational action and does not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict in any material respect
with, or result in any breach, termination, or contravention of, or constitute a
default under, or require any payment to be made under (i) any Material Contract
or any Material Indebtedness to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries, (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iii) any governmental
licenses, permits, authorizations, consents and approvals; except, in each case
referred to in this clause (b), to the extent that any such conflict, breach,
termination, contravention or default could not reasonably be expected to have a
Material Adverse Effect; (c) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (d) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), or (b) such as have
been obtained or made and are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,


104

--------------------------------------------------------------------------------










reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    Each unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries delivered pursuant to Section 6.01(b) since the date of the audited
Consolidated financial statements most recently delivered pursuant to Section
6.01(a), and the related Consolidated statements of income or operations and
cash flows for the applicable fiscal periods ended on the dates reflected in
each such unaudited balance sheet, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Lead Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. Except as otherwise set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens.
(a)    Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, free and
clear of all Liens, other than Permitted Encumbrances, except for such defects
in title and leasehold interests as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect Each of the Loan
Parties and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all personal property (including
Intellectual Property) and assets material to the ordinary conduct of its
business as currently conducted or as proposed to be conducted, free and clear
of all Liens, other than Permitted Encumbrances, except for such defects in


105

--------------------------------------------------------------------------------










title, leasehold interests and licenses as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b)(1) sets forth the address (including street address,
and, as applicable, county and state or province) of all Real Estate that is
owned by the Loan Parties, together with a list of the holders of any mortgage
or other Lien thereon as of the Restatement Date. Each Loan Party and each of
its Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Encumbrances, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Schedule 5.08(b)(2) sets forth the address (including
street address, and, as applicable, county and state or province) of all Leases
of the Loan Parties, together with a list of the lessor and its contact
information with respect to each such Lease as of the Restatement Date. Each of
such Leases is in full force and effect as of the Restatement Date and the Loan
Parties are not in default of the terms thereof, except for such defaults as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c)    Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
7.01, and Permitted Encumbrances.
(d)    Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
(e)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party or any Subsidiary of a Loan Party as of the Restatement Date,
showing as of the Restatement Date the amount, obligor or issuer and maturity
thereof. As of the Restatement Date, after giving effect to the transactions
contemplated hereby, the Loan Parties have no Indebtedness except for the
Indebtedness set forth on Schedule 7.03 and Permitted Indebtedness.
5.09    Environmental Compliance.
(a)    No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09, to the knowledge of the
Loan Parties, none of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state, provincial, municipal
or local list or is adjacent to any such property; there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Subsidiary thereof; and Hazardous Materials have not been released, discharged
or disposed of on any property currently or formerly owned or operated by any
Loan Party or any Subsidiary thereof.


106

--------------------------------------------------------------------------------










(c)    Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.
5.10    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Restatement Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
5.11    Taxes. The Loan Parties and their Subsidiaries have (a) filed (i) all
United States and Canadian federal income tax returns required to be filed, and
(ii) all other material United States and Canadian federal, state, provincial
and other tax returns and reports required to be filed, and (b) have paid all
such federal, state, provincial and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect. No Loan
Party or any Subsidiary thereof is a party to any tax sharing agreement.
5.12    ERISA, Canadian Pension Plan Compliance.
(a)    The Lead Borrower, each of its ERISA Affiliates, and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
the Lead Borrower, nothing has occurred which would prevent, or cause the loss
of, such qualification. The Loan Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Sections 412 or 430 of the Code
and to each Multiemployer Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been made with respect to any Plan. No Lien imposed under the Code or ERISA
exists or, to the knowledge of the Lead Borrower, is likely to arise on account
of any Plan or Multiemployer Plan.
(b)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could


107

--------------------------------------------------------------------------------










reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Lead Borrower, there has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
(d)    All Canadian Pension Plans are duly registered under the Income Tax Act
(Canada), applicable pension standards legislation and any other applicable Laws
which require registration and no event has occurred which could reasonably be
expected to cause the loss of such registered status. Each Loan Party has
complied with the Income Tax Act (Canada) and all applicable Laws regarding each
Canadian Pension Plan, except in each case where the failure to do so could not
reasonably be expected to result in any Lien (except for contribution amounts
not yet due and payable) or a Material Adverse Effect. No Loan Party has
sponsored, maintained, contributed to or otherwise incurred liability under a
Canadian Defined Benefit Plan. All employee and employer payments, contributions
or premiums required to be withheld, made, remitted or paid to or in respect of
each Canadian Pension Plan and all other amounts that are due to the pension
fund of any Canadian Pension Plan from any Loan Party have been withheld, made,
remitted or paid on a timely basis in accordance with the terms of such plans,
any applicable collective bargaining agreement or employment contract and all
applicable Laws in all material respects. Any assessments owed to the Pension
Benefits Guarantee Fund (or similar governmental authorities of other
jurisdictions) established under the Pension Benefits Act (Ontario) (or similar
pension standards legislations of other jurisdictions) in respect of any
Canadian Pension Plan have been paid when due, except where the failure to do so
has not had or would not reasonably be expected to result in a Material Adverse
Effect. No Canadian Loan Party nor any of its Subsidiaries has any liability for
any Canadian Pension Plan which has been terminated or discontinued, except
where the failure to do so has not had or would not reasonably be expected to
result in a Material Adverse Effect.
5.13    Subsidiaries; Equity Interests.
(a)    The Loan Parties have no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, which Schedule sets forth the legal
name, jurisdiction of incorporation or formation and authorized Equity Interests
of each such Subsidiary, listed by class, and setting forth the number and
percentage of the outstanding Equity Interests of each such class owned directly
or indirectly by the applicable Loan Party. All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13, free and clear of all
Liens except for those created under the Security Documents. No Loan Party or
any of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any Loan
Party’s Subsidiaries’ Equity Interests or any security convertible into or
exchangeable for any such Equity Interests. The Loan Parties have no equity
investments in any other corporation, partnership or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. Part (c) of Schedule 5.13
is a complete and accurate description of the authorized Equity Interests of
each Loan Party, by class, and a description of the number of shares or other
Equity Interests of each such class that are issued and outstanding. All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and, other than with respect to the Lead
Borrower, are owned in the amounts specified on Part


108

--------------------------------------------------------------------------------










(c) of Schedule 5.13, free and clear of all Liens except for those created under
the Security Documents. Except as set forth in Schedule 5.13, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s Equity Interests, including any right of conversion or exchange under
any outstanding security or other instrument. No Loan Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests. The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.
(b)    As of the date hereof, (i) TCP Canada Inc. does not own any assets, other
than (x) books, records, rights and other assets associated with its existence,
and (y) other immaterial assets not used in connection with any of the Loan
Parties’ business operations, and (ii) TCP Investment Canada I Corp. does not
own any assets, other than (w) the limited partnership Equity Interests in
Children’s Place Canada, (x) books, records, rights and other assets associated
with its existence, operation as a holding company and ownership of the Equity
Interests described in the foregoing clause (w), (y) cash solely in amounts
sufficient to pay taxes attributable to the earnings of the partnership, and (z)
other immaterial assets not used in connection with any of the Loan Parties’
business operations.
5.14    Margin Regulations; Investment Company Act.
(a)    Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock
or is engaged or will be engaged, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock. None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any Margin Stock, for the purpose of extending
credit to others for the purpose of purchasing or carrying any Margin Stock, or
for any purpose that violates the provisions of Regulation T, U or X of the FRB.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.
(b)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance (A) in all material respects with the requirements of all applicable
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in


109

--------------------------------------------------------------------------------










good faith by appropriate proceedings diligently conducted or (ii) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and (B) with Sections
10.17 and 10.22.
5.17    Intellectual Property; Licenses, Etc. Each Loan Party owns, or holds
licenses in, all Intellectual Property, trade names, patent rights and other
authorizations that are necessary to the conduct of its business as currently
conducted and as proposed to be conducted, and attached hereto as Schedule 5.17
is a true, correct, and complete listing of all material patents, patent
applications, industrial designs, industrial design applications, trademarks,
trademark applications, copyrights, and copyright registrations as to which a
Loan Party is the owner or is an exclusive licensee. To the best knowledge of
the Lead Borrower after reasonable inquiry, (i) there is no action, proceeding,
claim or complaint pending or, threatened in writing to be brought against any
Loan Party which might jeopardize any of such Person’s interest in any of the
foregoing licenses, patents, copyrights, trademarks, trade names, designs or
applications, except those which are not, in the aggregate, material to the Loan
Parties’ financial condition, results of operations or business and (ii) no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary infringes upon any rights held by any other Person.
5.18    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Part (a) of Schedule 5.18, the hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, provincial, local or
foreign Law dealing with such matters, except for any noncompliance which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Part (b) of Schedule 5.18, no
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar Law. All
material payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Part (c) of Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by (i) any collective bargaining agreement or
(ii) any management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement which, in each case in this clause (ii), imposes
commitments on such Loan Party or its Subsidiary in excess of $3,000,000 (or,
with respect to a Canadian Loan Party or any Subsidiary thereof, $500,000) per
year. There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board or any
other Governmental Authority or arbitrator, and no labor organization or group
of employees of any Loan Party or any Subsidiary has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on,


110

--------------------------------------------------------------------------------










arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound. Each Loan Party and its Subsidiaries are in material
compliance with all requirements pursuant to employment standards, labor
relations, health and safety, workers compensation and human rights laws,
immigration laws and other applicable employment legislation. To the knowledge
of the Loan Parties, no officer or director of any Loan Party who is party to an
employment agreement with such Loan Party is in violation of any term of any
employment contract or proprietary information agreement with such Loan Party;
and to the knowledge of the Loan Parties, the execution of the employment
agreements and the continued employment by the Loan Parties of the such persons,
will not result in any such violation.
5.19    Security Documents.
(a)    The Security Documents are effective to create in favor of the Collateral
Agent a legal, valid and enforceable security interest in the Collateral, and
the Security Documents constitute, or will upon the filing of financing
statements and/or the obtaining of “control”, in each case with respect to the
relevant Collateral as required under the applicable UCC or PPSA, as applicable,
the creation of a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties thereunder in such Collateral, in each
case prior and superior in right to any other Person, except for Permitted
Encumbrances having priority under applicable Law.
(b)    The Mortgage creates in favor of the Collateral Agent, for the benefit of
the Credit Parties, a legal, valid, continuing and enforceable Lien in the
Mortgaged Property (as defined in the Mortgage), the enforceability of which is
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The Mortgage has been recorded with the appropriate Governmental
Authorities and the Collateral Agent has a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Mortgaged Property that may be perfected by such filing
(including without limitation the proceeds of such Mortgaged Property), in each
case prior and superior in right to any other Person, but subject to Permitted
Encumbrances having priority by operation of applicable Law.
5.20    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
5.21    Deposit Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Restatement Date, which Schedule includes, with
respect to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.


111

--------------------------------------------------------------------------------










(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Restatement Date to which any Loan Party is a party with respect to
the processing and/or payment to such Loan Party of the proceeds of any credit
card charges for sales made by such Loan Party.
5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith. Each Loan Party hereby
jointly and severally indemnifies each Credit Party against, and agrees that
such Person will hold each such Credit Party harmless from, any claim, demand or
liability, including reasonable attorneys’ fees, for any broker’s, finder’s or
placement fee or commission incurred by such indemnifying party or the Lead
Borrower or its Affiliates or a representative of such Person.
5.23    Customer and Trade Relations. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, there exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in, the business relationship of any Loan Party with any
supplier material to its operations.
5.24    Material Contracts. No Loan Party is in default under any Material
Contract to which such Person is a party or by which such Person is bound, the
effect of which default is to cause, or to permit the other party(ies) to such
Material Contract to cause, with the giving of notice if required, such Material
Contract to be terminated. Set forth on Schedule 5.24 is a description of all
Material Contracts of the Loan Parties, showing the parties and principal
subject matter thereof and amendments and modifications thereto; provided,
however, that the Lead Borrower may amend Schedule 5.24 to add additional
Material Contracts so long as such amendment occurs by written notice to the
Administrative Agent not less than five (5) days after the date on which such
Loan Party enters into such Material Contract after the Restatement Date. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to either result in a Material Adverse Effect or expose the Loan
Parties to liabilities greater than $20,000,000 (or, with respect to a Canadian
Loan Party, $2,000,000), each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or its
Subsidiaries and, to the best of the Lead Borrower’s knowledge, each other
Person that is a party thereto in accordance with its terms, (b)  is not in
default due to the action or inaction of any Loan Party or its Subsidiaries and
(c) the consummation of the financing arrangements contemplated hereunder, will
not constitute or create a default or create a right of termination under any
Material Contract.
5.25    Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.


112

--------------------------------------------------------------------------------










5.26    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any applicable Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws by any Person (including any Credit Party or
other individual or entity participating in any transaction.
5.27    Patriot Act, Etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”),
and (c) the Canadian AML Legislation. The Beneficial Ownership Certification for
the Borrowers most recently provided to the Agents and the Lenders hereunder is
true, correct and complete in all respects.
5.28    Swap Contracts. On each date that any Swap Contract is executed by any
Provider, each Loan Party satisfies all eligibility, suitability and other
requirements under the Commodity Exchange Act and the Commodity Futures Trading
Commission regulations.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year
ending February 1, 2020), a Consolidated and consolidating balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Year,


113

--------------------------------------------------------------------------------










the related Consolidated and consolidating statements of income or operations
and Shareholders’ Equity and the related Consolidated statement of cash flows
for such Fiscal Year, setting forth in each case, but only with respect to the
Consolidated statements, in comparative form the figures for (i) the previous
Fiscal Year and (ii) such period set forth in the projections delivered pursuant
to Section 6.01(c) hereof, all in reasonable detail and prepared in accordance
with GAAP, such Consolidated and (where relevant) consolidating statements to be
audited and accompanied by (i) a report and unqualified opinion of Ernst & Young
LLP or another public accounting firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, (ii) an opinion
of such public accounting firm independently assessing the Loan Parties’
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object and (iii) as to statements not covered
by an audit, certification by a Responsible Officer of the Lead Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the Consolidated and consolidating financial
statements of the Lead Borrower and its Subsidiaries;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Lead Borrower, and within sixty (60) days after the end of the last Fiscal
Quarter of each Fiscal Year of the Lead Borrower (or after the occurrence of an
Increased Financial Reporting Event, within thirty (30) days after the end of
each Fiscal Month of each Fiscal Year (except with respect to the last Fiscal
Month of each Fiscal Quarter, with respect to which the applicable period for
delivery shall be forty-five (45) days rather than thirty (30) days), a
Consolidated and consolidating balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Quarter (or Fiscal Month, as
applicable), the related Consolidated and consolidating statements of income or
operations and Shareholders’ Equity and the related Consolidated statement of
cash flows for such Fiscal Quarter (or Fiscal Month, as applicable), and for the
portion of the Fiscal Year then ended, setting forth in each case, but only with
respect to the Consolidated statements, in comparative form the figures for (i)
such period set forth in the projections delivered pursuant to Section 6.01(c)
hereof, (ii) the corresponding Fiscal Quarter (or Fiscal Month, as applicable)
of the previous Fiscal Year and (iii) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such Consolidated and (where relevant)
consolidating statements to be certified by a Responsible Officer of the Lead
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Lead Borrower and its Subsidiaries as of the end of such
Fiscal Quarter and for the period then ended (or as of the end of such Fiscal
Month and for the period then ended, as applicable) in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(c)    as soon as available, but in any event (i) on or before January 31st of
each Fiscal Year of the Lead Borrower, a preliminary month-by-month business
plan for the following Fiscal Year prepared by management of the Lead Borrower
and reviewed by the board of directors of the Lead Borrower, and (ii) on or
before March 1st of each Fiscal Year of the Lead Borrower, a final
month-by-month business plan for such Fiscal Year prepared by management of the
Lead Borrower (which final business plan shall be approved by the board of
directors of the Lead Borrower by March 31st of such Fiscal Year), in each case
the form of which shall be substantially similar to the business plan for the
Fiscal Year ended on or about January 31, 2009 and the substance of which shall
be reasonably satisfactory to the Administrative Agent, for such Fiscal Year;
provided that, if the Lead Borrower delivers a business plan that is not
reasonably satisfactory to the Administrative Agent, but that otherwise complies
with this Section 6.01(c), this Section 6.01(c) shall be deemed to be satisfied
to the extent that the Lead Borrower delivers a business plan reasonably
satisfactory to the Administrative Agent on or before March 31 of such Fiscal
Year.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:


114

--------------------------------------------------------------------------------










(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its public accounting firm certifying such
financial statements;
(b)    (i) concurrently with the delivery of the financial statements referred
to in Section 6.01, a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower, which shall include (A) a
certification as to the amount, if any, of rent under any Leases, and any
obligations and liabilities with respect to Taxes, that have not been timely
paid, and (B) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to utilities and/or insurance premiums
that have not been timely paid. In the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Lead Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;
(ii) concurrently with the delivery of the financial statements referred to in
Section 6.01(b), with regard to Eligible Franchise Receivables, copies of all
stand-by letters of credit supporting each such Account not previously provided
to the Administrative Agent;
(c)    on the second Friday of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day):
(i)    a certificate in the form of Exhibit G (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided that (i) if Uncapped Excess Availability at any time is less than 12.5%
of the Revolving Credit Ceiling or (ii) an Event of Default has occurred and is
continuing, such Borrowing Base Certificate shall be delivered on Friday of each
week (or, if Friday is not a Business Day, on the next succeeding Business Day),
and shall show the Borrowing Base as of the close of business on the immediately
preceding Saturday; and
(ii)    a schedule of all Eligible Franchise Receivables and Eligible Trade
Receivables indicating the aging of each such Account as well as copies of all
past due invoices related to Eligible Franchise Receivables issued by the
Borrowers to the applicable franchisees not previously provided to the
Administrative Agent;
(d)    upon the request of the Administrative Agent or its auditors, appraisers,
accountants, consultants or other representatives, copies of each of the Lead
Borrower’s federal income tax returns, and any amendments thereto;
(e)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its public accounting
firm in connection with the accounts or books of the Loan Parties or any
Subsidiary, or any audit of any of them, in each case to the extent permitted by
the policies of its public accounting firm at such time;
(f)    promptly after the same are available, copies of each annual report,
proxy or financial statement, or other document, report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
files with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national or foreign securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


115

--------------------------------------------------------------------------------










(g)    the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
(h)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement which indicate a breach or default of any such document, in each case
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;
(i)    as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties (or upon the request of the Administrative
Agent or its auditors, appraisers, accountants, consultants or other
representatives), (i) a certificate executed by an authorized officer of the
Lead Borrower certifying the existence and adequacy of the property and casualty
insurance program carried by the Loan Parties and their Subsidiaries, and (ii) a
written summary of said program identifying the name of each insurer, the number
of each policy and expiration date of each policy, the amounts and types of each
coverage, and a list of exclusions and deductibles for each policy;
(j)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
(k)    promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;
(l)    promptly after any Agent’s or any Lender’s request therefor, (i) such
information as requested pursuant to Section 10.17 hereof, (ii) confirmation of
the accuracy of the information set forth in the most recent Beneficial
Ownership Certification for the Borrowers provided to the Agents and the
Lenders, and (ii) a new Beneficial Ownership Certification for the Borrowers
(which the Borrowers shall provide when the individual(s) to be identified as a
Beneficial Owner have changed, regardless of whether any Agent or any Lender has
made a request therefor); and
(m)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Financial statements required to be delivered pursuant to Sections 6.01(a),
6.01(b) or 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on EDGAR or another Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead


116

--------------------------------------------------------------------------------










Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance,
the Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that the Administrative Agent may make
available materials or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) to the Lenders and the L/C Issuer
by posting the Borrower Materials on IntraLinks, SyndTrack or another similar
secure electronic transmission system (the “Platform”). Each Loan Party further
agrees that certain of the Lenders may be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to the
Loan Parties or their securities) (each, a “Public Lender”). The Loan Parties
shall be deemed to have authorized the Administrative Agent and its Affiliates
and the Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any
time filed with the SEC as not containing any material non-public information
with respect to the Loan Parties or their securities for purposes of United
States federal and state securities laws. All Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
as “Public Investor” (or another similar term). The Administrative Agent and its
Affiliates and the Lenders shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” or that are not at any time filed with the SEC as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor” (or such other similar term).
6.03    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, any
default under, or termination of, a Material Contract or with respect to
Material Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or any
administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;
(c)    of any undischarged or unpaid judgments or decrees in excess of
$3,000,000, individually or in the aggregate;
(d)    of the occurrence of any ERISA Event or Canadian Pension Event;
(e)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;


117

--------------------------------------------------------------------------------










(f)    of any change in any Loan Party’s senior executive officers;
(g)    of the discharge by any Loan Party of its present public accounting firm
or any withdrawal or resignation by such public accounting firm;
(h)    of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, the application for the certification of a
collective bargaining agent, or any labor negotiations or strikes;
(i)    of the filing of any Lien for unpaid Taxes against any Loan Party;
(j)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation, expropriation or similar proceeding or if any material
portion of the Collateral is damaged or destroyed; and
(k)    of any failure by any Loan Party to pay rent or such other amounts due at
(i) any distribution centers or warehouses; (ii) ten percent (10%) or more of
such Loan Party’s locations; or (iii) any of such Loan Party’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge in full as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims for labor, materials and supplies and claims of landlords, warehousemen,
customs brokers, freight forwarders, consolidators and carriers) which, if
unpaid, would by law become a Lien upon its property (other than a Permitted
Encumbrance), and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case, where (a) the validity or
amount thereof (other than payroll taxes or taxes that are the subject of a
United States federal or Canadian federal or provincial tax Lien) is being
contested in good faith by appropriate proceedings diligently conducted, (b)
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, and (d) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. The Lead Borrower
will, upon request, furnish the Collateral Agent with proof satisfactory to the
Collateral Agent indicating that the Loan Parties and their Subsidiaries have
made the payments or deposits described in clause (a) above. Each Loan Party
shall, and shall cause each of its Subsidiaries to, pay in conformity with its
customary practice all accounts payable incident to the operations of such
Person not referred to


118

--------------------------------------------------------------------------------










in this Section 6.04, above. Nothing contained herein shall be deemed to limit
the rights of the Agents with respect to determining Reserves pursuant to this
Agreement.
6.05    Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05.
6.06    Maintenance of Properties.
(a)    Keep its properties in such repair, working order and condition, and
shall from time to time make such repairs, replacements, additions and
improvements thereto, as are reasonably necessary for the efficient operation of
its business and shall comply at all times in all material respects with all
material franchises, licenses and leases to which it is party so as to prevent
any loss or forfeiture thereof or thereunder, except where (i) compliance is at
the time being contested in good faith by appropriate proceedings and (ii)
failure to comply with the provisions being contested has not resulted, and
which, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
(b)    Take all reasonable actions to possess and maintain all Intellectual
Property material to the conduct of their respective businesses and own all
right, title and interest in and to, or have a valid license for, all such
Intellectual Property. No Loan Party nor any of its Subsidiaries shall take any
action, or fail to take any action, that could reasonably be expected to (i)
result in the invalidity, abandonment, misuse, lapse, or unenforceability of
Intellectual Property which is material to the conduct of the business of the
Loan Parties or (ii) knowingly infringe upon or misappropriate any rights of
other Persons.
(c)    Do all things reasonably necessary in order to comply with all
Environmental Laws at any Real Property or otherwise in connection with their
operations noncompliance with which could reasonably be expected to cause a
Material Adverse Effect, and obtain all permits and other governmental
authorizations for their operations under applicable Environmental Laws other
than such permits and other authorizations the failure of which to obtain could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Effect.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and not Affiliates of the Loan
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.
(b)    Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to real property) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Collateral Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Collateral Agent, (ii) a provision to the effect that
none of the Loan Parties, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.
(c)    Cause commercial general liability policies to be endorsed to name the
Collateral Agent as an additional insured.


119

--------------------------------------------------------------------------------










(d)    Cause business interruption policies to name the Collateral Agent as a
loss payee and to be endorsed or amended to include (i) a provision that, from
and after the Restatement Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(ii) a provision to the effect that none of the Loan Parties, the Administrative
Agent, the Collateral Agent or any other party shall be a co‑insurer and (iii)
such other provisions as the Collateral Agent may reasonably require from time
to time to protect the interests of the Credit Parties.
(e)    Cause such policy referred to in this Section 6.07(b) to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium, except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason, except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent.
(f)    Deliver to the Collateral Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.
(g)    If at any time the area in which any Eligible Real Estate is located is
designated (i) a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such total amount as is reasonable and customary for
similarly situated companies, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as is reasonable and customary for similarly situated
companies.
(h)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Administrative Agent
furnish the Administrative Agent certificates evidencing renewal of each such
policy.
(i)    Permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection.
None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.


120

--------------------------------------------------------------------------------










6.08    Compliance with Laws. Comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.22.
6.09    Books and Records; Accountants.
(a)    (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.
(b)    At all times retain Ernst & Young LLP or another public accounting firm
which is reasonably satisfactory to the Administrative Agent and instruct such
public accounting firm in writing to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such public accounting
firm, as may be raised by the Administrative Agent; provided that the Lead
Borrower shall be entitled to participate in any such meetings or discussions.
The Lead Borrower hereby irrevocably authorizes and directs all auditors,
accountants, or other third parties to deliver to the Administrative Agent, at
the Borrowers’ expense, copies of the Borrowers’ financial statements, papers
related thereto, and other accounting records of any nature in their possession,
and to disclose to the Administrative Agent any information they may have
regarding the Collateral or the financial condition of the Borrowers, in each
case to the extent permitted by the policies of such auditors, accountants or
other third parties at such time; provided that the Lead Borrower shall be
entitled to be provided with copies of any such financial statements, papers,
accounting records or disclosures contemporaneously therewith.
6.10    Inspection Rights.
(a)    Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and public accounting firm, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower; provided, however,
that when an Event of Default has occurred and is continuing, the Administrative
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice.
(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. Subject to the
following sentences, the Loan Parties shall pay the fees and expenses of the
Administrative Agent or such


121

--------------------------------------------------------------------------------










professionals with respect to such evaluations and appraisals as provided below.
Without limiting the foregoing, the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, in the event that any Loans are
outstanding hereunder, undertake one (1) real estate appraisal and one (1)
inventory appraisal and one (1) commercial finance examination each Fiscal Year
at the Loan Parties’ expense; provided that, in the event that Excess
Availability is at any time less than 30% of the Loan Cap, the Administrative
Agent may, in its discretion, undertake an additional inventory appraisal (that
is, up to two (2) inventory appraisals in total) and an additional commercial
finance examination (that is, up to two (2) commercial finance examinations in
total) each Fiscal Year at the Loan Parties’ expense. Notwithstanding anything
to the contrary contained herein, the Administrative Agent may cause additional
inventory appraisals and commercial finance examinations to be undertaken (i) as
it in its reasonable discretion deems necessary or appropriate, at its own
expense, or (ii) if a Default or Event of Default shall have occurred and be
continuing or if required by applicable Law, at the expense of the Loan Parties.
For the avoidance of doubt, the inventory appraisal and the commercial finance
examination described in Section 4.01(a)(xi) shall not be included in the
determination of whether appraisals or commercial finance examinations may be
undertaken pursuant to this Section 6.10(b).
(c)    Permit the Administrative Agent, from time to time, to engage a
geohydrologist, an independent engineer or other qualified consultant or expert,
reasonably acceptable to the Administrative Agent, at the expense of the Loan
Parties, to undertake Phase I environmental site assessments during the term of
this Agreement of the Eligible Real Estate, provided such assessments may only
be undertaken (i) during the continuance of a Default or Event of Default, (ii)
if a Loan Party receives any notice or obtains knowledge of (A) any potential or
known release of any Hazardous Materials at or from any Eligible Real Estate,
notification of which must be given to any Governmental Authority under any
Environmental Law, or notification of which has, in fact, been given to any
Governmental Authority, or (B) any complaint, order, citation or notice with
regard to air emissions, water discharges, or any other environmental health or
safety matter affecting any Loan Party or any Eligible Real Estate from any
Person (including, without limitation, the Environmental Protection Agency);
provided further that one such assessment may be undertaken from and after the
Restatement Date at the Loan Parties’ expense without the requirement that any
such event shall have occurred. Environmental assessments may include detailed
visual inspections of the Real Estate, including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, surface water samples and ground water samples, as well
as such other investigations or analyses as are reasonably necessary for a
determination of the compliance of the Real Estate and the use and operation
thereof with all applicable Environmental Laws. The Borrowers will, and will
cause each of their Subsidiaries to, cooperate in all respects with the
Administrative Agent and such third parties to enable such assessment and
evaluation to be timely completed in a manner reasonably satisfactory to the
Administrative Agent.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance transaction fees and expenses related hereto, (b) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of Inventory and Equipment, in each case in the ordinary course of business, (c)
to finance Capital Expenditures of the Borrowers, (d) to make Restricted
Payments in accordance with this Agreement, (e) to finance Permitted Investments
in accordance with this Agreement, and (f) for general corporate purposes of the
Loan Parties, in each case to the extent expressly permitted under applicable
Law and the Loan Documents.
6.12    Additional Loan Parties.
(a)    Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within fifteen (15) days),
cause any such Person to (i) become a Loan Party by executing and delivering to
the Administrative Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a Lien to the Collateral Agent on such
Person’s assets to secure the Obligations to


122

--------------------------------------------------------------------------------










the extent required under the Security Documents, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (x)). In no event
shall compliance with this Section 6.12 waive or be deemed a waiver or Consent
to any transaction giving rise to the need to comply with this Section 6.12 if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.
(b)    Prior to the acquisition by TCP Canada Inc. or TCP Investment Canada I
Corp. of any assets (other than the assets described in Section 5.13(b) hereof
or other assets not of the same type that constitutes Collateral (which other
assets are not used in connection with any of the Loan Parties’ business
operations)), cause such Person to (A) become a Loan Party by executing and
delivering to the Agents a Joinder Agreement or a counterpart of the Facility
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, (B) grant a Lien to the Collateral Agent on such
Person’s assets to the extent required by the Security Documents, and (C)
deliver to the Agents documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i), subject to
customary assumptions and qualifications), all of the foregoing to be in form,
content and scope reasonably satisfactory to the Administrative Agent.
6.13    Cash Management.
(a)    On or prior to the Restatement Date (to the extent not previously
delivered pursuant to the Existing Credit Agreement):
(i)    deliver to the Administrative Agent copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
H which have been executed on behalf of such Loan Party and delivered to such
Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b); and
(ii)    enter into a blocked account agreement (each, a “Blocked Account
Agreement”) satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).
The Administrative Agent hereby acknowledges and agrees that, upon delivery of
the Credit Card Notifications and Blocked Account Agreements described on
Schedule 6.13, the requirements of this Section 6.13(a), and the requirements
set forth below in each of Sections 6.13(b) and 6.13(c), shall be deemed to have
been satisfied.
(b)    (i) Each Credit Card Notification shall require the ACH or wire transfer
no less frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account of all payments due from Credit Card Issuers
and Credit Card Processors, and (ii) the Borrowers shall cause each depository
institution listed on Schedule 5.21(a) to cause the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account of all amounts on deposit in each DDA.
(c)    Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to each concentration account maintained by the Collateral Agent at
Wells Fargo Bank or its Affiliates (each, a “Concentration Account”), of all
cash receipts and collections, including, without limitation, the following:


123

--------------------------------------------------------------------------------










(i)    all available cash receipts from the sale of Inventory and other assets
(whether or not constituting Collateral);
(ii)    all proceeds of collections of Accounts;
(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event;
(iv)    the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);
(v)    the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and
(vi)    the proceeds of all credit card charges.
Prior to the exercise of remedies provided for in Section 8.02 (or before the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), all amounts received in a Concentration
Account from any source, including the Blocked Account Banks, shall be applied
by the Administrative Agent in the order set forth in Section 2.05(e).
(d)    The Loan Parties shall provide the Collateral Agent (i) with written
notice of any Restricted Payment or other intercompany transfer to be made to
any Loan Party by any Subsidiary located outside of the United States or Canada,
in each case as otherwise permitted pursuant to Sections 7.06 or 7.18,
respectively, of this Agreement, no less than five (5) days prior to the receipt
thereof and (ii) with written confirmation (which shall include a fed reference
number, if applicable) on the date of the receipt of any such Restricted Payment
or other intercompany transfer.
(e)    Each Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from a Concentration
Account, (ii) the funds on deposit in a Concentration Account shall at all times
be collateral security for all of the Obligations and (iii) the funds on deposit
in a Concentration Account shall be applied as provided in this Agreement.
(f)    In the event that, after the occurrence and during the continuance of a
Cash Dominion Event, any Loan Party receives or otherwise has dominion and
control of any proceeds or collections described in Section 6.13(c), such
proceeds and collections shall be held in trust by such Loan Party for the
Collateral Agent, shall not be commingled with any of such Loan Party’s other
funds or deposited in any account of such Loan Party and shall, not later than
the Business Day after receipt thereof, be deposited into a Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Collateral Agent.
(g)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.


124

--------------------------------------------------------------------------------










6.14    Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent at least thirty (30) days’ prior
written notice of any change in: (i) any Loan Party’s name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it, any location, office or facility at which
Collateral owned by it is located (including the establishment of any such new
location, office or facility), or, in the case of a Canadian Loan Party, its
registered office; (iii) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of organization. The Loan Parties agree not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the UCC, the PPSA or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral (subject
only to Permitted Encumbrances having priority by operation of applicable Law)
for its own benefit and the benefit of the other Credit Parties.
(b)    From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Restatement Date that, if existing or occurring on the
Restatement Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
6.15    Physical Inventories.
(a)    Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each twelve month period, conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Collateral Agent.
The Collateral Agent, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party. Upon the request of the Collateral Agent, the Lead
Borrower shall provide the Collateral Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory undertaken by a
Loan Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.
(b)    The Collateral Agent, in its discretion, if any Default shall have
occurred and be continuing, may cause additional such inventories to be taken as
the Collateral Agent determines (each, at the expense of the Loan Parties).
6.16    Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws; (b) obtain and
renew all environmental permits appropriate or necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are necessary to maintain the value and marketability
of the Real Estate or to otherwise comply with


125

--------------------------------------------------------------------------------










Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Real Estate, provided, however, that
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.
6.17    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agents, from time to time
upon request, evidence satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)    If any material assets are acquired by any Loan Party after the
Restatement Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the Security Documents upon
acquisition thereof), notify the Agents thereof, and the Loan Parties will cause
such assets to be subjected to a Lien securing the Obligations and will take
such actions as shall be necessary or shall be requested by any Agent to grant
and perfect such Liens, including actions described in paragraph (a) of this
Section 6.17, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.17(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.17(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.
(c)    Upon the request of the Collateral Agent, cause each of its customs
brokers, freight forwarders, consolidators and other carriers which,
individually, have control over, and/or hold the documents evidencing ownership
of, Inventory or other Collateral of the Loan Parties with an aggregate retail
value in excess of ten percent (10%) of the retail value of all Inventory or
other Collateral of the Loan Parties at such time to deliver a Customs Broker
Agreement to the Collateral Agent.
(d)    Upon the request of the Collateral Agent, cause any of its landlords with
respect to Real Estate acquired or leased after the Restatement Date to deliver
a Collateral Access Agreement to the Collateral Agent in such form as the
Collateral Agent may reasonably require if the aggregate retail value of the
Inventory or other Collateral of the Loan Parties at any such location exceeds
five percent (5%) of the retail value of all Inventory or other Collateral of
the Loan Parties at such time.
(e)    Notwithstanding the foregoing, the Collateral Agent shall not enter into
any Mortgage in respect of any improved Real Estate acquired by any Loan Party
after the Restatement Date (whether or not Eligible Real Estate) unless the
Collateral Agent has provided to the Lenders (i) if such Mortgage relates to an
improved Real Estate not located in a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), a completed Flood Certificate with respect to such improved Real Estate
from a third-party vendor at least ten (10) Business Days prior to entering into
such Mortgage, or (ii) if such Mortgage relates to an improved real property
located in such a “flood hazard area”, the following documents with respect to
such improved Real Estate at least thirty (30) days prior to entering into such
Mortgage: (1) a completed Flood Certificate from a third party vendor; (2)


126

--------------------------------------------------------------------------------










(A) a notification to the Lead Borrower that such real property is located in
such a “flood hazard area” and (if applicable) notification to the Lead Borrower
that flood insurance coverage is not available and (B) evidence of the receipt
by the Lead Borrower of such notice; and (3) if required by applicable Laws
(including, without limitation, the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended and in effect),
evidence of required flood insurance; provided that the Collateral Agent may
enter into any such Mortgage prior to the notice period specified above if the
Collateral Agent shall have received confirmation from each applicable Lender
that such Lender has completed any necessary flood insurance due diligence to
its reasonable satisfaction.
6.18    Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder (including, without limitation, in connection with Store
closings permitted pursuant to clause (b) of the definition of Permitted
Dispositions), make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and not allow
such Leases to lapse or be terminated or any rights to renew such Leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such Leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. In the event that the Borrowers become delinquent in their rent
payments, the Administrative Agent may establish Reserves against the Borrowing
Base for the amount of any landlord liens arising from such delinquency.
6.19    Material Contracts. Perform and observe all of the terms and provisions
of each Material Contract to be performed or observed by any Loan Party or any
of its Subsidiaries, take all such action required on the part of any Loan Party
or any of its Subsidiaries to maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
6.20    ERISA.
(a)    Comply in all material respects with the applicable provisions of ERISA
or any other applicable federal, state, provincial, local or foreign law dealing
with such matters, except where the failure to comply could reasonably be
expected to result in a claim or liability against any Loan Party or its
Affiliates of $3,000,000 or more.
(b)    Pay and discharge promptly any liability imposed upon it pursuant to the
provisions of Title IV of ERISA; provided, however, that neither any Loan Party
nor any ERISA Affiliate or any other Subsidiary of the Loan Parties shall be
required to pay any such liability if (i) the amount, applicability or validity
thereof shall be diligently contested in good faith by appropriate proceedings,
and (ii) such Person shall have set aside on its books reserves, in the opinion
of the independent certified public accountants of such Person, adequate with
respect thereto.


127

--------------------------------------------------------------------------------










(c)    Deliver to the Collateral Agent, promptly, and in any event within 20
days, after (i) the occurrence of any Reportable Event in respect of a Plan, a
copy of the materials that are filed with the PBGC, (ii) any Loan Party or any
ERISA Affiliate or an administrator of any Plan files with participants,
beneficiaries or the PBGC a notice of intent to terminate any such Plan, a copy
of any such notice, (iii) the receipt of notice by any Loan Party or any ERISA
Affiliate or an administrator of any Plan from the PBGC of the PBGC’s intention
to terminate any Plan or to appoint a trustee to administer any such Plan, a
copy of such notice, (iv) the request by any Lender of copies of each annual
report that is filed on Treasury Form 5500 with respect to any Plan, together
with certified financial statements (if any) for the Plan and any actuarial
statements on Schedule B to such Form 5500, (v) any Loan Party or any ERISA
Affiliate knows or has reason to know of any event or condition which could
reasonably be expected to constitute grounds under the provisions of
Section 4042 of ERISA for the termination of (or the appointment of a trustee to
administer) any Plan, an explanation of such event or condition, (vi) the
receipt by any Loan Party or any ERISA Affiliate of an assessment of withdrawal
liability under Section 4201 of ERISA from a Multiemployer Plan, a copy of such
assessment, (vii) any Loan Party or any ERISA Affiliate knows or has reason to
know of any event or condition which would reasonably be expected to cause any
one of them to incur a liability under Section 4062, 4063, 4064 or 4069 of ERISA
or Section 412(n) or 4971 of the Code, an explanation of such event or
condition, or (viii) any Loan Party or any ERISA Affiliate knows or has reason
to know that an application is to be, or has been, made to the Secretary of the
Treasury for a waiver of the minimum funding standard under the provisions of
Section 412 of the Code, a copy of such application, and in each case described
in clauses (i) through (iii) and (v) through (vii) together with a statement
signed by an officer setting forth details as to such Reportable Event, notice,
event or condition and the action which such Loan Party and any ERISA Affiliate
proposes to take with respect thereto.
(d)    No Loan Party will sponsor, maintain, contribute to or otherwise incur
liability under a Canadian Defined Benefit Plan.
6.21    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC, the PPSA or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or


128

--------------------------------------------------------------------------------










otherwise transfer any accounts or other rights to receive income, other than,
as to all of the above, Permitted Encumbrances.
7.02    Investments. Have outstanding, make, acquire or hold any Investment (or
become contractually committed to do so), directly or indirectly, or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, except Permitted Investments.
7.03    Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests unless (i) such Equity Interests
shall be issued solely by the Lead Borrower and not by a Subsidiary of a Loan
Party, (ii) such Equity Interests provide that all dividends and other
Restricted Payments) in respect thereof shall be made solely in additional
shares of such Equity Interests, in lieu of cash, (iii) such Equity Interests
shall not be subject to redemption other than redemption at the option of the
Loan Party issuing such Equity Interests and in accordance with the limitations
contained in this Agreement, and (iv) all Restricted Payments in respect of such
Equity Interests are expressly subordinated to the Obligations.
7.04    Fundamental Changes.
(a)    Merge, amalgamate, dissolve, liquidate, wind up, consolidate with or into
another Person, reorganize, enter into a proposal, plan of reorganization,
arrangement, recapitalization or reclassify its Equity Interests (or agree to do
any of the foregoing); or
(b)    suspend or go out of a substantial portion of its or their business or
any material line of business, except that, so long as no Default shall have
occurred and be continuing prior to or immediately after giving effect thereto
or would result therefrom, any Subsidiary may merge, consolidate or amalgamate
with (i) a Loan Party, provided that the Loan Party shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided further
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:
(a)    each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party (which may include intermediate Restricted Payments by a Subsidiary of a
Loan Party to a Subsidiary that is not a Loan Party so long as, reasonably
contemporaneously therewith, such Restricted Payments are further remitted to a
Loan Party);
(b)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


129

--------------------------------------------------------------------------------










(c)    the Lead Borrower may repurchase its capital stock in any transaction or
series of related transactions which are part of a common plan completed on or
at any time within ninety (90) days after the commencement thereof (each, a
“Stock Repurchase Transaction”) so long as the Payment Conditions are satisfied;
(d)    the Loan Parties may issue and sell Equity Interests provided that (i)
(A) with respect to any Equity Interests, all dividends in respect of which are
to be paid (and all other payments in respect of which are to be made) shall be
in additional shares of such Equity Interests, in lieu of cash, (B) such Equity
Interests shall not be subject to redemption other than redemption at the option
of the Loan Party issuing such Equity Interests, and (C) all payments in respect
of such Equity Interests are expressly subordinated to the Obligations, and (ii)
no Loan Party shall issue any additional Equity Interests in a Subsidiary; and
(e)    the Loan Parties may make other Restricted Payments if, on a pro forma
basis after giving effect thereto, the Payment Conditions are satisfied.
7.07    Payments and Prepayments of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Indebtedness, or make any payment in violation of any subordination
terms of any Subordinated Indebtedness, except (i) as long as no Event of
Default shall have occurred and be continuing or would arise therefrom,
regularly scheduled or mandatory repayments or redemptions of Permitted
Indebtedness, (ii) refinancings and refundings of such Indebtedness permitted
pursuant to Section 7.03, and (iii) as long as the Payment Conditions are
satisfied, other repayments or prepayments of Permitted Indebtedness in an
aggregate amount not to exceed $10,000,000.00 in any Fiscal Year.
7.08    Change in Nature of Business. Engage in any line of business
substantially different from the business (or any business substantially related
or incidental thereto) conducted by the Loan Parties and their Subsidiaries on
the Restatement Date.
7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, except for:
(a) transactions that are on fair and reasonable terms, that are fully disclosed
to the Administrative Agent, and that are no less favorable to the Loan Parties
than would be obtainable by the Loan Parties at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; (b) transactions
between the Lead Borrower and Services Company in the ordinary course of
business; (c) intercompany loans and advances or other intercompany Indebtedness
permitted pursuant to clauses (b), (c), (e), (i) and (j) of the definition of
Permitted Indebtedness; and (d) intercompany Investments permitted pursuant to
clauses (g), (h), (i) and (m) of the definition of Permitted Investments.
7.10    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the New
Headquarters Lease Guaranty) that (a) limits the ability (i) of any Subsidiary
to make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to
a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Collateral Agent; provided, however, that this


130

--------------------------------------------------------------------------------










clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.01 solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.
7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any such Margin Stock or extending credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the FRB; (b) to
make any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person; (c) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws; or (d) for purposes other than those permitted under this
Agreement.
7.12    Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents or (b) any Material Contract
or Material Indebtedness (other than on account of any refinancing thereof
otherwise permitted hereunder), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents or otherwise would be reasonably likely to have a Material
Adverse Effect.
7.13    Corporate Name; Fiscal Year.
(a)    Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.
(b)    Change its name as it appears in official filings in the jurisdiction of
its incorporation, formation or other organization (b) change its chief
executive office, registered office, principal place of business, corporate
offices or warehouses or locations at which any material portion of the
Collateral is held or stored, or the location of its records concerning the
Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its jurisdiction of
incorporation, formation or other organization, or (e) change its jurisdiction
of incorporation, formation or organization, in each case without at least
thirty (30) days’ prior written notice to the Collateral Agent and after the
Collateral Agent’s written acknowledgment, which acknowledgment shall not be
unreasonably withheld or delayed, that any reasonable action requested by the
Collateral Agent in connection therewith, including to continue the perfection
of any Liens in favor of the Collateral Agent, on any Collateral, has been
completed or taken, and provided that any such new location of any U.S. Loan
Party or Domestic Subsidiary shall be in the continental United States and any
such new location of any Canadian Loan Party or Canadian Subsidiary shall be in
Canada.
7.14    Blocked Accounts; Credit Card Processors.


131

--------------------------------------------------------------------------------










(a)    Open new Blocked Accounts unless the Loan Parties shall have delivered to
the Collateral Agent appropriate Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Collateral Agent.
(b)    Enter into new agreements with Credit Card Processors or Credit Card
Issuers other than the ones expressly contemplated herein or in Section 6.13
hereof unless the Loan Parties shall have delivered to the Collateral Agent true
and complete copies of such agreements and appropriate Credit Card Notifications
consistent with the provisions of Section 6.13 and otherwise satisfactory to the
Collateral Agent.
7.15    Consignments. Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.
7.16    Antilayering. The Loan Parties will not, and will not permit any of
their Subsidiaries to, incur or in any fashion become or remain liable with
respect to any Indebtedness of the Loan Parties or any Subsidiary which, by its
terms, is subordinated to any other Indebtedness of such Loan Party or such
Subsidiary and which is not expressly subordinated to the Obligations on terms
satisfactory to the Administrative Agent.
7.17    Consolidated Fixed Charge Coverage Ratio. During the continuance of a
Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated as of the last day of each month, to be less than 1.00:1.00.
7.18    Foreign Transfers. Permit the Loan Parties located within the United
States and Canada to make intercompany transfers outside the ordinary course of
business to their Affiliates outside the United States or Canada unless Payment
Conditions are satisfied.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants.
(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13
or 6.14 or Article VII of this Agreement or in Section 5.01 of the Security
Agreement, or in Section 5.01 of the Canadian Security Agreement; or
(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 6.02(c) of this Agreement and such failure
continues for five (5) days; or


132

--------------------------------------------------------------------------------










(iii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01, 6.02(a) or 6.02(b) of this
Agreement and such failure continues for fifteen (15) days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(d)    Material Impairment. Any material impairment of the prospect of repayment
of any portion of the Obligations owing to the Credit Parties or a material
impairment of the value or priority of the Credit Parties’ security interests in
the Collateral; or
(e)    Representations and Warranties in the Credit Agreement. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
(including, without limitation, any Borrowing Base Certificate), or in
completing any request for a Borrowing via the Portal, shall be incorrect or
misleading in any material respect when made or deemed made (or, with respect to
any representation, warranty, certification, or statement of fact qualified by
materiality, incorrect or misleading in any respect); or
(f)    Material Indebtedness; Swap Contracts. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or Guarantee having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$3,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any Material Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or Guarantee having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $3,000,000, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Loan Party or such Subsidiary as a result
thereof is greater than $3,000,000; or
(g)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of or declares its intention to
institute any proceeding under any Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, interim receiver, monitor, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, interim receiver, monitor, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged, undismissed or unstayed for 45 calendar days
(provided, however, that, during the pendency of such period, the Credit Parties
shall be relieved of their


133

--------------------------------------------------------------------------------










obligation to extend credit hereunder), or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material portion
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days (provided, however, that, during
the pendency of such period, the Credit Parties shall be relieved of their
obligation to extend credit hereunder), or an order for relief is entered in any
such proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material portion of the property of any such Person;
or
(i)    Judgments. (i) There is entered against any Loan Party or any Subsidiary
thereof one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $3,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage) which become Liens or encumbrances upon any
material portion of any Borrower’s properties or assets, and all such judgments
or orders shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof, or (ii) an action or proceeding is
brought against any Borrower which is reasonably likely to be decided adversely
to such Borrower, and such adverse decision would materially impair the prospect
of repayment of the Obligations or materially impair the value or priority of
the Credit Parties’ security interests in the Collateral; or
(j)    Liens. A notice of Lien, levy, or assessment is filed of record with
respect to any of any Loan Party’s properties or assets by the United States
Government, the Government of Canada, or any department, agency, or
instrumentality thereof, or by any state, province, county, municipal, or
governmental agency, or any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a Lien, whether choate or otherwise, upon
any of any Loan Party’s properties or assets and the same is not paid on the
payment date thereof; or
(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $100,000 or which would reasonably likely
result in a Material Adverse Effect; or
(l)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (except as permitted pursuant to
the terms hereof or thereof), or shall be asserted by any Loan Party or any
other Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or
(m)    Change of Control. There occurs any Change of Control; or


134

--------------------------------------------------------------------------------










(n)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to (i) suspend the operation of all or a
material portion of its business in the ordinary course, (ii) suspend the
payment of any material obligations in the ordinary course or suspend the
performance under Material Contracts in the ordinary course, (iii) solicit
proposals for the liquidation of, or undertake to liquidate, all or a material
portion of its assets or Store locations, or (iv) solicit proposals for the
employment of, or employ, an agent or other third party to conduct a program of
closings, liquidations, or “Going-Out-Of-Business” sales of any material portion
of its business; or
(o)    Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or
(p)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, provincial, municipal, and other criminal statute, rule, regulation,
order, or other requirement having the force of law for a felony; or
(q)    Guaranty. The termination or attempted termination of any Facility
Guaranty (other than as expressly permitted hereunder); or
(r)    Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract;
provided that any event contemplated by this subsection (r) shall only
constitute an Event of Default if the counterparty to such Material Contract has
commenced enforcement action (including, without limitation, to terminate such
Material Contract) against such Loan Party or Subsidiary for such failure or
breach under such Material Contract; or
(s)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, (A) make any payment on account of any
Subordinated Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent that such
payment is permitted by the terms of the Subordination Provisions applicable to
such Subordinated Indebtedness or (B) disavow or contest in any manner (x) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (y) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (z) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be


135

--------------------------------------------------------------------------------










immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;
(c)    require that the Loan Parties Cash Collateralize the L/C Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Required Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, upon the occurrence of any Event of Default with respect to
any Loan Party or any Subsidiary thereof under Section 8.01(g), the obligation
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by the Administrative Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Loan Party or to foreclose any Lien on, or
otherwise enforce any security interest in, or other rights to, any of the
Collateral.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts


136

--------------------------------------------------------------------------------










payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such


137

--------------------------------------------------------------------------------










Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE IX.    
ADMINISTRATIVE AND COLLATERAL AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and the L/C Issuer hereby irrevocably appoints Wells Fargo Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party or
any Subsidiary thereof shall have rights as a third party beneficiary of any of
such provisions.
(b)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and the L/C Issuer hereby irrevocably appoints Wells Fargo Bank as Collateral
Agent and authorizes the Collateral Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(b)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.
(c)    In addition, and without limiting any of the foregoing, in its capacity
as Collateral Agent, for the purposes of holding any hypothec granted pursuant
to the laws of the Province of Quebec, each of the Credit Parties hereby
irrevocably appoints and authorizes the Collateral Agent and, to the extent
necessary, ratifies the appointment and authorization of the Collateral Agent,
to act as the hypothecary representative of the applicable Credit Parties as
contemplated under Article 2692 of the Civil Code of Quebec, and to enter into,
to take and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Collateral Agent
under any related deed of hypothec. The Collateral Agent shall have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Collateral Agent pursuant to any such deed of hypothec and applicable Law.
Any person who becomes a Credit Party shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed the Collateral
Agent as the person acting as hypothecary representative holding the aforesaid
hypothecs as aforesaid and to have ratified, as of the date it becomes a Credit
Party, all actions taken by the Collateral Agent in such capacity. The
substitution of the Collateral Agent pursuant to the provisions of this Article
IX also constitute the substitution of the Collateral Agent as hypothecary
representative as aforesaid.
9.02    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act


138

--------------------------------------------------------------------------------










as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agents shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders. Unless and until the Agents shall have received such
direction, any Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection


139

--------------------------------------------------------------------------------










or priority of any Lien purported to be created by the Security Documents, (v)
the value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agents.
9.04    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by such Agent. Each Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agents and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
9.06    Resignation of Agents. Either Agent may at any time give written notice
of its resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security


140

--------------------------------------------------------------------------------










until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Lead
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Administrative Agent or Collateral Agent hereunder.
Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute the resignation of Wells Fargo Bank as Swing Line
Lender and Wells Fargo Bank as L/C Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.11,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and


141

--------------------------------------------------------------------------------










irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(l), 2.03(m), 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.09    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration,
termination or Cash Collateralization of all Letters of Credit, (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) if approved, authorized or ratified
in writing by the Required Lenders in accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and
(c)    to release any Guarantor from its obligations under the Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. In


142

--------------------------------------------------------------------------------










each case as specified in this Section 9.09, the Agents will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Facility Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.09.
9.10    Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.
9.11    Reports and Financial Statements. By signing this Agreement, each
Lender:
(a)    agrees to furnish the Administrative Agent on the first day of each month
(and, after the occurrence and during the continuance of a Cash Dominion Event,
at such frequency as the Administrative Agent may reasonably request) with a
summary of all Other Liabilities due or to become due to such Lender. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Lender on account of
Other Liabilities unless the Administrative Agent has received written notice
thereof from such Lender;
(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
and Borrowing Base Certificates required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.


143

--------------------------------------------------------------------------------










9.12    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC, the PPSA or
any other applicable Law of the United States or Canada can be perfected only by
possession. Should any Lender (other than the Agents) obtain possession of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.
9.13    Indemnification of Agents. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agents, the L/C
Issuer and any Related Party, as the case may be, ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any Agent, the L/C Issuer and their Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by any Agent, the L/C Issuer and
their Related Parties in connection therewith; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s, the L/C Issuer’s and their Related Parties’ gross negligence
or willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
9.14    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.
9.15    Defaulting Lenders. Notwithstanding the provisions of Section 2.14
hereof, the Administrative Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by the Borrowers to the Administrative Agent
for the Defaulting Lender’s benefit or any proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, the Administrative Agent shall transfer
any such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with its Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such Non-Defaulting Lender), (iv) to the
Cash Collateral Account, the proceeds of which shall be retained by the
Administrative Agent and may be made available to be re-advanced to or for the
benefit of the Borrowers (upon the request of the Lead Borrower and subject to
the conditions set forth in Section 4.02) as if such Defaulting Lender had made
its portion of the Loans (or other funding obligations) hereunder, and (v) from
and after the date on which all other Obligations have been paid in full, to
such Defaulting Lender. Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by


144

--------------------------------------------------------------------------------










the Administrative Agent for the account of such Defaulting Lender. Solely for
the purposes of voting or consenting to matters with respect to the Loan
Documents (including the calculation of Applicable Percentages in connection
therewith) and for the purpose of calculating the fee payable under Section
2.09(a), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 10.01(a) through (c).
The provisions of this Section 9.15 shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, the Administrative Agent, the L/C Issuer, and the
Borrowers shall have waived, in writing, the application of this Section 9.15 to
such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to
the Administrative Agent all amounts owing by such Defaulting Lender in respect
of the amounts that it was obligated to fund hereunder, and, if requested by the
Administrative Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
the Administrative Agent pursuant to Section 9.15(b) shall be released to the
Borrowers). The operation of this Section 9.15 shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent, the L/C
Issuer, the Swing Line Lender, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle the Borrowers, at their option, upon written
notice to the Administrative Agent, to arrange for a substitute Lender to assume
the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to the Administrative Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Assumption in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than any Other Liabilities, but including (1) all interest,
fees (except any Commitment Fees or Letter of Credit Fees not due to such
Defaulting Lender in accordance with the terms of this Agreement), and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Applicable Percentage of its participation in the Letters of Credit);
provided, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Credit Parties’ or the
Loan Parties’ rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 9.15 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 9.15 shall control and govern.
(a)    If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:


145

--------------------------------------------------------------------------------










(i)    such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent, for so long as such L/C
Obligations are outstanding; provided, that the Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s participations in Letters of
Credit if such Defaulting Lender is also the L/C Issuer;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit Exposure pursuant to this Section
9.15(b), the Borrowers shall not be required to pay any Letter of Credit Fees to
the Administrative Agent for the account of such Defaulting Lender pursuant to
Section 2.03 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized;
(iv)    to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.15(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;
(v)    to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.15(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;
(vi)    so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to make any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend, or increase any Letter of Credit, in each case, to
the extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section 9.15(b)
or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Lender or
the L/C Issuer, as applicable, and the Borrowers to eliminate the Swing Line
Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and
(vii)    The Administrative Agent may release any cash collateral provided by
the Borrowers pursuant to this Section 9.15(b) to the L/C Issuer and the L/C
Issuer may apply any such cash collateral (i) to the payment of such Defaulting
Lender’s Applicable Percentage of any Letter of Credit Disbursement that is not
reimbursed by the Borrowers pursuant to Section 2.03 or (ii) to the funding of
such Defaulting Lender’s Applicable Percentage of any Committed Loan


146

--------------------------------------------------------------------------------










deemed made pursuant to Section 2.03(d), as applicable. Subject to Section
10.24, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
9.16    Providers. Each provider of Bank Products or Cash Management Services
(each, a “Provider”) in its capacity as such shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom the Agents
are acting. Each Agent hereby agrees to act as agent for such Providers and, by
virtue of entering into an agreement in respect of Bank Products or Cash
Management Services (each, a “Specified Agreement”), the applicable Provider
automatically shall be deemed to have appointed each Agent as its agent and to
have accepted the benefits of the Loan Documents. It is understood and agreed
that the rights and benefits of each Provider under the Loan Documents consist
exclusively of such Provider’s being a beneficiary of the Liens and security
interests (and, if applicable, guarantees) granted to the Collateral Agent and
the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Provider, by virtue of entering into a
Specified Agreement, automatically shall be deemed to have agreed that the
Administrative Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Bank Products Reserves and reserves in
respect of Cash Management Services and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not. The Administrative Agent shall
have no obligation to calculate the amount due and payable with respect to any
Other Liabilities, but may rely upon a written notice from the applicable
Provider provided pursuant to Section 9.11(a). In the absence of an updated
written notice, the Administrative Agent shall be entitled to assume that the
amount due and payable to the applicable Provider is the amount last certified
to the Administrative Agent by such Provider as being due and payable (less any
distributions made to such Provider on account thereof). The Borrowers may
obtain Bank Products or Cash Management Services from any Provider, although
Borrowers are not required to do so. Each Borrower acknowledges and agrees that
no Provider has committed to provide any Bank Products or Cash Management
Services and that any provision of any Bank Products or Cash Management Services
by any Provider is in the sole and absolute discretion of such Provider.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;


147

--------------------------------------------------------------------------------










(b)    as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments, U.S. Commitments or Canadian
Commitments hereunder or under any other Loan Document without the written
Consent of such Lender;
(c)    as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
however, that only the Consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate;
(d)    as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;
(e)    change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;
(f)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;
(g)    except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;
(h)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;
(i)    change the definition of the terms “Borrowing Base”, “U.S. Borrowing
Base” or “Canadian Borrowing Base” or any component definition of any of the
foregoing if as a result thereof the amounts available to be borrowed by the
Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;
(j)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period which
a Permitted Overadvance may remain outstanding without the written Consent of
each Lender; and
(k)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing


148

--------------------------------------------------------------------------------










and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iv) no amendment, waiver or Consent
shall, unless in writing and signed by the Collateral Agent in addition to the
Lenders required above, affect the rights or duties of the Collateral Agent
under this Agreement or any other Loan Document; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or Consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (ii) no provider or holder of
any Bank Products or Cash Management Services shall have any voting or approval
rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider or holder of such agreements or products or the Obligations owing
thereunder, nor shall the consent of any such provider or holder be required
(other than in their capacities as Lenders, to the extent applicable) for any
matter hereunder or under any of the other Loan Documents, including as to any
matter relating to the Collateral or the release of Collateral or any Loan
Party.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
(i)    if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number or electronic mail address specified
for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number or electronic
mail address specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the L/C Issuer hereunder may be delivered or furnished
by electronic communication


149

--------------------------------------------------------------------------------










(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Loan Parties’ or any Agent’s transmission of Borrower Materials or any
other communications through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C
Issuer and the Swing Line Lender may change its address or telecopier for
notices and other communications hereunder, or, solely with respect to
communications, may change its telephone number, by notice to the other parties
hereto. Each other Lender may change its address or telecopier number for
notices and other communications hereunder by notice to the Lead Borrower, the
Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, all Requests for Credit


150

--------------------------------------------------------------------------------










Extensions) purportedly given by or on behalf of the Loan Parties even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agents, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties (including, without
limitation, pursuant to any Requests for Credit Extensions). All telephonic
notices to and other telephonic communications with the Agents may be recorded
by the Agents, and each of the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), any bank advising or confirming a Letter of Credit or any other
nominated person with respect to a Letter of Credit seeking to be reimbursed or
indemnified or compensated, and any third party seeking to enforce the rights of
a Borrower, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the


151

--------------------------------------------------------------------------------










comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) result from a claim brought by a Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered


152

--------------------------------------------------------------------------------










from or repaid by the Agents, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate or branch of a Lender or an
Approved Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless the Administrative Agent consents
(such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


153

--------------------------------------------------------------------------------










(iii)    Required Consents. The following consents shall be required for the
assignments described below in this Section 10.06(b)(iii):
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is in connection with any merger, amalgamation, consolidation, sale, transfer or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender, or (3) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) such assignment
is in connection with any merger, amalgamation, consolidation, sale, transfer or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender, or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
(v)    Proportional Assignments. In the case of an assignment or transfer by a
U.S. Lender of its U.S. Commitment (or portion thereof) there is a corresponding
assignment or transfer by the related Canadian Lender (which may, in certain
circumstances, be the same institution) to the relevant assignee (or Affiliate
or branch thereof, or which may, in certain circumstances, be the same
institution) of an amount which bears the same proportion to the related
Canadian Commitment as the amount assigned or transferred by the U.S. Lender
bears to the U.S. Lender’s Commitment, and vice versa in the case of an
assignment or transfer by a Canadian Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of


154

--------------------------------------------------------------------------------










Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, with the written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) and, unless an Event of Default has occurred and is continuing, the
Lead Borrower (such consent not to be unreasonably withheld or delayed), sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is


155

--------------------------------------------------------------------------------










notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with Section 3.01(e) as
though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender acting as L/C Issuer and/or Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, (i) such Lender shall,
upon 30 days’ notice to the Lead Borrower and the Lenders, resign as L/C Issuer,
if applicable, and/or (ii) such Lender shall, upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender, if applicable. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of such Lender as L/C
Issuer and/or Swing Line Lender, as the case may be. If any Lender resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(e)). If any Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives in connection with, or as a result of, the
performance by such Credit Party or its Affiliates of their respective
obligations under this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agents (and
any sub-agents thereof) and their Related Parties only, the administration of
this Agreement and the other Loan Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory


156

--------------------------------------------------------------------------------










authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other


157

--------------------------------------------------------------------------------










rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
(through the Administrative Agent) agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation.
(a)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
(b)    In no event shall the aggregate “interest” (as defined in Section 347 of
the Criminal Code (Canada), as the same shall be amended, replaced or re-enacted
from time to time (the “Criminal Code Section”) payable (whether by way of
payment, collection or demand) by any Loan Party to the Administrative Agent or
the Lenders under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the “credit advanced” (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by the mutual mistake of
the Administrative Agent, the Lenders and such Loan Party, with such “interest”
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
Criminal Code Section, to result in a receipt by the Administrative Agent and
the Lenders of interest at a rate not in contravention of the Criminal Code
Section, such adjustment to be effected, to the extent necessary, as follows:
firstly, by reducing the amounts or rates of interest required to be paid to the
Administrative Agent and the Lenders; and then, by reducing any fees, charges,
commissions, premiums, expenses and other amounts required to be paid to the
Administrative Agent or the Lenders which would constitute “interest” under the
Criminal Code Section. Notwithstanding the foregoing, and after giving effect to
all such adjustments, if the Administrative Agent or the Lenders shall have
received an amount in excess of the maximum permitted by the Criminal Code
Section, then the applicable Canadian Loan Party shall be entitled, by notice in
writing to the Administrative Agent, to obtain reimbursement from the
Administrative Agent and the Lenders in an amount equal to such excess.
(c)    Any provision of this Agreement or any other Loan Document that would
oblige any Loan Party to pay any fine, penalty or rate of interest on any
arrears of principal or interest secured by a mortgage on real property, in each
case, in Canada, that has the effect of increasing the charge on arrears beyond
the rate of interest payable on principal money not in arrears shall not apply
to such Loan Party, who shall be required to pay interest on money in arrears at
the same rate of interest payable on principal money not in arrears.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.


158

--------------------------------------------------------------------------------










This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, pdf or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.05 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 10.04.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such


159

--------------------------------------------------------------------------------










obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS


160

--------------------------------------------------------------------------------










SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification


161

--------------------------------------------------------------------------------










hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.
10.17    Patriot Act and Canadian AML Legislation Notice. Each Lender that is
subject to the requirements of the Patriot Act and/or the Canadian AML
Legislation hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act and/or the Canadian AML Legislation, as applicable, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act and/or the Canadian AML Legislation, as
applicable. In addition, each Agent and each Lender shall have the right to
periodically conduct due diligence (including, without limitation, in respect of
information and documentation as may reasonably be requested by such Agent or
such Lender from time to time for purposes of compliance by such Agent or such
Lender with applicable Laws (including, without limitation, the Patriot Act, the
Canadian AML Legislation and other “know your customer” and Anti-Money
Laundering Laws), and any policy or procedure implemented by the Agent or such
Lender to comply therewith) on all Loan Parties, their senior management and key
principals and legal and beneficial owners. Each Loan Party agrees to cooperate
in respect of the conduct of such due diligence and further agrees that the
reasonable costs and charges for any such due diligence by the Agents shall
constitute Credit Party Expenses hereunder and be for the account of the
Borrowers. If the Administrative Agent has ascertained the identity of any
Canadian Loan Party or any authorized signatories of any Canadian Loan Party for
the purposes of the Canadian AML Legislation, then the Administrative Agent:
(a)    shall be deemed to have done so as an agent for each Revolving Lender and
this Agreement shall constitute a “written agreement” in such regard between
each Revolving Lender and the Administrative Agent within the meaning of the
applicable Canadian AML Legislation; and
(b)    shall provide to each Revolving Lender, copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Revolving Lender agrees that the Administrative Agent has no
obligation to ascertain the identity


162

--------------------------------------------------------------------------------










of any Canadian Loan Party or any authorized signatories of a Canadian Loan
Party on behalf of any Revolving Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.  
10.19    Press Releases. Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of Administrative Agent or its Affiliates
or referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to Administrative Agent and without the prior
written consent of Administrative Agent unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under applicable Law and
then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure. Each Loan Party consents to the publication by Administrative Agent,
any Lender or their respective representatives of advertising material,
including any “tombstone,” press release or comparable advertising, on its
website or in other marketing materials of the Administrative Agent, relating to
the financing transactions contemplated by this Agreement using any Loan Party’s
name, product photographs, logo, trademark or other insignia. Administrative
Agent or such Lender shall provide a draft reasonably in advance of any
advertising material, “tomb stone” or press release to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.
10.20    Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law


163

--------------------------------------------------------------------------------










or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and
the Commitments have been terminated. Each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the date that the Commitments have been terminated. In addition,
any indebtedness of any Loan Party now or hereafter held by any other Loan Party
is hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
10.21    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.


164

--------------------------------------------------------------------------------










10.22    Foreign Asset Control Regulations. Neither of the advance of the Loans
or issuance of Letters of Credit nor the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”), (b) the Patriot Act, and (c) the Canadian AML Legislation.
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
10.23    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
10.24    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.25    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the


165

--------------------------------------------------------------------------------










Facility Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.25 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.25, or otherwise under the Facility
Guaranty, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of the Obligations. Each Qualified ECP Guarantor intends
that this Section 10.25 constitute, and this Section 10.25 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
10.26    Amendment and Restatement. This Agreement is an amendment and
restatement of the Existing Credit Agreement, it being acknowledged and agreed
that as of the Restatement Date all obligations outstanding under or in
connection with the Existing Credit Agreement and any of the other Loan
Documents (such obligations, collectively, the “Existing Obligations”)
constitute obligations under this Agreement. This Agreement is in no way
intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations. With respect to (i) any date or time period occurring and
ending prior to the Restatement Date, the Existing Credit Agreement and the
other Loan Documents shall govern the respective rights and obligations of any
party or parties hereto also party thereto and shall for such purposes remain in
full force and effect; and (ii) any date or time period occurring or ending on
or after the Restatement Date, the rights and obligations of the parties hereto
shall be governed by this Agreement (including, without limitation, the exhibits
and schedules hereto) and the other Loan Documents. From and after the
Restatement Date, any reference to the Existing Credit Agreement in any of the
other Loan Documents executed or issued by and/or delivered to any one or more
parties hereto pursuant to or in connection therewith shall be deemed to be a
reference to this Agreement, and the provisions of this Agreement shall prevail
in the event of any conflict or inconsistency between such provisions and those
of the Existing Credit Agreement.
10.27    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to any Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Agent or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, such Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to any Agent or any
Lender from any Loan Party in the Agreement Currency, such Loan Party agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
Agent or such Lender, as the case may be, against such loss.


166

--------------------------------------------------------------------------------










If the amount of the Agreement Currency so purchased is greater than the sum
originally due to any Agent or any Lender in such currency, such Agent or such
Lender, as the case may be, agrees to return the amount of any excess to such
Loan Party (or to any other Person who may be entitled thereto under applicable
Law).
[SIGNATURE PAGES FOLLOW]




167

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
THE CHILDREN’S PLACE, INC., as Lead Borrower and as a U.S. Borrower


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a U.S. Borrower


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




THE CHILDREN’S PLACE (CANADA), LP, by its general partner, TCP INVESTMENT CANADA
II CORP., as a Canadian Borrower


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




THECHILDRENSPLACE.COM, INC., as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




THE CHILDREN’S PLACE INTERNATIONAL, LLC, as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________






Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




TCP IH II, LLC, as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




TCP REAL ESTATE HOLDINGS, LLC, as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




TCP INTERNATIONAL PRODUCT HOLDINGS, LLC, as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




TCP INVESTMENT CANADA II CORP., as a Guarantor


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent, as L/C Issuer, as Swing Line Lender and as a Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________






WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as L/C Issuer, as Swing Line
Lender and as a Canadian Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________




Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










BANK OF AMERICA, N.A., as a U.S. Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________






BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________


Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










HSBC BANK USA, NATIONAL ASSOCIATION,
as a U.S. Lender and as a Canadian Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________


Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as a U.S. Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________






JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender


By:     ____________________________
Name:    ____________________________
Title:     ____________________________










    


Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------
















2463265.8


Signature Page to Amended and Restated Credit Agreement

